Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 1 of 143 PageID #:
                                  17730                                        146



     1                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
     2                            MARSHALL DIVISION

     3
         GREE, INC.,                        )(     CIVIL ACTION NOS.
     4                                      )(     2:19-CV-70-JRG-RSP
               PLAINTIFFS,                  )(     2:19-CV-71-JRG-RSP
     5                                      )(
               VS.                          )(
     6                                      )(     MARSHALL, TEXAS
         SUPERCELL OY,                      )(     SEPTEMBER 10, 2020
     7                                      )(     12:55 P.M.
               DEFENDANTS.                  )(
     8

     9                        TRANSCRIPT OF JURY TRIAL

    10                       VOLUME 2 - AFTERNOON SESSION

    11               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

    12                   UNITED STATES CHIEF DISTRICT JUDGE

    13

    14   APPEARANCES:

    15

    16   FOR THE PLAINTIFFS:

    17

    18   MR STEVEN D. MOORE
         KILPATRICK TOWNSEND & STOCKTON LLP
    19   Two Embarcadero Center, Suite 1900
         San Francisco, CA 94111
    20

    21   MS. TAYLOR HIGGINS LUDLAM
         KILPATRICK TOWNSEND & STOCKTON LLP
    22   4208 Six Forks Road
         Raleigh, NC 27609
    23

    24

    25
Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 2 of 143 PageID #:
                                  17731                                        147



     1   FOR THE PLAINTIFF:

     2

     3   MR. ALTON L. ABSHER III
         KILPATRICK TOWNSEND & STOCKTON LLP
     4   1001 West Fourth Street
         Winston-Salem, NC 27101
     5

     6   MR. MICHAEL T. MORLOCK
         KILPATRICK TOWNSEND & STOCKTON LLP
     7   1100 Peachtree Street, NE
         Suite 2800
     8   Atlanta, GA 30309

     9
         MS. TAYLOR J. PFINGST
    10   KILPATRICK TOWNSEND & STOCKTON LLP
         Two Embarcadero Center, Suite 1900
    11   San Francisco, CA 94111

    12
         MS. MELISSA R. SMITH
    13   GILLAM & SMITH, LLP
         303 South Washington Avenue
    14   Marshall, TX 75670

    15

    16   FOR THE DEFENDANT:

    17

    18   MR. MICHAEL J. SACKSTEDER
         MR. BRYAN A. KOHM
    19   MR. CHRISTOPHER L. LARSON
         MS. SHANNON E. TURNER
    20   FENWICK & WEST LLP
         555 California Street, 12th Floor
    21   San Francisco, CA 94104

    22
         MR. GEOFFREY R. MILLER
    23   FENWICK & WEST LLP
         902 Broadway, Suite 14
    24   New York, NY 10010

    25
Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 3 of 143 PageID #:
                                  17732                                        148



     1   FOR THE DEFENDANT:

     2
         MS. JESSICA M. KAEMPF
     3   MR. JONATHAN T. MCMICHAEL
         FENWICK & WEST LLP
     4   1191 Second Ave., 10th Floor
         Seattle, WA 98101
     5

     6   MR. DERON DACUS
         THE DACUS FIRM, P.C.
     7   821 ESE Loop 323, Suite 430
         Tyler, TX 75701
     8

     9

    10

    11

    12   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                               Official Court Reporter
    13                         United States District Court
                               Eastern District of Texas
    14                         Marshall Division
                               100 E. Houston
    15                         Marshall, Texas 75670
                               (903) 923-7464
    16

    17
         (Proceedings recorded by mechanical stenography, transcript
    18   produced on a CAT system.)

    19

    20

    21

    22

    23

    24

    25
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 4 of 143 PageID #:
                                       17733                                        149



            1                         P R O C E E D I N G S

12:55:28    2           (Venire panel in.)

12:55:28    3           COURT SECURITY OFFICER:        All rise.

12:55:29    4           THE COURT:     Be seated, please.

12:55:30    5           All right.     Ladies and gentlemen, if you will

12:55:47    6   listen carefully, and as your name is called, if you'll

12:55:52    7   come forward and take a seat in the jury box.

12:55:55    8           Before the names are called, let me mention to you

12:55:57    9   that we're going to seat eight jurors.         I'd like the first

12:56:02   10   four on the front row of the jury box and the second four

12:56:08   11   on the second row of the jury box.

12:56:09   12           And if the first person called will go to the

12:56:16   13   front row and go all the way to the end, there -- there

12:56:19   14   should be a plastic face shield in each chair where you're

12:56:24   15   going to sit.   If you'll sit in a chair with a plastic face

12:56:28   16   shield, that will leave a vacant chair between you and the

12:56:31   17   next person.

12:56:32   18           I can't see from where I'm sitting where they are,

12:56:37   19   but I can now tell.    So if the first person called will go

12:56:41   20   to the last seat on the first row, second person will go to

12:56:45   21   the third seat from the end, and leave a seat between you.

12:56:48   22   The first four on the front row, the second four on the

12:56:51   23   back row.   And I believe on the back row, the last seat on

12:57:00   24   that row has a face shield in it or -- or --

12:57:07   25           COURT SECURITY OFFICER:        It does.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 5 of 143 PageID #:
                                       17734                                        150



12:57:08    1              THE COURT:   It does?     So that's where you should

12:57:11    2   sit on the back row.

12:57:12    3              All right.   And if you will throughout the trial,

12:57:14    4   maintain those same seats in the same order, that would be

12:57:18    5   helpful.

12:57:19    6              All right.   Ms. Lockhart, I'll ask you to announce

12:57:23    7   the names of our eight jurors, please.

12:57:28    8              COURTROOM DEPUTY:   Laura Smith, Stacy Adams, Maria

12:57:42    9   Derrick, Patricia McCoy, Eleanor Brown, Terry Cato, Rachel

12:58:07   10   Leathers, and Stephanie Ball.

12:58:22   11              THE COURT:   All right.     Those of you on the panel

12:58:38   12   that were not selected, I'm about to excuse you at this

12:58:43   13   time.   But before I do, I want to take a minute and tell

12:58:48   14   you how very much the Court, the court staff, the parties,

12:58:54   15   the lawyers, everyone involved in this process appreciates

12:58:58   16   you being here today and presenting yourself for jury

12:59:02   17   service.

12:59:03   18              Even though you weren't selected, every one of you

12:59:06   19   had places to be today and things to do that were important

12:59:10   20   in your respective lives, and you set those other things

12:59:14   21   aside and you sacrificed to come and be here and present

12:59:18   22   yourselves as good citizens for jury duty.

12:59:21   23              And even though you weren't selected, I want you

12:59:24   24   to understand that you made the process possible.           If you

12:59:27   25   had not been here, we would not have been able to seat this
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 6 of 143 PageID #:
                                       17735                                        151



12:59:31    1   jury from among you.     And we would not be able to begin

12:59:37    2   this trial.   Every one of you have rendered very real and

12:59:41    3   important public service about which you should each

12:59:43    4   justifiably be -- be pleased.

12:59:47    5           Now, once I excuse you, you will be released from

12:59:50    6   any instructions I have given you previously.          I'm going to

12:59:54    7   let you leave the courtroom.      I'm going to ask our Court

12:59:58    8   Security Officers to basically free you up one row at a

01:00:00    9   time so that all of you don't get up at one big bunch and

01:00:04   10   walk out of the courtroom.

01:00:06   11           Also, ladies and gentlemen, if you will see the

01:00:09   12   clerk's office on the way out, they're going to want to

01:00:11   13   recover these very expensive numbers that you have pinned

01:00:14   14   to your chest.   And they'll be available to answer any

01:00:17   15   questions that you have about your service today.

01:00:21   16           If you need a written excuse for an employer,

01:00:23   17   anything of that type that you need, please see

01:00:26   18   Ms. Clendening and the staff in the clerk's office.

01:00:29   19   They'll be more than happy to help you.

01:00:32   20           But, again, ladies and gentlemen, thank you so

01:00:35   21   very much for being here.      We rely on you as good citizens

01:00:38   22   to do what you've done, and that's sacrifice and be present

01:00:42   23   and present yourselves as you have.

01:00:43   24           With the thanks of the Court and everyone else

01:00:46   25   here, you are now excused.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 7 of 143 PageID #:
                                       17736                                        152



01:01:20    1           COURT SECURITY OFFICER:        All rise.

01:01:21    2           (Venire Panel out.)

01:02:35    3           THE COURT:     Please be seated.

01:03:12    4           All right.     Members of the jury, at this time, I'm

01:03:19    5   going to ask you to stand, and I'll ask our courtroom

01:03:23    6   deputy, Ms. Lockhart, to administer the oath to you as

01:03:26    7   members of this jury.

01:03:28    8           (Jurors sworn.)

01:03:40    9           THE COURT:     Please be seated.

01:03:43   10           Ladies and gentlemen of the jury -- and, Mr. Cato,

01:03:49   11   I understand you're the only man on this jury, but I'm not

01:03:52   12   going to say ladies and gentleman.        I'll say ladies and

01:03:56   13   gentlemen, I'm sure, just out of habit.         So please just

01:04:00   14   accept it as that.

01:04:01   15           But, ladies and gentlemen, I'm about to excuse you

01:04:04   16   for lunch.   But before I do, I have a few short

01:04:07   17   instructions I need to give you, but they're important, and

01:04:10   18   I want to go over them with you now.

01:04:12   19           First of all, before you leave the courthouse

01:04:14   20   today, I'm going to ask you to find a convenient time to

01:04:21   21   let Ms. Clendening in the clerk's office have your personal

01:04:25   22   cell phone number.    There are possibilities out there that

01:04:28   23   I have no idea whether they will or won't occur, but if we

01:04:32   24   needed to reach you at any point before you drove to

01:04:35   25   Marshall during the course of this trial, we need to have a
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 8 of 143 PageID #:
                                       17737                                        153



01:04:39    1   cell phone number where we could get ahold of you.

01:04:41    2             She won't keep them.     They'll be destroyed once

01:04:44    3   the trial is over, but please make sure you give

01:04:47    4   Ms. Clendening a good working cell phone number for you

01:04:50    5   where you can be reached if we needed you for any reason.

01:04:54    6             Also, ladies and gentlemen, let me give you -- all

01:04:58    7   these instructions are important.        This one is probably the

01:05:00    8   most important -- or at least in my view it is.           Do not

01:05:01    9   discuss this case with anyone.

01:05:05   10             And let me explain that to you.        At the end of

01:05:08   11   this trial, you're going to be given a list of questions to

01:05:12   12   answer.   And the answers to those questions will constitute

01:05:16   13   the jury's verdict in this case.       And it is absolutely

01:05:20   14   essential that when you come to that point of answering

01:05:24   15   those questions, that the only information you have to draw

01:05:30   16   upon is the evidence that's presented under oath and

01:05:35   17   subject to cross-examination in this courtroom.

01:05:38   18             That means the sworn testimony of the witnesses

01:05:40   19   and the exhibits and documents that the Court has admitted

01:05:44   20   into evidence under the Rules of Evidence.

01:05:47   21             You must not have any other information before you

01:05:52   22   or to be called upon by you as a part of answering those

01:05:57   23   questions.   If you do, it will call into jeopardy and risk

01:06:01   24   the entirety of the proceeding and may raise the prospect

01:06:06   25   of having to start over with a new jury and try the case
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 9 of 143 PageID #:
                                       17738                                        154



01:06:10    1   all over again from the beginning.

01:06:12    2           It is an absolutely fundament -- fundamental

01:06:20    3   principle of this process that your answers to the

01:06:22    4   questions in that verdict form, which by the way when it

01:06:25    5   comes to that point, I will tell you, are going to have to

01:06:28    6   be unanimous answers -- your unanimous, all eight members'

01:06:32    7   answers to those questions must have as their source of

01:06:35    8   information upon which to draw on only the sworn testimony

01:06:38    9   given in open court, subject to cross-examination during

01:06:43   10   this trial, and the exhibits which the Court admits into

01:06:45   11   evidence.   That is it.

01:06:47   12           And if there's anything else that comes into the

01:06:51   13   process, it risks and jeopardizes the entirety of what

01:06:56   14   we're doing.   Therefore, you must not discuss this case

01:06:59   15   with anyone.

01:07:00   16           And that means, ladies and gentlemen, until you've

01:07:03   17   heard all the evidence and until I instruct you to retire

01:07:06   18   to the jury room and deliberate on your verdict, you must

01:07:11   19   not discuss anything about this case with each other.

01:07:15   20           Now, when you've heard all the evidence and when I

01:07:18   21   instruct you to retire to the jury room and to deliberate

01:07:22   22   on your verdict, at that point everything shifts.           And at

01:07:27   23   that point you must discuss the case with each other.            But

01:07:32   24   until that point, you may not under any circumstances

01:07:36   25   discuss this case with yourselves or anyone else.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 10 of 143 PageID #:
                                       17739                                         155



01:07:39    1            And when I say discuss the case, I mean

01:07:43    2   communicate about it in the broadest sense of the term.

01:07:47    3            For example, unless you live alone, when you get

01:07:50    4   home tonight, whoever is in that house, the first question

01:07:55    5   out of their mouth is going to be, tell me what happened in

01:07:58    6   federal court in Marshall today.        You cannot even try to

01:08:02    7   answer that question, because if you do, you will almost

01:08:05    8   assuredly violate this instruction that I'm giving you.

01:08:09    9            So when that happens, just tell whoever it is that

01:08:12   10   asks that question, I'm sorry, that very serious Judge in

01:08:18   11   Marshall told me not to even try to answer that question,

01:08:21   12   and he told me when the case was over and I had been

01:08:24   13   released, I could talk about it with you if I wanted to,

01:08:27   14   but not until then.

01:08:28   15            So, please, don't even try to answer that

01:08:32   16   question, because it will be asked, I just guarantee you.

01:08:35   17   Unless you live alone, whoever is there is going to ask

01:08:38   18   that question when you get home tonight.

01:08:40   19            Also, when I say don't discuss the case, don't

01:08:43   20   communicate about it in the broadest sense of the term.

01:08:46   21   That means, not only verbally, that means don't email about

01:08:49   22   it, don't text about it, don't tweet on Twitter, or post on

01:08:54   23   Facebook or use Instagram or any other electronic means,

01:08:59   24   any social media whatsoever.       That is communicating in the

01:09:03   25   same sense as talking to your spouse or to a neighbor about
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 11 of 143 PageID #:
                                       17740                                         156



01:09:07    1   this case.     Don't communicate in any way about anything

01:09:10    2   regarding this case.

01:09:13    3              Also, when I say don't communicate about the case,

01:09:16    4   that means don't try to find out anything about anything

01:09:24    5   related to the case except that information that you

01:09:26    6   receive in those chairs in this jury box in this courtroom

01:09:29    7   during this trial.

01:09:31    8              That means, ladies and gentlemen, don't go home

01:09:33    9   and get on the Internet and Google Supercell or GREE or any

01:09:38   10   of these games or any of these lawyers or me or anything

01:09:43   11   else about this case.

01:09:45   12              Don't communicate.    Don't do any research.        Don't

01:09:48   13   talk about, don't use any social media, don't in the

01:09:53   14   broadest sense of the term, communicate about this case in

01:09:56   15   any way.     Because if any of you do, it will jeopardize the

01:10:01   16   entirety of the process.

01:10:02   17              As a matter of fact, ladies and gentlemen, I'm

01:10:04   18   going to ask you when you come to the courthouse tomorrow

01:10:08   19   not to bring your cell phones with you.          You can leave them

01:10:12   20   in your car if you need them.        If you're expecting an

01:10:15   21   important message for something that you do in your

01:10:18   22   business and you need to have a chance to check your email

01:10:21   23   on your phone in your car, we'll allow you to do that.

01:10:24   24              But if you have those miniature computers that you

01:10:27   25   hold in your hand with you in the jury room, you're going
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 12 of 143 PageID #:
                                       17741                                         157



01:10:29    1   to be tempted -- or some people will be tempted -- to do a

01:10:32    2   search about something that they've never heard of before

01:10:35    3   that they just heard about in the courtroom during the

01:10:37    4   trial.   That's improper.

01:10:38    5            So don't bring your cell phones or any tablets or

01:10:42    6   any electronic devices with you when you come to court

01:10:47    7   tomorrow.    Either leave them at home, or leave them in your

01:10:51    8   vehicles.

01:10:51    9            Now, you need to understand the lawyers will have

01:10:53   10   iPads and laptops and cell phones with them.           In today's

01:10:58   11   world, those are tools of the trade, and they're entitled

01:11:00   12   to use them as a part of presenting their case during this

01:11:04   13   trial.

01:11:05   14            They're also under very strict instructions from

01:11:07   15   me to keep them on silent at all times.          And if any of them

01:11:11   16   or anybody in the gallery's devices interrupt or disrupt

01:11:15   17   this proceeding, I'll take very direct action.

01:11:18   18            But let me return to my primary instruction.             Do

01:11:23   19   not discuss or communicate with anyone in any way about

01:11:26   20   anything related to this case.

01:11:28   21            And I'll -- I'll tell you this, ladies and

01:11:30   22   gentlemen.    This is so important.      You're going to hear it

01:11:34   23   from me time after time.      Just about every time you get up

01:11:39   24   out of those chairs and walk out of that jury box, you're

01:11:42   25   going to hear me say, don't communicate with anyone in any
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 13 of 143 PageID #:
                                       17742                                         158



01:11:45    1   way about this case.     I promise you, you're going to be

01:11:47    2   tired of hearing this from me by the time this trial is

01:11:50    3   over.    But I'm going to repeat it as many times as I can

01:11:53    4   because it is so absolutely foundational to the jury trial

01:11:58    5   process and fundamental to this being a fair and impartial

01:12:02    6   trial.     So just be warned, you're going to hear this from

01:12:06    7   me over and over again.

01:12:07    8              Also, ladies and gentlemen, I don't know if it

01:12:13    9   will happen as a part of this trial, it rarely does, but

01:12:16   10   this is an important case, and these are significant

01:12:19   11   parties.     And let me just say there are no insignificant

01:12:23   12   cases that make it to trial in a United States District

01:12:25   13   Court.

01:12:27   14              Therefore, it is possible, not likely, but it is

01:12:32   15   possible that some outside third party might approach you

01:12:36   16   or approach someone close to you and try to influence how

01:12:40   17   you might decide this case.

01:12:42   18              If there's anything that happens before I've

01:12:46   19   accepted your verdict and discharged you as jurors, if

01:12:49   20   there's anything before then that happens that you in any

01:12:54   21   way feel is improper or something that it shouldn't be or

01:12:58   22   untoward in any way, then you should let Ms. Clendening

01:13:01   23   know immediately, she'll advise me, and the Court will deal

01:13:06   24   with it.     I don't think it's likely, but this is not an

01:13:09   25   insignificant case.     And you should be aware of that.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 14 of 143 PageID #:
                                       17743                                         159



01:13:11    1            Lastly, ladies and gentlemen, before I let you go

01:13:14    2   to lunch, over the course of this trial, because of where

01:13:18    3   we are, because this is a relatively small United States

01:13:23    4   District Courthouse, because it opens directly on to the

01:13:27    5   town square here in Marshall, there are going to be times

01:13:30    6   over the course of this trial where as you come in the

01:13:33    7   mornings, as you leave in the evenings, as we have a break

01:13:36    8   for lunch or recess, you may come close by one or more of

01:13:40    9   these lawyers, one or more of the witnesses, or one or more

01:13:43   10   of the corporate representatives, or somebody affiliated

01:13:47   11   with one or the other side of the case.

01:13:53   12            When that happens, you will have your little badge

01:13:56   13   on that says juror, and they're not going to talk to you if

01:13:59   14   you have a badge on that says juror.         And if you walk right

01:14:02   15   by them first thing in the morning, they're not going to

01:14:05   16   smile and say, good morning, how are you today?            They're

01:14:07   17   not going to be friendly and gregarious like we always are

01:14:12   18   in East Texas, but that's because I've instructed them not

01:14:16   19   to.

01:14:16   20            And that's because the only communications that

01:14:19   21   you should have and have before you as a part of your job

01:14:21   22   as jurors in answering the questions in the verdict form

01:14:25   23   unanimously must come from the sworn testimony in this

01:14:28   24   trial and the exhibits which I admit into evidence and

01:14:32   25   nothing else.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 15 of 143 PageID #:
                                       17744                                         160



01:14:33    1            So don't think when that happens, if Ms. Smith or

01:14:37    2   Mr. Dacus or any of these other people would otherwise act

01:14:41    3   in a way that you might think is rude or unfriendly, don't

01:14:45    4   think they're being rude or unfriendly.          They're not.

01:14:48    5   They're simply following the Court's instructions.            And so

01:14:50    6   you need to be aware of that.

01:14:52    7            Now, I have 15 minutes after 1:00 o'clock.            Your

01:14:56    8   lunch should be waiting for you in the jury room.            I'm

01:14:59    9   going to recess until 2:00 p.m., and if you'll have lunch

01:15:04   10   over the next 45 minutes, we'll reconvene as close to 2:00

01:15:08   11   p.m. as possible.     And at that time, I'll have additional

01:15:11   12   preliminary jury instructions to give you.

01:15:14   13            Following that, counsel for the Plaintiff will

01:15:17   14   present their opening statement, and then Defendant will

01:15:21   15   present their opening statement.        And then after that, the

01:15:24   16   Plaintiff will call its first witness, and we'll begin the

01:15:27   17   evidence in the trial.

01:15:27   18            Over this lunch break, please take those plastic

01:15:31   19   face shields with you and take a moment to remove the film

01:15:34   20   on each side and have them available so that when you come

01:15:38   21   back at 2:00 o'clock, we can replace the masks with the

01:15:42   22   face shields, as I talked about with you earlier.

01:15:44   23            If you personally feel very strongly that you

01:15:46   24   should keep the mask on, then please put the face shield

01:15:50   25   on, as well, and leave the mask.        But unless you feel very
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 16 of 143 PageID #:
                                       17745                                         161



01:15:53    1   strongly about it, it's important for these lawyers, and

01:15:56    2   for the Court for that matter, to be able to see your face

01:15:58    3   and your expression as this evidence is presented, just

01:16:02    4   like it's important for you to see the lawyers' faces as

01:16:04    5   they present the evidence, and that's why when they address

01:16:07    6   you, they won't be masked either.

01:16:09    7            All right.    With those instructions, ladies and

01:16:14    8   gentlemen, you are excused to the jury room for lunch.

01:16:18    9            COURT SECURITY OFFICER:        All rise.

01:16:19   10            (Jury out.)

01:16:20   11            THE COURT:    All right.     Counsel, the Court stands

01:16:51   12   in recess until 2:00 p.m.

01:16:55   13            (Recess.)

02:28:17   14            (Jury out.)

02:28:17   15            COURT SECURITY OFFICER:        All rise.

02:28:51   16            THE COURT:    Be seated, please.

02:28:52   17            Counsel, before I bring in the jury and begin with

02:29:20   18   my preliminary instructions, followed by your opening

02:29:23   19   statements, and because Judge Payne handled the pre-trial

02:29:28   20   on this, I want to make sure that we're on the same page

02:29:33   21   with at least regard to one logistical matter.

02:29:38   22            I'm not going to have bench conferences at the

02:29:42   23   bench during this trial.      As much as I like your smiling

02:29:47   24   faces, I don't want six lawyers six inches from my face

02:29:50   25   here at the side of the bench whispering.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 17 of 143 PageID #:
                                       17746                                         162



02:29:52    1             If you feel compelled to raise an issue with the

02:29:55    2   Court outside the presence of the jury, then I will send

02:29:58    3   the jury out, and we'll have whatever would have been an

02:30:01    4   at-the-bench conference in open court.

02:30:03    5             That's problematic for a couple reasons, not at

02:30:10    6   least of which is the delay in time and disruption that it

02:30:15    7   causes.   So I'm going to ask you to use your very best

02:30:17    8   efforts to minimize the need to come to the bench during

02:30:19    9   the course of the trial.

02:30:21   10             I have tried some cases where I thought the

02:30:23   11   lawyers were going to wear a hole in the carpet coming back

02:30:27   12   and forth to the bench so many times.         That does not need

02:30:30   13   to happen here.

02:30:31   14             And if we have bench conferences where to

02:30:34   15   effectuate that I have to send the jury out, have -- take

02:30:37   16   up the matter with you here in the courtroom on the record,

02:30:39   17   and then bring the jury back, the loser, in my view, of

02:30:44   18   that exchange will have the time it took to do all that

02:30:47   19   charged against their trial time.

02:30:48   20             So just know those are going to be the rules going

02:30:51   21   forward with regard to approaching the bench.

02:30:54   22             Are there any questions from counsel before I

02:30:58   23   bring in the jury and begin with the Court's preliminary

02:31:01   24   jury instructions?

02:31:03   25             MR. MOORE:   No, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 18 of 143 PageID #:
                                       17747                                         163



02:31:04    1              MR. DACUS:   No, Your Honor.

02:31:05    2              THE COURT:   All right.    Let's bring in the jury,

02:31:08    3   please.

02:31:08    4              COURT SECURITY OFFICER:      Yes, sir.

02:31:09    5              All rise.

02:31:10    6              (Jury in.)

02:31:47    7              THE COURT:   Welcome back, ladies and gentlemen of

02:31:52    8   the jury.     Please have a seat.

02:31:54    9              Ladies and gentlemen, I now have some preliminary

02:32:03   10   instructions that I need to give you on the record before

02:32:06   11   we start with the opening statements from the lawyers and

02:32:10   12   then after their opening statements, get on to the evidence

02:32:12   13   in the case.

02:32:13   14              You have now been sworn as the jurors in this

02:32:18   15   case, and as the jury, you are the sole judges of the

02:32:21   16   facts.     And as such, you will decide and determine all the

02:32:25   17   facts in this case.

02:32:27   18              As the Judge, I will give you instructions on the

02:32:29   19   law.     I will decide any questions of law that arise during

02:32:33   20   the course of the trial.      I'll handle all matters related

02:32:36   21   to evidence and procedure.       And I'm also responsible for

02:32:40   22   maintaining an efficient flow of the evidence over the

02:32:43   23   course of the trial and maintaining the decorum of the

02:32:47   24   courtroom.

02:32:47   25              At the end of the evidence, I'll give you detailed
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 19 of 143 PageID #:
                                       17748                                         164



02:32:50    1   instructions about the law to apply in deciding this case,

02:32:56    2   and I'll give you a list of questions that you are then to

02:32:58    3   answer.

02:32:59    4             And as I mentioned, this list of questions is

02:33:02    5   called the verdict form, and your answers to those

02:33:05    6   questions will need to be unanimous, and those unanimous

02:33:09    7   answers will constitute the jury's verdict in this case.

02:33:15    8             Now, let me briefly tell you what this case is

02:33:17    9   about.

02:33:18   10             As you know, this case involves a dispute

02:33:20   11   regarding certain United States patents.          I know that

02:33:25   12   you've all seen the patent video produced by the Federal

02:33:31   13   Judicial Center, but I need to give you some additional

02:33:33   14   instructions now and on the record about a patent and how

02:33:36   15   one is obtained.

02:33:37   16             Patents are either granted or denied by the United

02:33:42   17   States Patent and Trademark Office.         That's sometimes

02:33:46   18   referred to simply as the PTO for short.

02:33:49   19             A valid United States patent gives the holder the

02:33:52   20   right for up to 20 years from the date the patent

02:33:55   21   application is filed to prevent others from making, using,

02:34:00   22   offering to sell, or selling the patented invention within

02:34:05   23   the United States or from -- or from importing it into the

02:34:08   24   United States without the patentholder's permission.

02:34:12   25             A patent is a form of property called intellectual
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 20 of 143 PageID #:
                                       17749                                         165



02:34:16    1   property.    And like other forms of property, a patent can

02:34:21    2   be bought and can be sold.

02:34:23    3              A violation of the patentholder's rights is called

02:34:25    4   infringement.    A patentholder may try to enforce a patent

02:34:29    5   against persons it believes to be infringers by filing a

02:34:33    6   lawsuit in federal court, and that's what we have in this

02:34:37    7   case.

02:34:37    8              The process of obtaining a patent is called patent

02:34:41    9   prosecution.    To obtain a patent, one must first file an

02:34:46   10   application with the PTO.       The PTO is an agency of the

02:34:51   11   United States Government.

02:34:53   12              Technically, ladies and gentlemen, it's a branch

02:34:54   13   of the United States Department of Commerce.           The PTO

02:34:59   14   employs trained examiners who review the applications for

02:35:04   15   patents.

02:35:04   16              The patent application, as submitted to the PTO,

02:35:10   17   includes within it what's called a specification.            The

02:35:14   18   specification contains a written description of the claimed

02:35:18   19   invention telling what it is, how it works, how to make it,

02:35:22   20   and how to use it.

02:35:24   21              The specification concludes or ends with one or

02:35:28   22   more numbered sentences.      These numbered sentences that

02:35:32   23   follow the specification are called the patent claims.             And

02:35:35   24   when a patent is granted by the Patent and Trademark

02:35:38   25   Office, it's the claims, ladies and gentlemen, that define
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 21 of 143 PageID #:
                                       17750                                         166



02:35:42    1   the boundaries of the patent's protection and give notice

02:35:45    2   to the public of those boundaries.

02:35:48    3            Patent claims may exist in two forms referred to

02:35:53    4   as independent claims and dependent claims.

02:35:57    5            An independent patent claim does not refer to any

02:36:00    6   other claim in the patent.       It's independent.      It stands

02:36:04    7   alone.   It's not necessary to look at any other claim in

02:36:08    8   the patent to determine what an independent claim covers.

02:36:10    9            However, a dependent claim refers to at least one

02:36:16   10   other claim in the patent.       A dependent claim includes each

02:36:21   11   of the limitations or elements of that other claim or

02:36:24   12   claims from which it refers, or as we sometimes say from

02:36:29   13   which it depends, as well as the additional limitations or

02:36:33   14   elements recited within the dependent claim itself.

02:36:36   15            Therefore, to determine what a dependent patent

02:36:41   16   claim covers, it's necessary to look at both the dependent

02:36:45   17   claim itself and the independent claim or claims from which

02:36:48   18   it depends.

02:36:50   19            The claims of the patents in this suit use the

02:36:54   20   word comprising.    Comprising means including or containing.

02:36:59   21   A claim that includes the word comprising is not limited to

02:37:04   22   the methods or devices having only the elements recited in

02:37:09   23   the claim but covers other methods or devices that add

02:37:12   24   additional elements.

02:37:15   25            Let me give you an example.         If you will, consider
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 22 of 143 PageID #:
                                       17751                                         167



02:37:18    1   a table, and if there is a claim to that table and that

02:37:22    2   claim recites a table comprising a tabletop, legs, and

02:37:28    3   glue, then the claim will cover any table that contains

02:37:32    4   these structures, even if the table contains other

02:37:36    5   structures, such as a leaf to go in the tabletop or wheels

02:37:39    6   to go on the ends of the legs.

02:37:41    7            Now, that's a simple example using the word

02:37:44    8   comprising and what it means.        In other words, it can have

02:37:47    9   other features in addition to those that are actually

02:37:51   10   covered by the patent.

02:37:52   11            Now, after the applicant files their application

02:37:56   12   with the PTO, an examiner is assigned, and that examiner

02:38:00   13   reviews the application to determine whether or not the

02:38:05   14   claims are patentable, that is, appropriate for patent

02:38:09   15   protection, and the examiner determines whether or not the

02:38:12   16   specification adequately describes the claimed invention.

02:38:16   17            In examining a patent application, the examiner

02:38:20   18   reviews certain information about the state of the

02:38:25   19   technology at the time the application was filed.

02:38:28   20            The PTO, through its examiner, searches for and

02:38:32   21   reviews this type of information that is publicly available

02:38:36   22   or that may have been submitted to the PTO by the

02:38:39   23   applicant.   This type of information is called prior art.

02:38:45   24            The examination -- examiner re -- reviews this

02:38:48   25   prior art to determine whether or not the invention is
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 23 of 143 PageID #:
                                       17752                                         168



02:38:51    1   truly an advance over the state of the art at the time.

02:38:58    2            Now, prior art is defined by law, and at a later

02:39:01    3   time, I'll give you specific instructions as to what

02:39:05    4   constitutes prior art.

02:39:07    5            However, in general, ladies and gentlemen, prior

02:39:10    6   art includes information that demonstrates the state of the

02:39:14    7   technology that existed before the claimed invention was

02:39:17    8   made or before the application for a patent was filed.

02:39:22    9            A patent contains a list of certain prior art that

02:39:27   10   has been -- has been considered by the examiner, and these

02:39:31   11   items of prior art on the list are called the cited

02:39:35   12   references.

02:39:37   13            Now, after the examiner undertakes the prior art

02:39:41   14   search and examines the application, the examiner then

02:39:45   15   informs the applicant in writing of what the examiner has

02:39:49   16   found and whether the examiner considers any claim in the

02:39:52   17   application to be patentable, or -- and if they do, that --

02:39:57   18   that patent claim would be allowed.

02:39:59   19            Now, the writing from the examiner to the

02:40:03   20   applicant is called an Office Action.         And if the examiner

02:40:08   21   rejects the claims, the applicant has an opportunity to

02:40:12   22   respond to the examiner to try and persuade the examiner to

02:40:15   23   allow the claims.

02:40:17   24            The applicant also has an opportunity to change or

02:40:20   25   amend the claims or to submit new claims.          And the papers
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 24 of 143 PageID #:
                                       17753                                         169



02:40:25    1   generated in this process of communicating back and forth

02:40:28    2   between the examiner and the applicant are called the

02:40:31    3   prosecution history.

02:40:34    4            And this process may go on for some time back and

02:40:37    5   forth between the applicant and the examiner until the

02:40:40    6   examiner is satisfied that the application meets the

02:40:44    7   requirements for a patent.

02:40:45    8            And, in that case, the application issues as a

02:40:49    9   United States patent, or in the alternative, if the

02:40:56   10   examiner ultimately concludes that the application should

02:40:58   11   be rejected, then no patent is issued.

02:41:02   12            Sometimes -- sometimes patents are issued after

02:41:05   13   appeals within the PTO or to a court.

02:41:08   14            Now, the fact that the Patent and Trademark Office

02:41:14   15   grants a patent does not necessarily mean that any

02:41:16   16   invention claimed in the patent, in fact, deserves the

02:41:19   17   protection of a patent.

02:41:20   18            You should understand that all issued United

02:41:26   19   States patents are presumed under the law to be valid, and

02:41:28   20   a person accused of infringement has the right to argue

02:41:32   21   here in federal court that a claimed invention in a patent

02:41:35   22   is not valid, or as we say, is invalid.

02:41:38   23            And it's your job, ladies and gentlemen, as the

02:41:43   24   jury, to consider the evidence presented by the parties in

02:41:45   25   this case and determine independently and for yourselves
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 25 of 143 PageID #:
                                       17754                                         170



02:41:50    1   whether or not the Defendant has proven that any of the

02:41:53    2   five asserted patents in this case are invalid.            And that

02:41:58    3   proof, as I will tell you, must be by clear and convincing

02:42:00    4   evidence.

02:42:01    5            Now, to help you follow the evidence in this case,

02:42:06    6   I'm going to give you a brief summary of the positions of

02:42:09    7   the two competing parties.

02:42:12    8            As you know, the party that brings a lawsuit is

02:42:14    9   called the Plaintiff.      The Plaintiff in this case is GREE,

02:42:17   10   Inc., which is -- which will be referred to throughout the

02:42:20   11   trial simply as Plaintiff or as GREE.

02:42:22   12            And as you know, the party against whom a lawsuit

02:42:25   13   is brought is called the Defendant.         And the Defendant in

02:42:28   14   this case is Supercell Oy, which will be referred to

02:42:32   15   throughout the trial either as the Defendant or as

02:42:35   16   Supercell.

02:42:36   17            And as I told you during jury selection, this is a

02:42:41   18   case of alleged patent infringement.         And as you are aware,

02:42:47   19   this case involves five separate United States patents that

02:42:50   20   have been issued by the PTO and are asserted by the

02:42:54   21   Plaintiff in this case.

02:42:55   22            The first of these asserted patents is U.S. Patent

02:43:01   23   No. 9,604,137.

02:43:03   24            And, ladies and gentlemen, patents are generally

02:43:06   25   referred to by their last three digits.          So in this case,
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 26 of 143 PageID #:
                                       17755                                         171



02:43:13    1   Patent No. 9,604,137 will be referred to throughout the

02:43:17    2   trial as the '137 or the '137 patent.

02:43:19    3            The second U.S. patent at issue in this case is

02:43:22    4   United States Patent No. 9,956,481, which you will hear

02:43:28    5   referred to throughout the case as the '481 patent.

02:43:32    6            The third United States patent at issue is United

02:43:36    7   States Patent No. 9,774,655, which you can expect to be

02:43:41    8   referred to throughout the case as the '655 patent.

02:43:44    9            And the fourth United States patent at issue in

02:43:47   10   this case is United States Patent No. 9,795,873, which you

02:43:54   11   can expect to be referred to throughout this trial as the

02:43:59   12   '873 patent.

02:43:59   13            And the fifth and final United States patent at

02:44:03   14   issue in this case is United States Patent No. 9,597,594,

02:44:11   15   which you will hear referred to as the '594 patent.

02:44:14   16            And you'll also hear, ladies and gentlemen, all

02:44:19   17   five of these asserted patents referred to in this case as

02:44:23   18   the patents-in-suit.     You may also hear them collectively

02:44:27   19   referred to as the asserted patents.         And these patents

02:44:32   20   generally relate to video game technology.

02:44:35   21            Now, the Plaintiff in this case, GREE, contends

02:44:38   22   that the Defendant, Supercell, is willfully infringing

02:44:43   23   certain claims of the asserted patents by importing,

02:44:47   24   making, or selling products that include their patented

02:44:51   25   technology.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 27 of 143 PageID #:
                                       17756                                         172



02:44:51    1            GREE also contends that Supercell has induced or

02:44:57    2   contributed to and continues to induce or contribute to

02:45:03    3   infringement by others.

02:45:04    4            GREE also contends that it is entitled to money

02:45:08    5   damages as a result of this infringement.

02:45:10    6            The Defendant, Supercell, denies that it is

02:45:14    7   infringing any of the claims of the asserted patents

02:45:19    8   brought in this suit by the Plaintiff, and it contends that

02:45:22    9   the claims of the patents-in-suit for the five

02:45:27   10   patents-in-suit are invalid as being either anticipated or

02:45:30   11   obvious in light of prior art.

02:45:32   12            Supercell also contends that the asserted claims

02:45:36   13   of the patents-in-suit are invalid because their

02:45:40   14   specifications do not contain a sufficient -- a sufficient

02:45:44   15   written description of the invention and do not enable a

02:45:48   16   person of skill in the art to make and use the invention.

02:45:52   17            Finally, the Defendant contends that even if it

02:45:56   18   does infringe the asserted claims, any damages awarded to

02:46:01   19   the Plaintiff should be limited because the Defendant

02:46:05   20   asserts that the Plaintiff, GREE, failed to provide

02:46:08   21   Supercell with notice of the patents-in-suit required by

02:46:11   22   the patent laws.

02:46:13   23            Now, ladies and gentlemen, I know that there are

02:46:16   24   many new words and concepts that have been -- that have

02:46:19   25   been thrown at you since you appeared in federal court this
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 28 of 143 PageID #:
                                       17757                                         173



02:46:22    1   morning.

02:46:22    2              I'm going to define a lot of these words and

02:46:25    3   concepts for you as we go through my instructions.            The

02:46:29    4   attorneys are going to discuss them in their opening

02:46:33    5   statements.     And the witnesses are going to help you

02:46:35    6   through their testimony to understand these words and

02:46:38    7   concepts.

02:46:39    8              So, please, do not feel overwhelmed at this point.

02:46:43    9   I promise you, it will all come together as we go through

02:46:47   10   the trial.

02:46:47   11              Now, one of your jobs is to decide whether or not

02:46:50   12   the asserted claims of the five patents-in-suit have been

02:46:54   13   infringed and whether they are invalid.

02:46:57   14              If you decide that any claim of the five

02:47:01   15   patents-in-suit has been infringed by the Defendant and is

02:47:05   16   not invalid, then you'll need to decide whether or not the

02:47:11   17   infringement by the Defendant was willful.           You will also

02:47:14   18   then need to decide what amount of money damages should be

02:47:20   19   awarded to the Plaintiff as compensation for that

02:47:22   20   infringement.

02:47:22   21              Now, my job in this case is to tell you what the

02:47:26   22   law is, to handle rulings on evidence and procedure, and to

02:47:30   23   oversee the conduct of the trial as efficiently and

02:47:33   24   effectively as -- as possible.

02:47:35   25              In determining the law, it is specifically my job
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 29 of 143 PageID #:
                                       17758                                         174



02:47:39    1   to determine the meaning of any of the claim language

02:47:43    2   within the asserted claims within the patents-in-suit that

02:47:47    3   needs interpretation.

02:47:48    4            I have already determined the meanings of the

02:47:52    5   claims of the patents-in-suit, and you must accept the

02:47:56    6   meanings of that language that I give you and use those

02:47:59    7   constructions or definitions when you decide whether or not

02:48:03    8   any particular claim has or has not been infringed and

02:48:08    9   whether or not any claim is invalid.

02:48:11   10            Now, you're going to be given a document in a few

02:48:15   11   moments that reflects those meanings or constructions that

02:48:18   12   the Court has already reached.

02:48:21   13            For any claim term or language that has -- that I

02:48:25   14   am not providing you with a specific construction for, a

02:48:30   15   specific definition, then in that case, you should apply

02:48:33   16   the plain and ordinary meaning of those terms.

02:48:36   17            If, however, I've provided you with a specific

02:48:39   18   definition, then you are to apply my definition to those

02:48:44   19   terms throughout the case.

02:48:46   20            However, my interpretation of the language of the

02:48:49   21   claims should not be taken by you to indicate that I have

02:48:54   22   any personal opinion regarding the issues of infringement

02:48:58   23   and validity, because, ladies and gentlemen, those issues

02:49:01   24   are your issues to decide in this case, and you must decide

02:49:04   25   them alone.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 30 of 143 PageID #:
                                       17759                                         175



02:49:05    1            I'll provide you with more detailed instructions

02:49:08    2   on the meaning of the claims before you retire to

02:49:11    3   deliberate and reach your verdict.

02:49:13    4            In deciding the issues that are before you, you'll

02:49:16    5   be asked to consider specific legal rules, and I'll give

02:49:20    6   you an overview of those rules now.         And then at the

02:49:23    7   conclusion of the case, I'll give you much more detailed

02:49:26    8   instructions.

02:49:27    9            The first issue that you're asked to decide is

02:49:30   10   whether the Defendant, Supercell, has infringed any of

02:49:35   11   the -- the asserted claims of the patents.

02:49:37   12            Infringement, ladies and gentlemen, is assessed on

02:49:40   13   a claim-by-claim basis.      And GREE, the Plaintiff, must show

02:49:45   14   by a preponderance of the evidence that a claim has been

02:49:48   15   infringed.     Therefore, there may be infringement as to one

02:49:53   16   claim but no infringement as to another claim.

02:49:56   17            There are also a few different ways that a patent

02:50:00   18   can be infringed.     I'll explain the requirements for each

02:50:03   19   of these types of infringement in detail at the conclusion

02:50:07   20   of the case.

02:50:08   21            But, in general, a Defendant may infringe the

02:50:13   22   asserted patent by making, using, selling, or offering for

02:50:18   23   sale in the United States or importing into the United

02:50:21   24   States a product meeting all the requirements of a claim

02:50:24   25   within the asserted patent.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 31 of 143 PageID #:
                                       17760                                         176



02:50:26    1            And I'll provide you with more detailed

02:50:28    2   instructions on these requirements regarding infringement

02:50:30    3   at the conclusion of the case.

02:50:32    4            Now, the second issue that you're going to be

02:50:36    5   asked to decide is whether the asserted patents -- any of

02:50:41    6   the asserted patents are invalid.

02:50:42    7            Invalidity, ladies and gentlemen, is a defense to

02:50:45    8   infringement.    Therefore, even though the U.S. Patent and

02:50:50    9   Trademark Office has allowed the asserted claims and even

02:50:53   10   though a patent is presumed to be valid, you, the jury,

02:50:56   11   must decide whether those claims are invalid after hearing

02:51:01   12   the evidence presented throughout this case.

02:51:04   13            You may find a patent claim to be invalid for a

02:51:08   14   number of reasons, including because it claims subject

02:51:11   15   matter that is not new or because it is obvious.

02:51:16   16            For a patent claim to be invalid because it is not

02:51:19   17   new, the Defendants must show -- the Defendant in this

02:51:24   18   case, Supercell, must show by clear and convincing evidence

02:51:28   19   that all the elements of the claim are sufficiently

02:51:32   20   described in a single previous printed publication or

02:51:37   21   patent, and we call these items prior art.           If a claim is

02:51:41   22   not new, it is said to be anticipated by the prior art.

02:51:45   23            Another way that a claim can be found to be

02:51:49   24   invalid is that it may have been obvious.          Even though a

02:51:54   25   claim is not anticipated because every element of the claim
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 32 of 143 PageID #:
                                       17761                                         177



02:51:57    1   is not shown or sufficiently described in a single piece of

02:52:01    2   prior art, the claim may still be invalid if it would have

02:52:05    3   been obvious to a person of ordinary skill in the field of

02:52:10    4   the technology of the patent at the relevant time.

02:52:13    5            You'll need to consider a number of questions in

02:52:16    6   deciding whether the invention claimed in the asserted

02:52:20    7   patents were obvious.      And I'll provide you with more

02:52:24    8   detailed instructions on these questions at the conclusion

02:52:26    9   of the trial.

02:52:27   10            Another way that a claim can be found to be

02:52:30   11   invalid is that there may have been a lack of a written

02:52:34   12   description.    A patent may be invalid if its specification

02:52:41   13   does not describe the claimed invention in sufficient

02:52:43   14   detail so that one skilled in the art can reasonably

02:52:46   15   conclude that the inventor actually had possession of the

02:52:50   16   invention that they are claiming.

02:52:52   17            If you decide that any claim of the

02:52:56   18   patents-in-suit has been infringed and is not invalid, then

02:53:03   19   you'll need to decide whether the Defendant's infringement

02:53:05   20   has been willful.     You'll also need to decide what amount

02:53:10   21   of money damages should be awarded to the Plaintiff to

02:53:14   22   compensate it for that infringement.

02:53:16   23            A damage award, ladies and gentlemen, must be

02:53:21   24   adequate to compensate the patentholder for the

02:53:23   25   infringement.    And in no event may a damage be -- award be
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 33 of 143 PageID #:
                                       17762                                         178



02:53:29    1   less than -- than what the patentholder would have received

02:53:31    2   had it been paid a reasonable royalty for the use of its

02:53:36    3   patent.

02:53:36    4             However, the damages you award, if any, are meant

02:53:42    5   to compensate the patentholder, and they are not meant to

02:53:47    6   punish the Defendant.      And you may not include in any

02:53:51    7   damages award an amount -- an additional amount as a fine

02:53:55    8   or a penalty above what's necessary to fully compensate the

02:53:59    9   patentholder for the infringement.

02:54:01   10             Additionally, damages may not be speculative.            And

02:54:07   11   the Plaintiff, GREE, must prove the amount of its damages

02:54:10   12   for the alleged infringement by a preponderance of the

02:54:14   13   evidence.

02:54:14   14             Under the patent laws, GREE may only recover

02:54:18   15   damages for infringement that occurred after the date that

02:54:22   16   GREE gave notice to Supercell that GREE believed Supercell

02:54:26   17   was infringing the patents-in-suit.

02:54:30   18             It will be up to you to determine when that notice

02:54:33   19   was given.

02:54:34   20             And I'll give you more detailed instructions on

02:54:37   21   the calculation of damages for the Defendant's alleged

02:54:42   22   infringement of the patents-in-suit at the conclusion of

02:54:46   23   the trial, including by giving you specific instructions in

02:54:48   24   regard to the calculation of a reasonable royalty.

02:54:51   25             However, the fact that I'm instructing you on
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 34 of 143 PageID #:
                                       17763                                         179



02:54:56    1   damages now does not mean that GREE is or is not entitled

02:55:00    2   to recover any damages in this case.

02:55:03    3            Now, ladies and gentlemen, over the course of the

02:55:07    4   trial, you're going to be hearing from a number of

02:55:09    5   witnesses in this case, and I want you to keep an open mind

02:55:13    6   while you're listening to the evidence and not decide any

02:55:17    7   of the facts until you've heard all of the evidence.

02:55:20    8            This is important.      While the witnesses are

02:55:24    9   testifying, remember that you, the jury, will have to

02:55:29   10   decide the degree of credibility and the degree of

02:55:33   11   believability to allocate to each of the witnesses and the

02:55:36   12   testimony that they offer.

02:55:38   13            So while each of the witnesses are testifying, you

02:55:43   14   should be asking yourselves things like this:

02:55:47   15            Does the witness impress you as being truthful?

02:55:50   16   Does he or she have a reason not to tell the truth?             Does

02:55:53   17   he or she have any personal interest in the outcome of the

02:55:56   18   case?   Does the witness seem to have a good memory?            Did he

02:56:02   19   or she have the opportunity and ability to observe

02:56:05   20   accurately the things that they've testified about?             Did

02:56:08   21   the witness appear to understand the questions clearly and

02:56:12   22   answer them directly?      And, of course, does the witness's

02:56:16   23   testimony differ from the testimony of any other witness?

02:56:20   24   And if it does, how does it differ?

02:56:22   25            These are some of the kinds of things that you
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 35 of 143 PageID #:
                                       17764                                         180



02:56:28    1   should be thinking about while you're listening to each of

02:56:31    2   the witnesses as they testify in this case.

02:56:36    3            I also want to talk to you, ladies and gentlemen,

02:56:39    4   briefly about expert witnesses.

02:56:42    5            When knowledge of a technical subject may be

02:56:45    6   helpful to you, the jury, a person who has special training

02:56:49    7   and experience in that particular technical field, we refer

02:56:53    8   to them as expert witnesses, they're permitted to testify

02:56:57    9   to you about that expert opinion -- that expert witness's

02:57:04   10   opinions on those technical matters.

02:57:06   11            However, you're not required to accept an expert's

02:57:09   12   or any other witness's opinions at all.          It's up to you to

02:57:13   13   decide whether you believe an expert witness, or any

02:57:17   14   witness for that fact, and whether you believe what they

02:57:20   15   say is correct or incorrect and whether you want to give

02:57:23   16   that testimony any weight whatsoever.         Those decisions are

02:57:27   17   yours as members of this jury.

02:57:29   18            I anticipate that there will be expert witnesses

02:57:34   19   testifying in support of each side in this case.            But when

02:57:38   20   they do and when they testify, it will be up to you to

02:57:42   21   listen to their qualifications, and when they give you an

02:57:45   22   opinion and explain the basis for that opinion, you'll have

02:57:48   23   to evaluate what they say, whether you believe it, and what

02:57:54   24   amount of weight, if any, that you want to give it.

02:57:56   25            Remember, ladies and gentlemen, judging and
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 36 of 143 PageID #:
                                       17765                                         181



02:58:00    1   evaluating the credibility and believability of each and

02:58:03    2   every of the witnesses is an important part of your job as

02:58:09    3   jurors.

02:58:09    4             Now, during the trial, it's possible that there

02:58:13    5   will be testimony from one or more witnesses that are going

02:58:16    6   to be presented to you through what we call a deposition.

02:58:20    7             In trials like this, it's difficult, if not

02:58:22    8   impossible sometimes, to get every witness here in person

02:58:26    9   at the same time.     So lawyers for each side, prior to the

02:58:31   10   trial, take the depositions of the witnesses.

02:58:34   11             In a deposition, the witness is present, they are

02:58:38   12   sworn and placed under oath, a court reporter is present,

02:58:43   13   just as if the witness were in open court.           And the

02:58:46   14   parties, through their lawyers, ask those witnesses

02:58:50   15   questions, and those questions and their answers are taken

02:58:53   16   down and transcribed.      Often, they are recorded

02:58:57   17   additionally as video recordings.

02:58:59   18             Now, it's important to know, ladies and gentlemen,

02:59:02   19   that during the course of this trial, when these deposition

02:59:05   20   witnesses are presented to you, you will be seeing clips

02:59:10   21   from within the total deposition that are put together and

02:59:13   22   presented to you.

02:59:15   23             Let me explain this.      During a typical deposition

02:59:18   24   of a witness in advance of trial, that deposition can last

02:59:22   25   many hours, sometimes seven hours or more.           To keep you
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 37 of 143 PageID #:
                                       17766                                         182



02:59:27    1   from listening to seven hours of testimony before the

02:59:30    2   trial, if that witness cannot be here in person and their

02:59:34    3   testimony is going to be presented through their

02:59:36    4   deposition, then the parties will pick out the portions of

02:59:39    5   those recorded questions and answers that they think are

02:59:42    6   the most important, and those portions of those depositions

02:59:46    7   will be put together and presented to you as that witness's

02:59:51    8   testimony during the course of the trial.

02:59:52    9             That means because this is a pasting together of

02:59:57   10   clips or segments of a much longer deposition, when you see

03:00:01   11   that deposition presented as a video, it may have breaks in

03:00:05   12   it, or it may look like it jumps around, or you may start

03:00:10   13   hearing another person ask questions in a different voice.

03:00:13   14             All of that is so that the entirety of the many

03:00:15   15   hours' long presentation doesn't have to be played to you,

03:00:20   16   and just the important parts that both the Plaintiff and

03:00:23   17   the Defendant think are significant for you to consider are

03:00:29   18   put together and presented as that deposition testimony in

03:00:32   19   court.

03:00:32   20             So don't be confused, as sometimes jurors are, by

03:00:34   21   the unavoidable breaks or changes in voice or things like

03:00:42   22   that.    That's all been looked at by the lawyers and the

03:00:44   23   Court before it's presented to you.

03:00:45   24             Now, that deposition testimony that will be

03:00:51   25   presented is entitled to the same consideration, insofar as
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 38 of 143 PageID #:
                                       17767                                         183



03:00:54    1   possible, and is to be judged as to the credibility, weight

03:00:57    2   and, otherwise, considered by you, the jury, in the same

03:00:59    3   way as if the witness had appeared in person and testified

03:01:05    4   physically from the witness stand in open court.

03:01:07    5            Now, during the course of the trial, it's possible

03:01:11    6   that the lawyers will make certain objections, and when

03:01:14    7   they do, I will issue rulings on those objections.

03:01:18    8            It's the duty of an attorney to object when they

03:01:21    9   think certain testimony or other evidence is improper and

03:01:25   10   should not be offered before the jury under the Rules of

03:01:28   11   Evidence and the rules of the court.

03:01:29   12            Now, upon allowing the testimony or other evidence

03:01:34   13   to be introduced over the objection of an attorney, the

03:01:38   14   Court does not, unless expressly stated, indicate any

03:01:41   15   opinion as to the weight or the effect of that testimony.

03:01:45   16            As I've said before, you, the jury, are the sole

03:01:48   17   judges of the credibility and believability of all the

03:01:52   18   witnesses and the weight and effect to give to all of the

03:01:55   19   evidence.

03:01:55   20            Now, I'd like to compliment the parties and their

03:02:00   21   lawyers in this case at this point because before you were

03:02:05   22   empaneled today, many hours were spent going through many,

03:02:09   23   many, many documents that might be offered as exhibits in

03:02:12   24   this case.   And the lawyers have made their objections, the

03:02:16   25   Court has considered those objections and considered the
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 39 of 143 PageID #:
                                       17768                                         184



03:02:20    1   admissibility of those documents under the Rules of

03:02:25    2   Evidence long before today.

03:02:26    3            And that means, ladies and gentlemen, that that

03:02:29    4   process has been substantially shortened from what it

03:02:32    5   otherwise would be.

03:02:33    6            So you will not have to sit there and listen for

03:02:37    7   hours as document after document is presented, objected to,

03:02:40    8   argued about, and ruled on.       All that's been done.       And

03:02:43    9   that will save us a considerable amount of trial -- time,

03:02:46   10   rather, going through this trial.        And I want to compliment

03:02:50   11   the lawyers for their efforts in that regard.

03:02:52   12            And that means, ladies and gentlemen, that all the

03:02:55   13   exhibits in this case that will be shown to you have

03:02:58   14   previously been considered by the Court and considered and

03:03:01   15   found to be admissible.

03:03:03   16            That means when one of the parties, through their

03:03:06   17   counsel, shows you an exhibit, you can consider it's

03:03:09   18   already been ruled on and found to be admissible by the

03:03:12   19   Court, and they can simply present it, put it in a context,

03:03:16   20   and ask you such questions -- or ask the witness such

03:03:19   21   questions about it as they think are appropriate.

03:03:21   22            And let me assure you, that have saved all of us

03:03:24   23   hours and hours during the trial that otherwise we would

03:03:27   24   have to take up.    And both sides have worked very hard in

03:03:31   25   that process, and they're entitled to be recognized for
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 40 of 143 PageID #:
                                       17769                                         185



03:03:34    1   that.

03:03:34    2            However, it's still possible that over the course

03:03:38    3   of the trial objections will arise.         And if I should

03:03:41    4   sustain an objection to a question addressed to a witness,

03:03:46    5   then you, the jury, must disregard that question entirely,

03:03:50    6   and you may draw no inference from its wordings and you may

03:03:54    7   not speculate about what the witness would have said if I

03:03:56    8   had allowed them to answer the question.

03:04:03    9            On the other hand, if I overrule an objection to a

03:04:04   10   question addressed to a witness, then you should consider

03:04:10   11   the question and the witness's answer just as if no

03:04:12   12   objection had ever been made.

03:04:13   13            You should understand, ladies and gentlemen, that

03:04:17   14   the law of the United States permits a United States

03:04:20   15   District Judge in a trial like this to comment to the jury

03:04:24   16   regarding the evidence in the case, but such comments on

03:04:27   17   the evidence are only an expression of the judge's opinion,

03:04:32   18   and the jury may disregard such comments in their entirety,

03:04:36   19   because as I've told you, you, the jury, are the sole

03:04:39   20   judges of the facts, you are the sole judges of the

03:04:43   21   credibility of the witnesses and how much weight to give to

03:04:45   22   the testimony.

03:04:45   23            And even though the law permits me to make

03:04:49   24   comments on the evidence, as I've told you, I intend to try

03:04:53   25   very hard not to comment on any of the evidence or the
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 41 of 143 PageID #:
                                       17770                                         186



03:04:57    1   witnesses throughout the trial, and you should not take any

03:05:01    2   comments that you think you see or you see or hear or you

03:05:04    3   perceive in any way as coming from me as something you

03:05:07    4   should consider or take into account in deciding what the

03:05:10    5   facts are -- the ultimate facts are in this case.

03:05:14    6            Now, the court reporter in front of me,

03:05:17    7   Ms. Holmes, takes down every word that is said in the

03:05:20    8   courtroom during the trial.       That's why it's part of my job

03:05:23    9   to try and keep people from talking together at the same

03:05:27   10   time so that it can be heard and understood and taken down

03:05:29   11   accurately.

03:05:31   12            But the written transcript of what she takes down

03:05:34   13   and what's presented over the course of the trial is not

03:05:37   14   going to be available to you to take back and review and

03:05:41   15   consider with you when you're in the jury room deliberating

03:05:44   16   on your verdict.    So you are going to have to rely on your

03:05:48   17   memory of the evidence presented through the course of the

03:05:51   18   trial.

03:05:51   19            In the moment -- in a moment, rather, ladies and

03:05:55   20   gentlemen, you'll each be given a juror notebook, and in

03:05:58   21   the back of these notebooks, you'll find a blank legal pad

03:06:01   22   that you can use to take notes on during the trial if you

03:06:04   23   choose to.    It's up to each of you to decide whether or not

03:06:07   24   you want to take notes over the course of the trial, and if

03:06:10   25   you do, how detailed you want your notes to be.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 42 of 143 PageID #:
                                       17771                                         187



03:06:12    1            But, remember, if you take notes, your notes are

03:06:17    2   for your own personal use, and you still have to rely on

03:06:19    3   your memory of the evidence, and that's why you should pay

03:06:22    4   close attention to the testimony of each and every witness.

03:06:27    5            You should not abandon your own recollection of

03:06:30    6   the evidence because somebody else's notes indicate

03:06:33    7   something different.     Your notes are to refresh your

03:06:37    8   recollection, and that's the only reason you should be

03:06:40    9   keeping them, if you decide to take notes over the course

03:06:43   10   of the trial.

03:06:44   11            I'm now going to ask our Court Security Officer,

03:06:47   12   Mr. Fitzpatrick, to hand out these juror notebooks to each

03:06:51   13   of the members of the jury.

03:07:18   14            In these notebooks, ladies and gentlemen, you'll

03:07:30   15   see that you each have a copy of the five asserted patents

03:07:33   16   that we've talked about.

03:07:35   17            You'll also find that you have a chart of the

03:07:39   18   language from the asserted claims that has been construed

03:07:43   19   and interpreted by the Court.

03:07:45   20            You'll see on one side of that page, the actual

03:07:49   21   language from the claims, and you'll see the constructions

03:07:51   22   or interpretations on the other side corresponding to it

03:07:54   23   that the Court has already reached and about which I have

03:07:57   24   told you you will have to use my constructions and

03:08:00   25   interpretations of that language when you decide the
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 43 of 143 PageID #:
                                       17772                                         188



03:08:03    1   issues, such as infringement and invalidity.

03:08:06    2            Also, in those notebooks, you will find that there

03:08:10    3   are tabbed pages for each of the witnesses that may testify

03:08:13    4   in this case.    And on each of those pages, you should find

03:08:18    5   a head-and-shoulders' photograph of that witness with their

03:08:22    6   name and additional lines there to take additional notes if

03:08:25    7   you wish to.

03:08:26    8            The Court has found that over the course of a

03:08:29    9   lengthy trial, it's very helpful to the jury, especially

03:08:33   10   when there are several witnesses who testify, to be able to

03:08:35   11   look back and see a picture of the person that actually

03:08:38   12   testified and to tie that picture to the notes that you

03:08:41   13   take.   So that's why those witness pages are in there for

03:08:44   14   your use.

03:08:45   15            And, as I mentioned, there's a legal pad at the

03:08:48   16   back of those notebooks that you can use to take additional

03:08:51   17   notes on if you choose, and you should find in the front

03:08:54   18   cover a pen to use in case you don't have one with you.

03:08:57   19            Now, in a moment, the lawyers are going to present

03:09:02   20   their opening statements, and these opening statements,

03:09:06   21   ladies and gentlemen, are designed to give you a roadmap of

03:09:09   22   what each side expects the evidence will be in this case.

03:09:13   23            You should remember throughout the trial that what

03:09:16   24   the lawyers tell you is not evidence.         The evidence is the

03:09:21   25   sworn testimony that you will hear from the witnesses
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 44 of 143 PageID #:
                                       17773                                         189



03:09:25    1   presented in open court and subject to cross-examination,

03:09:28    2   and the evidence are those exhibits which the Court has

03:09:32    3   already deemed to be admissible and which are presented to

03:09:34    4   you over the course of the trial.        That is the totality of

03:09:39    5   the evidence in this case.

03:09:41    6            But what the lawyers tell you, since it's not

03:09:46    7   evidence, you should consider that it's their impression of

03:09:49    8   what they hope the evidence will be.         And they have a duty

03:09:53    9   to point out to you what they believe the evidence will

03:09:56   10   show.   But just remember, what the lawyers tell you now and

03:10:00   11   throughout this trial is not evidence.

03:10:03   12            After the opening statements, ladies and

03:10:06   13   gentlemen, the Plaintiffs will then call their witnesses

03:10:09   14   and put on their evidence.       This is referred to as the

03:10:12   15   Plaintiff's case-in-chief.

03:10:15   16            And once the Plaintiffs have presented their

03:10:17   17   witnesses and their evidence, they will rest their

03:10:20   18   case-in-chief.

03:10:22   19            When the Plaintiffs rest their case-in-chief, then

03:10:25   20   the Defendants will come forward and call their witnesses

03:10:28   21   and put on their evidence in what is referred to as the

03:10:31   22   Defendant's case-in-chief.

03:10:34   23            Once the Defendants have completed that process,

03:10:37   24   the Defendant will rest its case-in-chief.

03:10:41   25            At that point, the Plaintiff has the option to
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 45 of 143 PageID #:
                                       17774                                         190



03:10:43    1   bring additional witnesses to rebut the testimony presented

03:10:48    2   by the Defendant.     And that's called the Plaintiff's

03:10:52    3   rebuttal case.    The Plaintiff may, but does not have to,

03:10:56    4   present rebuttal evidence in a trial like this.

03:10:59    5            At the end of all the evidence, which would mean

03:11:02    6   if there is a Plaintiff's rebuttal case, when that is

03:11:04    7   completed, or if the Plaintiff does not call rebuttal

03:11:07    8   witnesses, then when the Defendant rests its case-in-chief,

03:11:12    9   again, when all the evidence is presented, then I will give

03:11:15   10   you additional final instructions on the law that you are

03:11:19   11   to apply in this case.

03:11:21   12            Those final instructions from me to you are often

03:11:24   13   called the Court's final instructions to the jury.            And

03:11:27   14   they're often called by other folks the Court's charge to

03:11:31   15   the jury.

03:11:31   16            Once I have given you my charge to the jury, my

03:11:36   17   final instructions on the law, then the attorneys for the

03:11:39   18   parties will present their closing arguments.

03:11:42   19            The Plaintiff will present its first closing

03:11:44   20   argument, followed by the Defendant's closing argument.

03:11:47   21   And then the Plaintiff, because it has the burden of proof,

03:11:50   22   will get to present a final closing argument.

03:11:52   23            Once you have heard all the closing arguments from

03:11:56   24   counsel for the parties, then I will instruct you to retire

03:12:00   25   to the jury room and to consider your verdict and the
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 46 of 143 PageID #:
                                       17775                                         191



03:12:03    1   questions therein and reach a unanimous decision as to how

03:12:08    2   to answer those questions.

03:12:09    3            Let me repeat my earlier instruction to you.

03:12:13    4   You're not to discuss this case at all with anyone

03:12:18    5   throughout this trial, including among the eight of

03:12:20    6   yourselves.

03:12:22    7            Only when all the evidence is complete, when

03:12:25    8   you've heard my final instructions, when you've heard

03:12:29    9   closing arguments from the lawyers, and when I have

03:12:31   10   instructed you to retire to the jury room and to deliberate

03:12:35   11   on your verdict, only then are you to discuss the evidence

03:12:40   12   in this case.

03:12:41   13            And at that point, as I mentioned, things shift

03:12:45   14   180 degrees, and we go from you not being able to discuss

03:12:49   15   the evidence among yourselves to where you are required to

03:12:53   16   discuss the evidence among yourselves in an effort to reach

03:12:56   17   a unanimous decision as to the answers to the questions

03:13:00   18   contained in the verdict form.

03:13:01   19            Let me remind you again, throughout this trial,

03:13:06   20   when you see or come in contact with any of the

03:13:08   21   participants in the trial, any of the trial teams or the

03:13:12   22   parties, the witnesses, they're not going to enter into any

03:13:17   23   conversation with you, be friendly, be gregarious, or act

03:13:21   24   like we often do in East Texas.        That's because that's what

03:13:24   25   I have instructed them to do.        So when that happens, don't
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 47 of 143 PageID #:
                                       17776                                         192



03:13:28    1   consider this person or that person to be rude or

03:13:31    2   unfriendly.     Don't hold it against them.       They're simply

03:13:34    3   doing what the Court has instructed them to do.

03:13:37    4              All right.   At this juncture, we will now proceed

03:13:41    5   with opening statements from counsel for the parties.

03:13:44    6              Plaintiff may now present its opening statement to

03:13:48    7   the jury.

03:13:48    8              MR. MOORE:   Thank you, Your Honor.

03:13:49    9              THE COURT:   Would you like a warning on your time,

03:13:51   10   counsel?

03:13:52   11              MR. MOORE:   I would, Your Honor.       At 15 minutes

03:13:54   12   and 3 minutes, please.

03:13:55   13              THE COURT:   15 and 3.

03:13:56   14              MR. MOORE:   Thank you.

03:13:57   15              THE COURT:   All right.    You may proceed when

03:13:58   16   you're ready.

03:13:59   17              MR. MOORE:   May it please the Court.

03:14:34   18              THE COURT:   Please proceed.

03:14:34   19              MR. MOORE:   Thank you, Your Honor.

03:14:35   20              Good afternoon, ladies and gentlemen.         And once

03:14:39   21   again, thank you for your service.         I know it's already

03:14:42   22   been a long day, but I'm privileged and honored to be in

03:14:46   23   front of you to present the Plaintiff, GREE's, opening

03:14:51   24   statement in this trial.

03:14:52   25              But before I do that, I'd like to make a few more
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 48 of 143 PageID #:
                                       17777                                         193



03:14:55    1   introductions.

03:14:55    2             My co-counsel and friend, Ms. Smith, introduced

03:14:59    3   herself this morning.      So I'd like to introduce myself and

03:15:02    4   the others sitting at our table.

03:15:03    5             My name is Steve Moore, and I grew up a little bit

03:15:07    6   all over the place, but I spent most of my childhood in

03:15:11    7   Louisiana outside of New Orleans.

03:15:13    8             I lived in Georgia, in North Carolina after that

03:15:17    9   where I went to school and met my wife.          And a few years

03:15:20   10   ago we moved out to the West Coast in California.            We've

03:15:20   11   been married for over 25 years.

03:15:25   12             I've got two children.      I've got a son, who's 20

03:15:28   13   years old, and a daughter, who is 16.         And like most kids

03:15:31   14   these days, they're just trying to figure how to navigate

03:15:35   15   this new school year that they're finding themselves

03:15:38   16   dealing with.

03:15:38   17             I'd also like to introduce my client, Mr. Eiji

03:15:42   18   Araki.

03:15:44   19             Mr. Araki, would you please stand and say hello to

03:15:46   20   the jury?    Thank you.    Mr. -- you may sit.       Thank you.

03:15:48   21             Mr. Araki has come from Tokyo, Japan, for this

03:15:53   22   trial, to show how important it is to GREE.           He is a senior

03:15:56   23   vice president at GREE.      He's in charge of the gaming

03:15:58   24   division of GREE.     And he's on the board of directors of

03:16:02   25   GREE.    And you'll hear testimony from him in this trial
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 49 of 143 PageID #:
                                       17778                                         194



03:16:04    1   tomorrow.     So he'll get a chance to visit with you then.

03:16:08    2            Now, I'd also like to introduce my law partner and

03:16:12    3   good friend, Ms. Taylor Ludlam.        Ms. Ludlam and I have

03:16:16    4   worked together for many years.        And you will hear from

03:16:19    5   her, as well, in the trial.       And Ms. Ludlam and Ms. Smith

03:16:22    6   and I will be presenting the witnesses and arguments for

03:16:24    7   the Plaintiff's side in this trial.

03:16:26    8            So now that I've -- we've introduced ourselves, I

03:16:30    9   want to get on to what this case is about.

03:16:31   10            And you heard a bit -- a little bit of discussion

03:16:35   11   this morning about the gaming industry and video games in

03:16:39   12   particular.     And we had some debate back and forth on that,

03:16:42   13   and that's what this case is about.

03:16:44   14            And as Ms. Smith said, we've got to put ourselves

03:16:48   15   really back 15 to 20 years.       And I started thinking about

03:16:53   16   that when I was thinking about how old my kids are now.

03:16:56   17   It's hard to believe it's been 20 years since it turned

03:16:59   18   2000, but it has.

03:17:01   19            But back then, we didn't have any iPhones.            We

03:17:03   20   didn't have Facebook to check.        We didn't have Twitter to

03:17:07   21   use to tweet.

03:17:08   22            And in the gaming world, video games were very

03:17:10   23   different back then.     As Ms. Smith said, you had to save up

03:17:14   24   your money to buy a game.       You couldn't just download it

03:17:16   25   for free and play it.      And if you spent 40 or $50.00 on a
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 50 of 143 PageID #:
                                       17779                                         195



03:17:20    1   game, you didn't know if you would like it.           And if you

03:17:24    2   didn't like it, well, you were out the money.           And also if

03:17:26    3   you did like it, it didn't really ever change.

03:17:31    4            Well, GREE is a company that helped to change all

03:17:34    5   that for those that are interested in gaming.           It is a

03:17:36    6   pioneer in what is called mobile social games.            Mobile

03:17:39    7   because they're played on a phone or tablet or other mobile

03:17:43    8   device, and social because you play with other people, not

03:17:46    9   necessarily just people who come over to your house to play

03:17:48   10   but people in your neighborhood, people in your state,

03:17:50   11   people across the country.

03:17:52   12            And, also, you've heard the word "freemium"

03:17:54   13   already, and we'll talk about that in a moment.            You don't

03:17:56   14   have to pay to play them.       You try them out.      If you don't

03:17:59   15   like them, don't play them.       Or you can play as long as you

03:18:02   16   want without paying.     But if you do want to access

03:18:05   17   additional features or levels and so forth, there are also

03:18:09   18   options to pay and get ahead and advance quicker.

03:18:12   19            And that's the type of games that this case is

03:18:14   20   about.   That's the type of games that GREE helped

03:18:17   21   revolutionize and has been making for many years.            And

03:18:20   22   those are the games that Supercell makes that infringe

03:18:22   23   GREE's patents.

03:18:23   24            Now, as you saw in the video this morning, there's

03:18:27   25   actually a very important constitutional right.            There are
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 51 of 143 PageID #:
                                       17780                                         196



03:18:30    1   two constitutional rights actually involved in this case.

03:18:33    2   The first one relates to patents.

03:18:35    3             Patents are enshrined in the U.S. Constitution,

03:18:37    4   and our founders gave government the right and the power

03:18:40    5   and the ability to grant patents to those who make

03:18:43    6   inventions, to give them protection from other people using

03:18:47    7   them.    That's exactly what GREE did.

03:18:50    8             GREE did the right thing.       When it made

03:18:52    9   inventions, it sought and received patents on those

03:18:55   10   innovations.     And it did it not only in its home country of

03:18:58   11   Japan but also here in the United States because it's a

03:19:00   12   market that it serves and it's a market where its

03:19:02   13   competitors are, as well.

03:19:04   14             The second constitutional right you heard

03:19:07   15   His Honor speak about earlier today, and that's the right

03:19:08   16   to a trial by jury.     And that right is important here

03:19:12   17   because Supercell has used GREE's technology, but refuses

03:19:17   18   to pay for it.

03:19:18   19             And so our only option is to file a lawsuit in

03:19:22   20   U.S. District Court and to seek to hold Supercell

03:19:26   21   responsible for its decision not to pay for its

03:19:30   22   infringement of GREE's patents.

03:19:31   23             And that's why we're here in front of you at this

03:19:35   24   trial.

03:19:35   25             Now, let me back up and give a little more
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 52 of 143 PageID #:
                                       17781                                         197



03:19:38    1   background.     First, on the history of gaming, those as old

03:19:42    2   as I might remember the arcade games that we used to spend

03:19:42    3   our quarters on back in the '70s and '80s.

03:19:46    4            As time progressed, we got into more consoles,

03:19:51    5   handhelds like Gameboys and so forth.         They all used

03:19:54    6   cartridges and had to go to GameStop or wherever or Walmart

03:19:58    7   and buy them.     And now we're here to talk about these

03:20:01    8   mobile social server-based games.        And that's what GREE

03:20:04    9   helped revolutionize in the industry, as I say, about 15

03:20:07   10   years ago or so.

03:20:09   11            A little background on GREE.         It was founded by a

03:20:12   12   gentleman named Yoshikazu Tanaka -- Mr. Tanaka in Tokyo,

03:20:16   13   Japan, in 2004.     And he was inspired by what he saw in the

03:20:21   14   United States innovation and technology industry.

03:20:24   15            And so he decided he would start a social media

03:20:27   16   company, which he did.      He named it GREE.      And that name

03:20:31   17   comes from the concept of six degrees of separation.

03:20:33   18   That's where the GREE comes from.

03:20:35   19            And that's the idea, you may have heard of it,

03:20:37   20   that everybody on this planet is connected within six

03:20:40   21   degrees of connection to each other; that your friend might

03:20:43   22   know another friend and so forth, and pretty soon you get

03:20:46   23   all the way around the world.        And that's how the company

03:20:48   24   started in social media.

03:20:50   25            But it got into gaming pretty quick, within a
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 53 of 143 PageID #:
                                       17782                                         198



03:20:52    1   couple of years.     It's now grown to where it's about 1700

03:20:55    2   employees, 400 of which are engineers.          And it's got more

03:20:58    3   than 1800 patents and applications around the world.

03:21:01    4              Now, the first game that GREE introduced to the

03:21:06    5   world, and, indeed, the first mobile social game was a

03:21:11    6   gamed named Fishing Star.

03:21:12    7              As the name suggests and as you can see from the

03:21:16    8   graphics, it was about fishing.        You could fish and you

03:21:18    9   could fish with your friends and you could compete, you

03:21:21   10   could enter tournaments, go to different islands, catch

03:21:26   11   different species, all sorts of things like that.            That

03:21:28   12   came out in 2007, and it's still here today on the market.

03:21:31   13              And that game, in addition to being mobile and

03:21:33   14   social, was called freemium.       And that's just, of course, a

03:21:39   15   blend between free and premium.        And what that means, as I

03:21:42   16   said at the beginning, you don't have to pay.           Play it all

03:21:45   17   you want.     But if you want to pay and get ahead a little

03:21:47   18   bit quicker, you can do that.

03:21:49   19              The other thing you'll hear a lot about in this

03:21:52   20   trial for these types of games is that they run on a

03:21:55   21   network.     And, in fact, you need a network to manage these

03:22:00   22   games.     You need what are called servers, which are

03:22:02   23   essentially more powerful computers that sit somewhere --

03:22:07   24   typically in a warehouse or a server farm, I think they're

03:22:11   25   called, could be around the country.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 54 of 143 PageID #:
                                       17783                                         199



03:22:12    1              And what they do is manage all these devices that

03:22:15    2   are connected to the network, such as your phones and your

03:22:18    3   tablets.

03:22:19    4              So if you play one of these games and you're

03:22:22    5   playing with folks either down the street or across the

03:22:25    6   country, it's all managed by a server that runs the game.

03:22:28    7   Because after all, if you're playing with your friend, if

03:22:31    8   you're playing this fishing game with your friend and let's

03:22:33    9   say you're on the same boat in the game and you're casting

03:22:37   10   your hook side-by-side, both phones need to know what the

03:22:41   11   other is doing.

03:22:41   12              And so all the traffic will come up from the phone

03:22:44   13   through your cellular or WiFi network, whatever it may be,

03:22:46   14   and get to the server, and the server keeps track of all of

03:22:49   15   that so your friend sees when you catch a big one and you

03:22:53   16   see when your friend doesn't catch a big one.           So that's

03:22:56   17   how these games work, and you'll hear -- you will hear all

03:22:58   18   about that.

03:22:59   19              GREE expanded, and eventually -- oops, a little

03:23:05   20   far ahead there, there we go -- eventually introduced games

03:23:10   21   in the United States and around 2011, actually entered the

03:23:13   22   market and opened an office here in California.            And it --

03:23:17   23   and it offered a number of games in the U.S., several of

03:23:21   24   which were hits.

03:23:22   25              We've shown here on the right, at this particular
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 55 of 143 PageID #:
                                       17784                                         200



03:23:24    1   point in time, it had three games in the top 10.            And --

03:23:28    2   and so GREE has gone on from Fishing Star to introduce a

03:23:32    3   number of other games, and you'll hear all about that from

03:23:35    4   Mr. Araki.

03:23:35    5            Now, GREE today is still gaming, of course, also

03:23:39    6   does things like live events, virtual concerts which have

03:23:46    7   become more popular these days, as well as virtual reality,

03:23:48    8   and other technology, entertainment and media type

03:23:52    9   businesses.

03:23:52   10            Now, let's get to the patents that we're here to

03:23:54   11   talk about.   And, first, this is an image from the video

03:23:57   12   you saw this morning.

03:23:58   13            What infringement really is -- is trespassing.

03:24:03   14   These patents, and these are the originals of the five GREE

03:24:08   15   patents that were granted to it by the Patent Office that

03:24:10   16   we'll be talking about through this trial.

03:24:11   17            These patents are just like the deed to property.

03:24:15   18   Just as a deed to property specifies the limits of your

03:24:20   19   boundaries, these patents, and specifically the claims,

03:24:23   20   specify the limits of your intellectual property rights,

03:24:26   21   and that's exactly what -- what this case is about.

03:24:31   22            Now, you've just been given the notebooks by the

03:24:35   23   Court.   And in those notebooks -- I've got a copy of one --

03:24:41   24   you have copies of the GREE patents, and I want to spend a

03:24:44   25   moment talking with you about that.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 56 of 143 PageID #:
                                       17785                                         201



03:24:46    1            As has been noted, there are five patents at

03:24:49    2   issue, and so if -- if you want to follow along, you don't

03:24:51    3   have to, but feel free if you'd like to follow along.             I

03:24:55    4   just want to walk through real quickly, at the second tab

03:24:59    5   which is U.S. patent 9,597,594.

03:25:02    6            As you heard, we typically call patents by the

03:25:07    7   last three numbers so we don't have to say all those

03:25:10    8   numbers every time.     And so this is the '594 patent.          And

03:25:12    9   it's got different parts.       It's the first patent you'll be

03:25:17   10   hearing about in this case.

03:25:18   11            The front page has a whole lot of information

03:25:20   12   about when it was granted, when it was applied for, it's

03:25:23   13   got an abstract, it's got information on prior art that the

03:25:27   14   Patent Office looked at as part of it.

03:25:28   15            If you keep flipping through, you'll start to see

03:25:31   16   drawings, figures, and those are just examples of the

03:25:35   17   invention and how the inventor thought that the invention

03:25:37   18   might be able to put in place -- drawn in a visual manner.

03:25:42   19            Once you get through all these drawings, you get

03:25:45   20   to pretty dense text, and that's called the specification.

03:25:49   21   And the specifications serves to specify what the invention

03:25:54   22   is, to give examples, real detailed examples of how the

03:25:58   23   invention works.

03:25:59   24            And the way the specification is organized is

03:26:05   25   through these columns that you see.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 57 of 143 PageID #:
                                       17786                                         202



03:26:07    1            So if you look at the top there, you see

03:26:09    2   Column Nos. 1, 2, 3, 4 across the top.          And in the middle

03:26:13    3   of the page, there's numbers, every five numbers, 5, 10,

03:26:13    4   15, et cetera.

03:26:13    5            So you might hear over the course of the trial a

03:26:20    6   witness or the attorneys talk about column and line number

03:26:21    7   to direct you to a certain part of the patent, and that's

03:26:23    8   what we're talking about here.        We'd be pointing to

03:26:26    9   different parts of the patent to -- to refer to.

03:26:27   10            Now, at the very end of the specification, if you

03:26:32   11   flip all the way to the end -- and in this patent, it's the

03:26:34   12   second to last page where they start, but that's where the

03:26:37   13   claims are.

03:26:39   14            So if you go all the way to Column 26 and you

03:26:42   15   start around Line 30, it says what is claimed is, and then

03:26:48   16   there is a No. 1 and then some text and a No. 2 and text

03:26:53   17   and so forth and so on.

03:26:54   18            And that's what we'll be talking about as the --

03:26:56   19   the property boundaries of GREE's technology.           And that's

03:27:01   20   what we will be showing you when we show you how Supercell

03:27:04   21   infringes the GREE patents.

03:27:05   22            For example, we're going to look through

03:27:08   23   Claim 2 -- Claim 1 and Claim 2, but in particular Claim 2

03:27:12   24   of the '594 patent.     And you see in both of these claims,

03:27:16   25   you find the word "templates."
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 58 of 143 PageID #:
                                       17787                                         203



03:27:18    1              If you look at Claim 2, it's the third line down

03:27:21    2   in Claim 2 at the third word in.        It actually appears in

03:27:25    3   the second line, as well.       It appears in Claim 1, as well.

03:27:27    4              So you're going to hear about templates, and

03:27:29    5   that's the shorthand we've used for this '594 patent that

03:27:32    6   I've shown on the slide here.        We're going to refer to it

03:27:36    7   in shorthand as the '594 template patent.          So you'll hear

03:27:39    8   evidence about why Supercell's games have this template

03:27:42    9   that's in the claims.

03:27:42   10              And the same will be true for the other four

03:27:45   11   patents.    And we can -- again, in shorthand, we're calling

03:27:48   12   the '137 and the '481 the battle patents because they

03:27:51   13   relate to a particular type of battle game.

03:27:55   14              And the '655, the donation patent, because it

03:27:59   15   relates to ways for players of games to be able to donate

03:28:02   16   to each other.

03:28:03   17              And, lastly, the '873 shooting patent, which

03:28:08   18   relates to these touchscreen shooting games.

03:28:11   19              So those are the patents, and what the inventions

03:28:13   20   of the patents do is generally they provide features and

03:28:16   21   technology that helps keep users interested in the games,

03:28:19   22   that increase user engagement.

03:28:22   23              And that's the industry buzz word that you'll hear

03:28:25   24   people talk about in terms of, are our games engaging?             Do

03:28:29   25   people want to play them?       Do they want to download them
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 59 of 143 PageID #:
                                       17788                                         204



03:28:32    1   and play them?    And that's what these patents are about is,

03:28:35    2   how do we help keep games engaging?

03:28:38    3            But -- let me pause for a moment and talk about

03:28:42    4   another reason and why we're here.

03:28:44    5            Here we go.

03:28:46    6            And we're here because Supercell simply won't take

03:28:52    7   responsibility for its actions.        Supercell knows that it is

03:28:57    8   using GREE's patented technology.

03:29:00    9            Why do I say it knows that?         Because Supercell

03:29:05   10   agreed to a license with GREE to use GREE's patents in

03:29:10   11   Japan.   The parties have already entered into that license,

03:29:14   12   and Supercell paid GREE for the permission to use the

03:29:17   13   patents that GREE owns in Japan.

03:29:19   14            But Supercell has refused to pay to use the same

03:29:24   15   types of inventions in the United States.          It has paid

03:29:28   16   nothing for using GREE's patented technology, and that's

03:29:31   17   why we're here today.

03:29:32   18            And there's one more thing I want you to remember

03:29:38   19   when we think about why that is.

03:29:40   20            May I approach, Your Honor?

03:29:42   21            THE COURT:    You may.

03:29:43   22            MR. MOORE:    Thank you.

03:29:44   23            THE COURT:    15 minutes have been used, you have 15

03:29:45   24   minutes remaining.

03:29:49   25            MR. MOORE:    Thank you.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 60 of 143 PageID #:
                                       17789                                         205



03:29:52    1            I've written 7X, and what that means is how much

03:29:57    2   more money Supercell makes in the United States than it

03:29:59    3   makes in Japan.    It makes seven times the revenues here

03:30:03    4   than it does in Japan, and that's why we're here, because

03:30:07    5   they won't pay us to use the same patents they already paid

03:30:10    6   to use in Japan when they released their games in the

03:30:13    7   United States.

03:30:13    8            And we will prove to you that Supercell infringes

03:30:18    9   these patents through these three games, Clash of Clans for

03:30:22   10   the '594, Clash Royale for the '137 and '481 and the '655,

03:30:29   11   and Brawl Stars for the '873.

03:30:31   12            And when I say seven times the revenues, they've

03:30:35   13   made quite a bit of money.       As you can see here, for these

03:30:40   14   three games alone, just in the United States and just since

03:30:44   15   they started infringing, Supercell has made well over a

03:30:48   16   billion dollars.    In fact, it's over 1.1 billion, with a B,

03:30:53   17   dollars in the United States.

03:30:57   18            Now, in a moment after the openings, you'll hear

03:31:00   19   from GREE's first witness.

03:31:06   20            Dr. Akl, are you -- Professor Akl, are you in the

03:31:06   21   courtroom?

03:31:06   22            Thank you.

03:31:07   23            This is Professor and Dr. Robert Akl, he's coming

03:31:08   24   from Dallas where he's a tenured professor at the

03:31:12   25   University of North Texas, and he's going to tell you why
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 61 of 143 PageID #:
                                       17790                                         206



03:31:13    1   Supercell infringes GREE's patents.

03:31:15    2            There's a lot of discussion this morning about,

03:31:18    3   you know, don't -- don't just trust what the lawyers are

03:31:21    4   telling you, believe the evidence, and we fully agree with

03:31:24    5   that, and we want you to see this evidence.

03:31:27    6            He's going to show you both the games and he's

03:31:29    7   going to go under the hood and show you the source code of

03:31:32    8   the games, that is, how the games are written and the

03:31:35    9   language used and executed by the computer.

03:31:36   10            And he'll tell you that he found GREE's patented

03:31:39   11   technology in Supercell's source code, and we will show

03:31:41   12   that to you how every word of the claims at issue are

03:31:46   13   present and why they're infringed.

03:31:47   14            And burden of proof, we've addressed this already.

03:31:49   15   We will more than meet our burden of proof, which is 50.1

03:31:53   16   percent, roughly, preponderance of the evidence, more

03:31:56   17   likely than not.

03:31:57   18            And so, in other words, if all the evidence that

03:31:59   19   you heard in this trial so far were stacked up on a scale

03:32:03   20   and it was exactly equally, how much more evidence do we

03:32:09   21   have to show for you to find infringement?           And the answer

03:32:12   22   is very little additional evidence.         We've just got to tip

03:32:15   23   that scale a little bit, but we're going to tip it a whole

03:32:16   24   lot, starting with Dr. Akl's testimony.

03:32:18   25            Now, as I said, Supercell also knows that it
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 62 of 143 PageID #:
                                       17791                                         207



03:32:22    1   infringes, and why do I say that?        Well, let's -- let's

03:32:25    2   look at the timing a little bit.

03:32:27    3              Here we've got some of the opening dates when GREE

03:32:30    4   was founded, when Fishing Star was launched, and then when

03:32:33    5   Supercell was -- was founded a few years later.

03:32:36    6              Well, some years after that, GREE discovered that

03:32:39    7   Supercell was infringing its patents.         And so what did GREE

03:32:42    8   do?   It didn't file a lawsuit.       GREE sent Supercell a

03:32:45    9   letter in 2016 and said, you're infringing our patents.

03:32:50   10   And this is from Plaintiff's Trial Exhibit 475, the letter

03:32:53   11   that GREE sent and said, we believe you're infringing our

03:32:56   12   patents.

03:32:57   13              And at the bottom there of what I've highlighted

03:33:01   14   here, GREE said, you know, at this point, we don't know if

03:33:03   15   we want to go to court over these.         We'd really rather

03:33:07   16   resolve this, and please let us know if you'll negotiate

03:33:10   17   with us over this.

03:33:10   18              Well, Supercell didn't agree to license.          And so

03:33:13   19   some months later, GREE was forced to file a lawsuit in

03:33:17   20   Japan.     And in the summer of 2017, it did so, and it filed

03:33:22   21   a number of lawsuits in Japan.

03:33:23   22              About a year and a half later after those lawsuits

03:33:25   23   went on, Supercell agreed finally to take a license.

03:33:31   24   Again, only for the Japanese patents.         But it refused, and

03:33:35   25   that's what we're showing here.        This is Plaintiff's Trial
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 63 of 143 PageID #:
                                       17792                                         208



03:33:38    1   Exhibit 480 that you'll take a look at.

03:33:40    2              So it took a license there, but, again, it refused

03:33:43    3   to do it in the United States.        And three weeks later GREE

03:33:47    4   filed these lawsuits that bring us here today in this

03:33:52    5   court.

03:33:52    6              Again, why wouldn't Supercell license?         Seven

03:33:55    7   times the revenue in the United States.

03:33:57    8              Supercell also ignored our patents.        And let's

03:34:00    9   take a look at the '594 as an example.

03:34:02   10              So when Supercell released Clash of Clans, it

03:34:06   11   didn't have a feature called the copy layout that you're

03:34:08   12   going to hear a lot about, and that was in 2012.

03:34:12   13              Four years later GREE told Supercell about the

03:34:16   14   patent application that eventually was granted as the '594

03:34:19   15   patent.

03:34:20   16              And that patent -- this is the letter, and we told

03:34:22   17   them exactly the application number.         That patent then was

03:34:26   18   granted about six months later.        And about six months after

03:34:30   19   that, even Supercell admits, well, yeah, we knew about that

03:34:34   20   patent.     They admitted that in a sworn statement in this

03:34:37   21   litigation.

03:34:38   22              But you'll hear I think their party line, which

03:34:40   23   is, well, we don't really follow GREE.          We don't really

03:34:43   24   monitor them.     We don't really know what they're doing very

03:34:45   25   much.     But we're going to show you, and I'm going to show
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 64 of 143 PageID #:
                                       17793                                         209



03:34:48    1   you right now, some exhibits that reflect what Supercell

03:34:50    2   says when it thinks no one else is listening.           What does it

03:34:55    3   say in private?

03:34:56    4            And this is from internal Supercell messages after

03:34:59    5   it learned of the '594 patent.        In those messages,

03:35:02    6   Supercell said a number of things.

03:35:07    7            First of all, it said, copy layout, what do you

03:35:09    8   guys think?     That's from this individual Marika Appel.

03:35:16    9   Darian Vorlick, it definitely saves a lot of time.

03:35:18   10            Another message, I have been wishing for something

03:35:21   11   like this ever since I have been helping out.

03:35:23   12            And this is from Plaintiff's trial Exhibit 73 and

03:35:27   13   606 that we'll show you.

03:35:27   14            And then some months later an individual named

03:35:32   15   Tommi Suvinen, who used to be the head of Clash of Clans

03:35:38   16   said this:     Copying templates/layouts might be part of the

03:35:42   17   GREE patent.

03:35:43   18            They knew full well about our patent and what it

03:35:46   19   covered, and they talked about it internally.

03:35:48   20            But what did they do, about a month after that in

03:35:51   21   June of 2018, they updated Clash of Clans and added copy

03:35:56   22   layout anyway.     And we'll show you that, and this is their

03:36:04   23   release notes from that.

03:36:05   24            So it is not only infringing, but it is willfully

03:36:08   25   infringing GREE's patents here in the United States, and it
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 65 of 143 PageID #:
                                       17794                                         210



03:36:10    1   refuses to pay.     And we'll show you that for all five of

03:36:14    2   the patents.

03:36:14    3              Now, on the question of damages, we're going to

03:36:19    4   show you two -- we're going to show you, and you'll hear

03:36:22    5   from two witnesses.

03:36:24    6              First of all, Dr. David Neal, who is in the

03:36:27    7   courtroom.     Dr. Neal is a professor and a Ph.D. and does

03:36:31    8   surveys, and he surveyed what Supercell players think is

03:36:35    9   important in their games.       And a lot of them said these

03:36:39   10   features covered by GREE's patents are important in the

03:36:41   11   games, make them want to play them more, make them more

03:36:43   12   engaged.

03:36:43   13              You'll also hear from Dr. Becker, who is going to

03:36:46   14   come up from Austin, and I think talk with you on Monday,

03:36:49   15   and he's a financial expert, a Ph.D. in economics.            He

03:36:52   16   analyzed a whole lot of numbers, revenue and user data,

03:36:58   17   crunched a lot of numbers, and he will present you his

03:37:00   18   opinion on what he thinks a reasonable royalty for

03:37:03   19   Supercell's use of the patents is.

03:37:04   20              And what he will show you is that on this 1.1,

03:37:08   21   almost $1.2 billion that he believes that GREE should be

03:37:12   22   paid by Supercell for these five patents, between 18 and a

03:37:16   23   half and 24 and a half million dollars, ranging, depending

03:37:20   24   on the patent, from .7 percent to 2.4 percent of

03:37:24   25   Supercell's revenues.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 66 of 143 PageID #:
                                       17795                                         211



03:37:25    1              Now, you'll also hear about what was paid in the

03:37:30    2   license in Japan, and you'll hear some about that later in

03:37:33    3   the trial.

03:37:33    4              But I don't want you to be confused by that.

03:37:36    5   Again, the light -- the market here is seven times higher,

03:37:39    6   so what was paid in Japan is not necessarily an indicator

03:37:42    7   of what ought to be paid in the market where somebody makes

03:37:45    8   seven times more money.

03:37:46    9              Now, what will Supercell say in response?          They're

03:37:51   10   going to offer quite a few excuses, I think, for their

03:37:54   11   conduct.

03:37:55   12              First, they'll say, well, we're not infringing.

03:37:58   13   Well, then why did they sign the license in Japan?            And,

03:38:01   14   regardless, our technology is in their source code, and we

03:38:04   15   will show you that.

03:38:05   16              Their second excuse is, well, even if we are

03:38:08   17   infringing, the patents aren't any good.          They're invalid.

03:38:11   18              Now, they're not getting to argue one of them is

03:38:14   19   invalid, the '594 that we've talked about.           You won't hear

03:38:18   20   them argue that it's invalid here.         But they're going to

03:38:21   21   argue that the other four are because of the prior art.

03:38:21   22              But, again, they have a higher burden of proof.

03:38:24   23   If the evidence is equal, they've got to do a lot more than

03:38:26   24   just a feather.    They've got to put a lot more weight on

03:38:28   25   that scale and push it down a lot harder.          And they won't
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 67 of 143 PageID #:
                                       17796                                         212



03:38:32    1   be able to do that because the Patent Office considered a

03:38:34    2   lot of prior art.

03:38:36    3            What I'm showing you here is all the prior art

03:38:38    4   that the Patent Office looked at.        And three different

03:38:41    5   expert examiners at the Patent Office looked at these four

03:38:44    6   patents that Supercell says are no good, over a period of

03:38:46    7   around three to four years each and looked at all this

03:38:50    8   prior art and decided that they should be granted.

03:38:53    9            Now, Supercell's going to try to persuade you that

03:38:56   10   those three examiners made four mistakes in a row.            I don't

03:38:59   11   think they're going to be able to do that, and especially I

03:39:04   12   don't think that, because from what I expect, all they're

03:39:06   13   going to come in here and talk about is what they did after

03:39:09   14   the lawsuit was filed.

03:39:10   15            At that point, the lawyers hired expert witnesses

03:39:14   16   to go out and search the Internet and try to find old games

03:39:16   17   that they can argue did the same thing as these patents.

03:39:19   18            So I think you're going to see things like some

03:39:21   19   old YouTube videos and even a dummies book -- you know,

03:39:25   20   from the dummy series, but they've got a lot of other ones

03:39:27   21   they're going to show you.

03:39:28   22            They're not going to show you -- for any of this

03:39:31   23   prior art, they're not going to show you any source code to

03:39:33   24   tell you how these older games really work.           They're just

03:39:36   25   going to try to get you to believe the examiner got it
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 68 of 143 PageID #:
                                       17797                                         213



03:39:39    1   wrong four times in a row.       That won't be clear and

03:39:42    2   convincing.

03:39:42    3             Their next excuse, even if they do -- even if they

03:39:46    4   do infringe, even if the patents are invalid, they'll say

03:39:48    5   well, you know what, we would have stopped if that had

03:39:51    6   happened.     But they never stopped.      They didn't stop when

03:39:53    7   we wrote them in 2016.      They didn't stop when they agreed

03:39:57    8   to a license in Japan.      They didn't stop in the U.S., and

03:40:00    9   they haven't stopped today.

03:40:01   10             Our patented technology is still in their source

03:40:03   11   code, still in their products, they're still infringing.

03:40:06   12   They may say the features don't matter, but if they didn't

03:40:09   13   matter, why didn't they take them out?          You won't hear any

03:40:12   14   evidence that they've stopped infringing.

03:40:13   15             And then their next excuse is -- sorry -- next

03:40:17   16   excuse is, well, even if all that doesn't work, we wouldn't

03:40:20   17   have paid a lot because after all, we don't charge for

03:40:23   18   these features.

03:40:24   19             And, you know, GREE hadn't made them a lot of

03:40:27   20   money using these features in GREE's own games.            But,

03:40:30   21   again, that's -- that's an excuse and trying to distract

03:40:32   22   you.

03:40:32   23             The question is:     How valuable are they to

03:40:35   24   Supercell?     And it doesn't matter if they charge for them

03:40:37   25   or not.     What matters is do they get users to be more
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 69 of 143 PageID #:
                                       17798                                         214



03:40:42    1   engaged?    Do they make users want to play a game more

03:40:42    2   because there is a direct relationship between how much

03:40:44    3   people play Supercell's games and how many people decide to

03:40:48    4   spend money on Supercell's games and how much money those

03:40:52    5   people decide.

03:40:52    6              So if our patented technology helps them get

03:40:56    7   players more interested, more engaged and play longer, then

03:41:00    8   that's the value to Supercell.        And that's what they should

03:41:03    9   pay a reasonable royalty.

03:41:06   10              We're asking for between .7 and 2.4 percent,

03:41:11   11   depending on which patent you talk about, of their revenues

03:41:14   12   for our -- for our patented features that they're using in

03:41:17   13   their technology and in their source code.

03:41:19   14              And I think the last excuse you'll hear from them

03:41:26   15   is, well, you know what, we're just more successful.             And

03:41:29   16   you know what, they are.       They are very successful.        They

03:41:32   17   have been a very, very successful company.

03:41:33   18              THE COURT:    Three minutes remaining.

03:41:34   19              MR. MOORE:    Thank you, Your Honor.

03:41:35   20              They're -- they're bigger in the U.S. market than

03:41:39   21   GREE.   They make more money than GREE.         And their games are

03:41:43   22   a lot of fun.    And people really, really like them.           They

03:41:46   23   have great games.       Nobody disputes that.

03:41:48   24              But that's not an excuse.      It's not an excuse to

03:41:51   25   say, well, okay, maybe I took your property, but I've done
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 70 of 143 PageID #:
                                       17799                                         215



03:41:55    1   a lot better at it than you.       That's not an excuse to avoid

03:42:00    2   paying somebody for your trespass, for your infringement.

03:42:00    3              They might even try to distract you about what

03:42:02    4   happened with GREE's U.S. business.         And I'll tell you

03:42:04    5   right now, GREE eventually closed its office in the United

03:42:07    6   States.     The competition was too much.       It couldn't afford

03:42:10    7   the investments both in the market here and the market in

03:42:14    8   Japan.

03:42:15    9              And I'm sure they're going to try to drag all

03:42:17   10   sorts of evidence out about that.        But you know what,

03:42:19   11   that's not an excuse.      It's not an excuse that you're more

03:42:22   12   successful in business than somebody -- than somebody if

03:42:25   13   you're taking their property without permission.

03:42:27   14              And that's what Supercell is doing.        It paid for

03:42:30   15   that permission in Japan, but it won't do it here in the

03:42:33   16   United States where it makes seven times as much money as

03:42:37   17   in Japan.

03:42:37   18              Supercell needs to take responsibility for its

03:42:40   19   actions.     GREE's patented technology, you will see, is in

03:42:44   20   Supercell's source code.      GREE played by the rules, filed

03:42:47   21   for patents, got patents.       Supercell needs to play by the

03:42:51   22   rules, too.     And this trial is your chance to make them do

03:42:56   23   that.

03:42:56   24              Ladies and gentlemen, thank you very, very much

03:42:58   25   for your attention and your service today and all this
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 71 of 143 PageID #:
                                       17800                                         216



03:43:01    1   week.    It is very important to my client, GREE, and to us

03:43:05    2   as a team.    And we cannot thank you enough for your

03:43:08    3   service.

03:43:10    4              Thank you, Your Honor.

03:43:11    5              THE COURT:   All right.    That completes Plaintiff's

03:43:13    6   opening statement.

03:43:14    7              Defendant may now present its opening statement.

03:43:19    8              Would you like a warning on your time, Mr. Dacus?

03:43:22    9              MR. DACUS:   If you would let me know when I have

03:43:24   10   five minutes, please, Judge.

03:43:26   11              THE COURT:   I will.    You may proceed when you're

03:43:30   12   ready.

03:43:30   13              MR. DACUS:   Thank you, Your Honor.

03:43:31   14              Good afternoon.    Let me start this afternoon by

03:43:34   15   introducing you to Jeff Ostler.        Mr. Ostler is going to be

03:43:38   16   here throughout the trial on behalf of all the men and

03:43:41   17   women who work at Supercell.

03:43:44   18              I told you this morning that we wouldn't have you

03:43:47   19   here if this case was not extremely important to Supercell,

03:43:51   20   and I want to start this afternoon where I started this

03:43:54   21   morning, and that is to say to you a very sincere thanks

03:43:59   22   for your willingness to serve.

03:44:00   23              You may be sitting there thinking that Supercell,

03:44:05   24   because they've been sued in a United States District Court

03:44:09   25   on patent infringement, is mad at the patent system,
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 72 of 143 PageID #:
                                       17801                                         217



03:44:13    1   doesn't respect the U.S. patent system.

03:44:15    2            And what I want to say to you is nothing could be

03:44:18    3   further from the truth.      Supercell absolutely respects the

03:44:23    4   United States patent system and absolutely respects the

03:44:26    5   jury system that underlies that patent system.            And

03:44:30    6   that's -- that's why we're here.

03:44:32    7            Our patent system, however, is not perfect.            You

03:44:36    8   heard on the Court's video this morning that not all

03:44:41    9   patents that are issued are valid.         You heard on the

03:44:44   10   Court's video this morning that when you are wrongfully

03:44:47   11   accused of using someone else's patent, the place you can

03:44:51   12   come and the place you should come to defend yourself is a

03:44:56   13   United States Federal Court and present your evidence and

03:44:59   14   facts to the jury.     And that -- that's, in short, why we're

03:45:04   15   here.

03:45:04   16            Ultimately, you're going to be asked two questions

03:45:08   17   in this case.    Does Supercell use -- and the legal term for

03:45:14   18   that is infringe -- do we use or infringe GREE's patents?

03:45:18   19   And are GREE's video game patents -- are they valid under

03:45:22   20   United States patent law?

03:45:23   21            That's the two formal questions you're going to be

03:45:25   22   asked.   If you and I were talking a little more informally,

03:45:30   23   if we went to go get a hamburger or something, and you

03:45:34   24   said, hey, why are you here, I might say to you, we're here

03:45:38   25   for your help.    We need your help.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 73 of 143 PageID #:
                                       17802                                         218



03:45:40    1              And the way you help us, as you know from the

03:45:42    2   Court's instructions that he's given you and the Court's

03:45:46    3   video, is by answering these -- these two questions.

03:45:48    4              Now, I want to pause here for a second because

03:45:51    5   I -- I just saw these slides that GREE's lawyer put up that

03:45:55    6   characterize these constitutionally valid defenses as

03:45:59    7   excuses.

03:46:00    8              You know from the Court's video and you know from

03:46:04    9   the Court's instructions to you that Supercell has every

03:46:10   10   constitutional right to come here and defend itself.             It

03:46:15   11   doesn't have to just roll over.        This is not Japan.       This

03:46:19   12   is the United States of America, and we have every right to

03:46:25   13   come and defend ourself against charges that, frankly, just

03:46:30   14   aren't true.

03:46:30   15              Now, there's one other thing that I want to say,

03:46:33   16   and the Court brought this out this morning.           We have that

03:46:35   17   right.     Supercell has that right, no matter the size of

03:46:39   18   GREE.

03:46:39   19              You heard the Judge say this morning and point you

03:46:42   20   to Lady Justice there.      And one thing he said is she has a

03:46:46   21   blindfold on.     So it doesn't matter that GREE has 1700

03:46:52   22   employees.     And as you'll hear, we only have 300.         We have

03:46:56   23   an absolute right to present to you the facts and evidence

03:46:59   24   and let you make a decision on how these questions should

03:47:07   25   be answered.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 74 of 143 PageID #:
                                       17803                                         219



03:47:07    1            Now, in every case -- at least every case I've

03:47:10    2   ever been involved in, not only why you're here but how you

03:47:15    3   get here helps you as a jury sort of sort out of the facts.

03:47:19    4            The Judge has already told you that you're going

03:47:22    5   to have to decide the credibility of the parties here.

03:47:25    6   You're going to hear two pretty -- two very different

03:47:28    7   stories of the facts.

03:47:29    8            And, ultimately, as the Court has instructed you,

03:47:34    9   you're going to have to determine -- determine the

03:47:36   10   credibility of each party.

03:47:37   11            And so I want to tell you just a little bit about

03:47:40   12   the history of how we make ourselves -- make our way here.

03:47:45   13            So Supercell started in 2010, very humble

03:47:48   14   beginnings, literally started in a one-room office with

03:47:52   15   some young programmers developing and creating game --

03:47:57   16   games using a cardboard box as a desk.

03:48:00   17            They sat down, they thought about what they wanted

03:48:03   18   to do, and they committed their mission to writing.             How do

03:48:07   19   they want to run their company?        And I'm not going to read

03:48:10   20   all of this, but I think a couple of them are important.

03:48:13   21            If you look at that first bullet point, it says:

03:48:16   22   We want to build a games company that makes a positive,

03:48:20   23   long-lasting impact on the lives of our players, our

03:48:24   24   employees, and the community around us.

03:48:26   25            And then the second bullet point:          One of the
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 75 of 143 PageID #:
                                       17804                                         220



03:48:29    1   reasons players enjoy our games for months and years is

03:48:33    2   that we really care about their experience and treat them

03:48:36    3   with respect.

03:48:36    4              And those are the things that Supercell tried to

03:48:39    5   do.   And over the course of now a decade, 10 years, they

03:48:44    6   have developed and released five games.          And as GREE, I

03:48:49    7   guess I'm glad to hear them admit, these games have been

03:48:52    8   popular.     They're fun.   People enjoy playing them.        They

03:48:56    9   are for the most part family games.

03:48:58   10              We talked about this morning the rating.          I think

03:49:00   11   they're rated for nine-year-olds -- all the way down to

03:49:04   12   nine-year-olds.

03:49:05   13              Here's -- here's what Supercell is today.          320

03:49:10   14   employees.     This is a picture of -- of all of their

03:49:12   15   employees, four offices, and five games, all built on

03:49:21   16   exactly what they say their mission was.

03:49:23   17              Now, at this other table sits the Plaintiff, GREE.

03:49:29   18   We've already -- you already know and you heard they're

03:49:31   19   based in Tokyo, Japan.      They had their beginnings in social

03:49:35   20   networking, which to put a finer point on that, that

03:49:40   21   basically means Facebook.       I think many people refer to

03:49:43   22   GREE as the Facebook of Japan.        And as their lawyer told

03:49:47   23   you, after their social network beginning, they got into

03:49:52   24   video games.

03:49:55   25              In the process of that, they went on this
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 76 of 143 PageID #:
                                       17805                                         221



03:49:57    1   patent-writing campaign.      And no doubt, you'll hear that

03:50:01    2   they have over a thousand patents in Japan.

03:50:05    3              In about 2011, they came to the United States.

03:50:07    4   They attempted to introduce their games to the United

03:50:12    5   States, as their lawyer told you.        But the games just were

03:50:16    6   not successful.

03:50:17    7              By 2015, GREE had announced their likely plans to

03:50:25    8   remove themselves from the United States market.

03:50:27    9              And then by 2017, they did remove themselves from

03:50:32   10   the United States market.       They don't develop games here

03:50:36   11   anymore.    I'm not being critical.      It's just a fact that

03:50:39   12   their games were not popular.        They did not succeed in the

03:50:42   13   U.S.

03:50:42   14              Now they're here telling you and asking you to

03:50:48   15   award tens of millions of dollars on five patents, you know

03:50:53   16   that.   But there's a couple of facts I want you to keep in

03:50:55   17   mind as we talk through the big picture here.

03:50:57   18              They have no game in the United States that uses

03:51:03   19   any of these five patents.       In fact, of these five patents,

03:51:07   20   they only ever used one of those patents in a game in the

03:51:12   21   United States, and that game was wholly unsuccessful.

03:51:15   22              For the other patents, they actually contemplated,

03:51:17   23   and you'll see this document is in evidence in this case,

03:51:20   24   they actually contemplated using those patents in games and

03:51:23   25   affirmatively decided not to.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 77 of 143 PageID #:
                                       17806                                         222



03:51:25    1            You'll have to reconcile and decide how -- how can

03:51:29    2   they say these patents are so valuable when they themselves

03:51:32    3   don't use them and did not use them?         It doesn't make

03:51:35    4   sense.

03:51:35    5            After GREE exited the U.S. market in 2017, they

03:51:44    6   went on what's been described to you as a -- basically, a

03:51:48    7   lawsuit campaign.     They sued Supercell in Japan.         Then they

03:51:53    8   sued Supercell here.     And that's how we make our way to a

03:51:57    9   United States Courthouse in Marshall, Texas, on September

03:52:01   10   10th, 2020, with you, asking you, Supercell asking you, to

03:52:09   11   answer these two questions.

03:52:15   12            So I want to talk about these two questions that

03:52:17   13   you're here to answer.      Does GREE infringe -- does it

03:52:20   14   use -- I mean, does Supercell use these GREE patents?

03:52:24   15            You know by now there are five patents at issue.

03:52:27   16   You're going to hear an incredible amount of information

03:52:30   17   about these patents, but I want to try to give you a

03:52:33   18   roadmap as to how you go about answering these questions.

03:52:36   19   It's not our jobs, at least we don't view it as our jobs as

03:52:40   20   lawyers on behalf of Supercell, to tell you what the answer

03:52:42   21   to those questions are.      Our job is to present you with the

03:52:46   22   evidence.

03:52:46   23            But I'm also confident that before you walked

03:52:49   24   through that door this morning, you had likely never done

03:52:53   25   an infringement analysis and looked at a patent to
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 78 of 143 PageID #:
                                       17807                                         223



03:52:56    1   determine if a product infringed.

03:52:58    2            So what I want to take a few minutes to do, if

03:53:03    3   you'll indulge me, is to walk you through that process so

03:53:06    4   that as you hear the evidence come in, you know how to

03:53:08    5   apply it.

03:53:12    6            I think the -- the Court's already told you this,

03:53:14    7   and he'll tell you again in final instructions, that a

03:53:18    8   patent is infringed only if the product, the accused

03:53:20    9   product, that's our three games, includes each and every

03:53:24   10   element in the patent claim.

03:53:25   11            So what does that mean?        You all have a notebook.

03:53:31   12   I don't want you to turn to it now, but when you have free

03:53:35   13   time and you looked at it a minute ago with Mr. Moore, at

03:53:39   14   the back of each patent on the claims, each claim has a

03:53:40   15   number beside it.     That is allegedly a separate invention.

03:53:44   16            So what you're going to do is look at that patent

03:53:46   17   claim and compare it to the product.         And you have to see

03:53:50   18   if it matches up exactly.

03:53:52   19            And so let me give you an example because I know

03:53:55   20   we've been talking in a vacuum, and sometimes an example

03:53:58   21   helps.   This is an example that somebody gave me when I

03:54:01   22   first started doing patent cases, and it helped me.             If it

03:54:05   23   helps you, I'm appreciative.       If it doesn't, I apologize.

03:54:09   24            But let's assume that someone had a patent on a

03:54:14   25   soccer ball.   And let's assume that the claim in the patent
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 79 of 143 PageID #:
                                       17808                                         224



03:54:18    1   said it's made of leather, stitched together, filled with

03:54:21    2   air, and round in shape.

03:54:22    3             And let's assume that that soccer ball patent

03:54:25    4   owner sued the maker of a football.         So what the jury would

03:54:28    5   do in that case is the jury would say, okay, the football

03:54:31    6   is made of leather, stitched together, filled with air, but

03:54:35    7   the football is oblong in shape.        It's not round in shape.

03:54:39    8             So one of the elements of the claim is not met.

03:54:45    9   And it only has to be one.       It only has to be one.       The

03:54:49   10   Judge will tell you that.       Every word of the claim has to

03:54:53   11   be met.   And that makes sense because we all know that a

03:54:56   12   football is very different from a soccer ball.

03:54:58   13             So how do you go about applying that in this case?

03:55:01   14   How do you go about applying that?         You're going to hear

03:55:05   15   about every patent before this is over with.           I want to

03:55:07   16   walk you through a couple of examples, if I could, just so

03:55:11   17   you understand the process and you have a preview of some

03:55:15   18   of the things that you'll hear from the witness stand.

03:55:17   19             I'm going to take the '873 patent.         We call it the

03:55:25   20   aim and shoot patent.      What you see on the left is Claim 8.

03:55:28   21   When you look in the '873 patent, turn to Claim 8.            These

03:55:35   22   are the words you will see.

03:55:36   23             As GREE's lawyers told you, there are also figures

03:55:39   24   in the patent.    So this is Figure 4, and as he said, these

03:55:43   25   figures are illustrations of examples or embodiments of
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 80 of 143 PageID #:
                                       17809                                         225



03:55:45    1   what is described in this Claim 8.

03:55:47    2            So at a very high level -- I'm not trying to be

03:55:50    3   super technical because we have three experts who will

03:55:53    4   testify, each with very specialized expertise in this area,

03:55:58    5   and they'll give you more information about this than you

03:56:01    6   want -- probably more information than I want to hear, but

03:56:04    7   it's the kind of information that you need to make an

03:56:07    8   informed decision.

03:56:08    9            So for Claim 8, GREE contends that our Brawl Stars

03:56:17   10   game infringes this patent.       So at a high level, what

03:56:20   11   Claim 8 requires -- or what it -- the alleged invention is

03:56:28   12   that when you touch the screen on your mobile device, this

03:56:32   13   shooting effective range, what they show as a target here,

03:56:34   14   pops up where your finger is.        And then when you press for

03:56:37   15   a second time, there's actually a firing or a shooting.

03:56:40   16   That's -- that's at a very high level what the patent is.

03:56:44   17            What they say is that our Brawl Stars game uses

03:56:48   18   their patent.    This is a picture of the Brawl Stars game.

03:56:52   19   You see this little cone right here.         That cone is what

03:56:59   20   they claim is the -- essentially the same as their target.

03:57:04   21            But what you'll come to know is that our game

03:57:07   22   works very differently, and here's -- here's why.

03:57:10   23            When you press our game with your finger, this

03:57:16   24   shooting effective range or the cone doesn't show up.             You

03:57:20   25   have to slide your finger.       You have to touch and then
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 81 of 143 PageID #:
                                       17810                                         226



03:57:24    1   slide before the cone shows up.        That's different than the

03:57:27    2   patent.

03:57:27    3              In addition to that, you see -- the Court's

03:57:31    4   already talked to you about the fact that he has

03:57:34    5   interpreted or construed some of this language.            And this

03:57:37    6   is some of it.     What you see on the right here, the Court

03:57:44    7   has said that the shooting effective range -- I'll just

03:57:46    8   call it the target now -- must appear in response to and

03:57:51    9   based on the position of the first touch operation.

03:57:56   10              And so what you'll learn about the Brawl Stars

03:57:59   11   game is this target doesn't show up based on the position

03:58:02   12   of your finger.     No matter where you touch our Brawl Star

03:58:06   13   game with your finger, this cone shows up from a character.

03:58:11   14              You see how it's emanating from this character

03:58:14   15   there in the middle?     It doesn't matter where our finger

03:58:18   16   is.     Our finger could be at the top left, top right.          It's

03:58:21   17   not showing up based on the position of our first touch

03:58:27   18   operation.     And because of that, that element is not

03:58:30   19   made -- it's not met.

03:58:32   20              Now, let me offer a suggestion here, and it's just

03:58:34   21   a suggestion.     It's not a requirement.       You have notebooks

03:58:38   22   with the patents in them.       You have five patents-in-suit

03:58:43   23   here.     You have three different games.       There's a lot of

03:58:46   24   information.     I can promise you, the lawyers, we get

03:58:49   25   confused, even though we've been dealing this -- with this
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 82 of 143 PageID #:
                                       17811                                         227



03:58:53    1   for a long time.

03:58:54    2            My suggestion or what I offer to you is when we

03:58:57    3   put our experts on the stand to testify related to

03:59:01    4   non-infringement, if you want to turn in your book -- in

03:59:06    5   your notebook to the specific claim that we're talking

03:59:10    6   about and follow along with the expert and if you agree

03:59:12    7   that, in fact, we do not use a particular part of the

03:59:15    8   patent or a particular element, you can just put a little

03:59:18    9   X.

03:59:18   10            And I offer that to you because there are so many

03:59:20   11   to keep up with.    When you go back in the jury room, you

03:59:24   12   know -- you will know if you have an X next to the claim,

03:59:27   13   that that part wasn't met.       And it only takes one X.        You

03:59:31   14   may have two or three for each claim, I'll -- I'll tell you

03:59:34   15   that, because for many of these patents, there -- there are

03:59:37   16   several different ways that we don't infringe.

03:59:40   17            If you're not a note-taker, that's perfectly fine.

03:59:43   18   You can rely on your memory.       But I offer that to you as a

03:59:47   19   possibility.

03:59:48   20            Let me talk about one more example on this

03:59:50   21   question of do we use GREE's patents.         The '655 patent, we

03:59:55   22   call that the gift and bonus patent.         This is Claim 7 from

04:00:00   23   the '655 patent.

04:00:00   24            And, again, this is a lot of words, and it -- I'll

04:00:07   25   be honest with you, the first time or two that you read it,
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 83 of 143 PageID #:
                                       17812                                         228



04:00:10    1   it's hard to understand.      Our experts will break the words

04:00:14    2   down into manageable segments so that it's very clear what

04:00:17    3   these words are talking about and what our games do.

04:00:20    4             So this patent requires, as you see on the screen,

04:00:25    5   a first user display data for selecting a first object from

04:00:31    6   the possessed objects, possessed by the first user, and

04:00:35    7   selecting a second user from the plurality of users.               I

04:00:39    8   mean, that's -- that's confusing the first time you read

04:00:42    9   it.

04:00:42   10             But we'll go slow through it so that it's

04:00:45   11   understandable.     And I have to read it many times, I'll

04:00:47   12   tell you, before I make sure I understand.           And what you'll

04:00:50   13   find out is, you see this requirement that the first user

04:00:55   14   select a first object?      Our game doesn't do that.        The

04:00:59   15   second user actually requests the object from the first.

04:01:05   16             It's -- it's just the opposite of what's required

04:01:08   17   in the patent.     Our first user does not select the first

04:01:13   18   object.   The second user actually makes that request.                 And

04:01:15   19   because of that, we don't use the patent.          There's no

04:01:19   20   infringement.     Again, if you're following along and you

04:01:24   21   agree, you'd put an X.

04:01:26   22             Let me turn to the -- the second question about,

04:01:32   23   are these patents valid?

04:01:33   24             You know from the Court's video this morning and

04:01:37   25   from what the Court has told you in his instructions that
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 84 of 143 PageID #:
                                       17813                                         229



04:01:40    1   in order to have a valid patent, what you claim in your

04:01:42    2   patent needs to be new.      Someone before you should not have

04:01:46    3   done it.    And -- and he's going to give you specific

04:01:49    4   instructions, but that's basically what we're trying to

04:01:52    5   determine here.    Was -- was GREE the first to do it?

04:01:55    6              So let's talk about this '873 aim and shoot

04:02:05    7   patent.    That's the same one we've been talking about.

04:02:07    8   It's this one where you press your finger to the screen and

04:02:09    9   a target shows up.

04:02:10   10              The evidence in this case will show you that there

04:02:13   11   were at least two games in the United States -- a game

04:02:16   12   called Sniper vs. Sniper and a game called Call of Mini

04:02:24   13   Sniper, that did exactly what this '873 patent claims.             And

04:02:26   14   you may say, well, how could that be?         How did they get a

04:02:29   15   patent issued?

04:02:30   16              And you'll learn that the Patent Office did not

04:02:33   17   look at these games.     You remember the GREE lawyers showed

04:02:36   18   you those patents a minute ago, and he said, look at all

04:02:39   19   this prior art on here?      Well, let me tell you what, you

04:02:42   20   can look all day long and all night long, and these two

04:02:45   21   games are not on there.

04:02:47   22              He said -- I think he was careful when he said the

04:02:51   23   Patent Office looked at a lot of stuff.          Well, that may be

04:02:54   24   true, but that's not the question.         The question is, did

04:02:57   25   they look at the right stuff?        And what you'll see and hear
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 85 of 143 PageID #:
                                       17814                                         230



04:03:02    1   is that they did not.      You are the first people who will

04:03:05    2   have this evidence in front of you to determine whether or

04:03:09    3   not this '873 patent -- what they claimed was actually new.

04:03:13    4            This is just a timeline to -- to show you so that

04:03:18    5   you have some perspective.       What you see on the bottom

04:03:21    6   are -- are GREE's actions.       They filed this patent

04:03:24    7   application, this '873, in February of 2013 in Japan.             They

04:03:31    8   actually filed the U.S. patent that they're here about now

04:03:33    9   in December of 2016, and it was issued in October of 2017.

04:03:39   10            Our Brawl Stars game that they accuse of

04:03:43   11   infringing came out in June of 2017.

04:03:45   12            So what they say is -- and we don't really need to

04:03:50   13   fight about this -- is that they -- they get credit all the

04:03:54   14   way back to the time that they filed this patent in Japan

04:03:58   15   in February of 2013.

04:04:00   16            We say it doesn't matter, because even by that

04:04:03   17   date, there were multiple games in the United States that

04:04:06   18   had exactly what your '873 patent claims, and, therefore,

04:04:11   19   we think the evidence will show you it's invalid.

04:04:14   20            Give you one more example on this invalidity.

04:04:18   21   And, again, I'm -- I'm just trying to walk you through the

04:04:20   22   process so that as you hear and see the evidence, you know

04:04:24   23   how to apply it.

04:04:25   24            This '655 patent, we call the gift and bonus

04:04:29   25   patent, what you see on the screen on the left is the
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 86 of 143 PageID #:
                                       17815                                         231



04:04:33    1   original version from GREE in Japanese.          What you see on

04:04:38    2   the right is the translated version, and it's an invention

04:04:41    3   report.   This is the report that someone at GREE drew to

04:04:45    4   describe their invention at the time that they applied for

04:04:48    5   it.

04:04:49    6             And the invention is that User A purchases or buys

04:04:52    7   a gift.   User A gives that gift to User B, and then User B

04:05:00    8   can receive some sort of bonus item or incentive item if

04:05:05    9   certain conditions are met.

04:05:07   10             And the expert will do a better job of explaining

04:05:08   11   it than I do, but this incentive or bonus I kind of think

04:05:16   12   of it where I go get my haircut, they give me a little

04:05:19   13   card, and they punch it each time; and on the tenth time, I

04:05:23   14   get a free haircut.     So that's what this incentive is.

04:05:28   15             But the important thing here is all of this

04:05:30   16   existed in games in the United States before they applied

04:05:33   17   for their patent in 2013.

04:05:36   18             There was a game called FarmVille that was very

04:05:38   19   popular on Facebook.     It contained this exact type of gift

04:05:44   20   and incentive program.      FarmVille was so popular that, as

04:05:50   21   GREE's counsel referenced, there was a book written about

04:05:53   22   it, and this book describes exactly what their patent

04:05:57   23   claims.

04:05:58   24             So, again, all we're trying to determine is when

04:06:01   25   GREE filed this patent application in 2012, had anyone else
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 87 of 143 PageID #:
                                       17816                                         232



04:06:08    1   had this idea and used this idea?        And the facts and the

04:06:11    2   evidence, I think, will show you that, in fact, they had.

04:06:14    3              And, again, this FarmVille was not reviewed by the

04:06:16    4   Patent Office.    You can look at those patents and the prior

04:06:20    5   art listed on them, and you won't find this FarmVille

04:06:23    6   reference anywhere on there.

04:06:24    7              I hope that provides you with a -- somewhat of a

04:06:32    8   roadmap.    Again, we don't view it as our -- our job to give

04:06:37    9   you the answers to these questions.         Our job is to provide

04:06:40   10   you with absolutely the best evidence we have to show you

04:06:44   11   that we do not use these games and that these patents

04:06:48   12   should have not been issued.

04:06:49   13              Before I sit down, let me spend just a few minutes

04:06:54   14   talking about damages.      That's a fancy word for the amount

04:06:56   15   of money that they want.

04:06:59   16              It pains me to talk about it because we don't owe

04:07:03   17   these folks a dime.     If you find either that we do not use

04:07:07   18   these patents or that these patents are invalid, then there

04:07:11   19   are no damages.

04:07:13   20              But let me say a couple of things at a high level

04:07:16   21   about the money that Plaintiffs like this ask for.            I think

04:07:22   22   there are two things you can learn from it.

04:07:24   23              The first thing that you can learn from it is,

04:07:27   24   what is the case really about?        I mean, they've stood up

04:07:30   25   and given a pretty eloquent speech about what they want you
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 88 of 143 PageID #:
                                       17817                                         233



04:07:34    1   to believe this case is about.        But, oftentimes, if you

04:07:37    2   look at damages and the way they're calculated, it tells

04:07:41    3   you what the case is really about.

04:07:43    4              The second thing is you've already heard from the

04:07:47    5   Judge that you're going to have to determine credibility.

04:07:49    6   You're going to hear two different stories on virtually

04:07:52    7   every aspect of this case.       And if you look at damages and

04:07:55    8   you listen to the witnesses and what methods they employed

04:08:01    9   to calculate the damages in this case, it can often tell

04:08:04   10   you a lot about the credible -- the credibility of the

04:08:09   11   parties.

04:08:09   12              Let me focus on a couple of things here at a high

04:08:13   13   level.     This second bullet point says the accused

04:08:16   14   features -- that means the things that they say infringe

04:08:20   15   their patents -- are not responsible for Supercell's value

04:08:25   16   and success.

04:08:26   17              So what does that mean?      GREE's admitted, and we

04:08:29   18   certainly agree, that our games are popular.           People like

04:08:32   19   playing them.     They're fun.    They have great graphics,

04:08:36   20   great, great artistry, all the things that you would want

04:08:41   21   in a game.

04:08:41   22              THE COURT:   You have five minutes remaining.

04:08:44   23              MR. DACUS:   Thank you, Your Honor.

04:08:45   24              That stuff doesn't come in any respect from GREE.

04:08:48   25   And you may be saying, well, you're Supercell's lawyer,
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 89 of 143 PageID #:
                                       17818                                         234



04:08:52    1   what else are you going to say?        Of course you're going to

04:08:58    2   say that.

04:08:58    3            You're going to see documents from GREE's own

04:09:01    4   files written, as Mr. Moore said, long before anyone

04:09:06    5   thought they would see the light of day where GREE is

04:09:10    6   looking at Supercell's games with admiration, studying

04:09:15    7   those games, and touting our features and how successful

04:09:18    8   they are.

04:09:22    9            Think about that, I mean here we are defending

04:09:25   10   ourselves in a court of law against these claims of

04:09:28   11   infringement and what you're going to see are documents of

04:09:32   12   GREE that say, boy, Supercell is doing one heck of a job,

04:09:37   13   they've got some really, really good games out there.               It

04:09:40   14   doesn't add up.

04:09:41   15            The last thing I'm going to say is when we -- when

04:09:45   16   we get to the point of listening to the experts on damages,

04:09:49   17   I want you to listen closely to their experts and how

04:09:54   18   they've calculated these -- these damages.           I want you to

04:09:57   19   listen particularly to see if they've inflated these

04:10:00   20   numbers and whether or not what they say to you is

04:10:02   21   credible.

04:10:02   22            I'm going to sit down now.        I appreciate your time

04:10:07   23   and attention this afternoon.        We look forward over the

04:10:10   24   next week or so to presenting the evidence to you.            And

04:10:14   25   then we look forward to having a chance to speak to you at
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 90 of 143 PageID #:
                                       17819                                         235



04:10:18    1   the end before the verdict.

04:10:19    2              Thank you, Your Honor.

04:10:20    3              THE COURT:   All right.    Ladies and gentlemen,

04:10:22    4   you've now heard opening statements from both Plaintiff and

04:10:24    5   Defendant.

04:10:26    6              Counsel, does either party wish to invoke the

04:10:28    7   Rule?

04:10:29    8              MR. MOORE:   Yes, Your Honor, we do.

04:10:31    9              THE COURT:   And am I to assume that that

04:10:34   10   application of the Rule does not include expert witnesses?

04:10:37   11              MR. MOORE:   It does not, that's correct,

04:10:39   12   Your Honor.

04:10:39   13              MR. DACUS:   That's correct.

04:10:40   14              THE COURT:   All right.    Then the Rule has been

04:10:41   15   invoked.

04:10:42   16              Unless you are a party representative or an expert

04:10:45   17   witness, if you are a fact witness anticipating that you

04:10:50   18   will testify in this case, then under the Rule, you're

04:10:54   19   required to remain outside the courtroom until you are

04:10:56   20   actually called to testify.

04:10:58   21              And, counsel, I remind both sides to help me

04:11:05   22   enforce that.

04:11:06   23              MR. DACUS:   We will, Your Honor.

04:11:06   24              THE COURT:   Ladies and gentlemen of the jury,

04:11:08   25   we're going to take a brief recess, and then we're going to
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 91 of 143 PageID #:
                                       17820                                         236



04:11:11    1   come back and the Plaintiff will call their first witness

04:11:15    2   and begin their case-in-chief.

04:11:17    3            I failed to tell you, let me tell you real quickly

04:11:21    4   with regard to those juror notebooks, they need to be in

04:11:23    5   your possession at all times.        And you need to have them

04:11:27    6   with you, or at the end of the day when you leave for the

04:11:31    7   evening, you need to leave them on the table in the jury

04:11:33    8   room.

04:11:33    9            Now, there will be times, and this is one of them,

04:11:37   10   when we're going to be out of the courtroom for a

04:11:39   11   relatively very short period of time, and in those cases, I

04:11:43   12   may say you can simply leave your notebooks closed in your

04:11:45   13   chairs, and that way you won't have to carry them back and

04:11:47   14   forth to the jury room when we're not going to be out of

04:11:50   15   the courtroom for very long.

04:11:51   16            But, otherwise, unless I give you specific

04:11:53   17   instructions like that, you should either have them in your

04:11:56   18   possession, or they should be in the jury room as you leave

04:12:01   19   for each evening.

04:12:02   20            Follow all the instructions that I've given you,

04:12:04   21   including, of course, not to discuss the case among each

04:12:08   22   other or with anyone else, and then we'll be back shortly

04:12:12   23   to continue with Plaintiff's first witness.

04:12:14   24            The ladies and gentlemen of the jury are excused

04:12:17   25   for recess at this time.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 92 of 143 PageID #:
                                       17821                                         237



04:12:17    1              COURT SECURITY OFFICER:      All rise.

04:12:18    2              (Jury out.)

04:12:19    3              THE COURT:    The Court stands in recess.

04:13:00    4              (Recess.)

04:26:05    5              (Jury out.)

04:29:17    6              COURT SECURITY OFFICER:      All rise.

04:29:20    7              THE COURT:    Be seated, please.

04:29:23    8              Mr. Moore, is Plaintiff prepared to call its first

04:29:33    9   witness?

04:29:33   10              MR. MOORE:    Yes, Your Honor, we will -- we are.

04:29:36   11              THE COURT:    All right.   Let's bring in the jury,

04:29:38   12   please.

04:29:38   13              COURT SECURITY OFFICER:      All rise.

04:29:40   14              (Jury in.)

04:30:08   15              THE COURT:    Please be seated.

04:30:41   16              Plaintiff, call your first witness.

04:30:47   17              MR. MOORE:    Thank you, Your Honor.      As its first

04:30:49   18   witness, the Plaintiff would like to call Professor Robert

04:30:56   19   Akl.

04:30:56   20              THE COURT:    All right.   Professor Akl, if you'll

04:31:10   21   come forward and be sworn by our courtroom deputy.

04:31:15   22              (Witness sworn.)

04:31:15   23              THE COURT:    Please come around, sir, and have a

04:31:17   24   seat at the witness stand.

04:31:30   25              Mr. Moore, you may proceed with direct examination
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 93 of 143 PageID #:
                                       17822                                         238



04:31:34    1   when you're ready.

04:31:35    2               MR. MOORE:   Thank you, Your Honor.

04:31:35    3           ROBERT AKL, PH.D., PLAINTIFF'S WITNESS, SWORN

04:31:35    4                            DIRECT EXAMINATION

04:31:36    5   BY MR. MOORE:

04:31:36    6   Q.   Good afternoon, Dr. Akl.

04:31:51    7   A.   Good afternoon.

04:31:52    8   Q.   Would you please introduce yourself to the jury?

04:31:55    9   A.   I am Dr. Robert Akl.     I am a professor of the

04:32:00   10   University of North Texas in the computer science and

04:32:02   11   engineering department.

04:32:03   12   Q.   And why are you here to testify at this case, Dr. Akl?

04:32:08   13   A.   So I'm here to give my professional opinion as to

04:32:12   14   whether Supercell infringes GREE's patents.           I'm also here

04:32:19   15   to give my professional opinion as to whether GREE's

04:32:22   16   patents are valid or not.

04:32:24   17   Q.   And what is the subject of your testimony today?

04:32:28   18   A.   Today, we're going to talk about infringement, today

04:32:32   19   and tomorrow.

04:32:33   20   Q.   All right.    And have you prepared anything that will

04:32:36   21   help you illustrate your testimony today?

04:32:37   22   A.   Yes.    I've prepared slides and videos.

04:32:41   23   Q.   All right.    First, I'd like to cover some of your

04:32:46   24   background for the jury.      And I'll go ahead and use the

04:32:51   25   slides to -- to help you walk through that.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 94 of 143 PageID #:
                                       17823                                         239



04:32:53    1               Could you please describe your educational

04:32:55    2   background, Dr. Akl?

04:32:56    3   A.   Yes.    I have a Bachelor of Science in computer science,

04:33:01    4   a Bachelor of Science in electrical engineering, a Master

04:33:08    5   of Science in electrical engineering and a Doctor of

04:33:09    6   Science in electrical engineering, all from Washington

04:33:13    7   University in St. Louis.

04:33:14    8   Q.   All right.    And what is your professional background?

04:33:18    9   A.   So I've been a professor at UNT for the last 18 years.

04:33:24   10   Before that, I worked in academia and also in industry.

04:33:29   11   And over the last 18 years at UNT, I have taught hundreds

04:33:34   12   of courses.     I have also advised undergraduate and graduate

04:33:38   13   students.     And I'm currently the associate chair of

04:33:42   14   graduate studies in the department.         So I am in charge of

04:33:47   15   the Master's and the Ph.D. program in our department.

04:33:49   16   Q.   Could you give us some examples of your professional

04:33:52   17   accomplishments, please?

04:33:54   18   A.   So as a professor, I teach.       I also do a lot of

04:33:58   19   research.     I have Master's and Ph.D. students and

04:34:03   20   undergraduate students that sometimes do a thesis and a

04:34:07   21   dissertation.

04:34:08   22               And over the years I have published extensively,

04:34:10   23   have journal publications, conference publications, book

04:34:14   24   chapters.     I've also written and received research funding

04:34:18   25   and educational funding.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 95 of 143 PageID #:
                                       17824                                         240



04:34:21    1            I've designed and developed undergraduate and

04:34:24    2   graduate courses.

04:34:25    3            And I've received several awards, and I'm

04:34:30    4   highlighting just three here that mean a lot to me.

04:34:33    5            One is the UNT College of Engineering Outstanding

04:34:38    6   Teacher Award, the IEEE Professionalism award from the Fort

04:34:45    7   Worth Chapter, and the Tech Titan of the Future award.

04:34:48    8            The IEEE Professionalism award and the Tech Titan

04:34:53    9   of the Future award I received for my work for the summer

04:34:57   10   camps that I have for high school kids.          And I'll talk a

04:34:59   11   little bit about that on the next slide.

04:35:01   12   Q.   Okay.   What experience do you have that's relevant to

04:35:04   13   the technology in this case?

04:35:08   14   A.   So what I bring to this case are my years of experience

04:35:13   15   designing and teaching courses on wireless communications,

04:35:17   16   mobile devices, video game design and development.            I've

04:35:21   17   also myself designed networking systems and video games.              I

04:35:27   18   love playing video games.       I've been playing video games my

04:35:31   19   whole life.

04:35:32   20            I've also taught and graduated students that have

04:35:37   21   gone off and done very well in telecommunication companies

04:35:41   22   and video game companies.

04:35:43   23            A few of my students actually designed and worked

04:35:47   24   on the Call of Duty game franchise that's very successful.

04:35:52   25            I've received over $1 million in research and
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 96 of 143 PageID #:
                                       17825                                         241



04:35:56    1   educational grants from the State of Texas, the Texas

04:36:01    2   Higher Education Coordinating Board, the National Science

04:36:05    3   Foundation, and industry.

04:36:06    4              And probably what I'm most proud of is I've also

04:36:10    5   received over a million dollars in scholarships for

04:36:15    6   robotics and video game programming summer camps that I've

04:36:20    7   been holding since 2005.      So we've been doing them for --

04:36:29    8   forever.

04:36:29    9              But the point of these camps are to get women, and

04:36:37   10   especially high school and middle school young girls and

04:36:41   11   minorities interested in computer science.

04:36:44   12              What the research shows is we lose them around the

04:36:48   13   8th grade or the 9th grade.       When you look at our

04:36:51   14   population, 51 percent are women, and only around 20

04:36:56   15   percent go into computer science or go into science in

04:36:58   16   general.    And so I wanted to look at why and how we can

04:37:02   17   change that.

04:37:04   18              So the -- the research shows we lose them around

04:37:06   19   the 8th and 9th grade.      And this is when people start

04:37:09   20   telling them you shouldn't go into science or maybe you

04:37:11   21   should go into something else.

04:37:13   22              So I started my summer camps.       We did first two

04:37:18   23   camps in 2005.    And we got the money so that the camps are

04:37:22   24   free.   We got scholarships.      And we would have 20 students

04:37:25   25   per camp.    They would come to UNT for a week.         And we would
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 97 of 143 PageID #:
                                       17826                                         242



04:37:28    1   teach them computer science.

04:37:30    2            Now, how do you teach computer science to somebody

04:37:33    3   in the 8th grade and 9th grade and make it engaging?             We

04:37:36    4   use gaming as a backdrop.

04:37:39    5            So I designed the curriculum of using robotics and

04:37:44    6   video games to get the -- the girls on board and get them

04:37:47    7   excited about computer science, to engage, to design the

04:37:51    8   games, to play the games, and hopefully to come back and

04:37:55    9   become computer scientists themselves.

04:37:58   10            And because we've been doing the camps for so

04:38:00   11   long, we have such good data.        And a lot of those young

04:38:04   12   kids that came have since joined UNT and joined other

04:38:08   13   schools and joined STEM fields.        STEM means science,

04:38:13   14   technology, engineering, or math.

04:38:14   15            So -- and for my summer camps, I won the other two

04:38:20   16   previous awards from the IEEE professionalism.            They saw

04:38:24   17   what I did, and they got -- they gave me that award from

04:38:26   18   the Fort Worth chapter, and the Tech Titan of the Future

04:38:29   19   from the Dallas Metroplex.

04:38:31   20            So this was one of the things I was able to do at

04:38:34   21   UNT outside of teaching our undergraduate and graduate

04:38:38   22   students that I'm very proud of.

04:38:40   23   Q.   What type of games do you work on with the kids at the

04:38:44   24   camps?

04:38:44   25   A.   They design racing games.      They design role playing
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 98 of 143 PageID #:
                                       17827                                         243



04:38:46    1   games.   They design shooters.       We worked with Microsoft,

04:38:50    2   who donated Xboxes.     So they were designing on the Xbox

04:38:54    3   platform.

04:38:55    4            We worked with Google, who donated Android

04:39:00    5   tablets, and they designed Android apps.          And the games are

04:39:06    6   multiplayer.     The games allow them to engage each other.

04:39:10    7   They work on teams together when they design the games.

04:39:14    8   And they spend a really good week.

04:39:16    9            And some of those students wanted to come back,

04:39:19   10   and the -- the next summer, and so I went from designing

04:39:23   11   robotics games, app programming games, video games, so even

04:39:27   12   the same students can come back year after year and learn

04:39:31   13   something new.

04:39:31   14            THE COURT:    Let me interrupt.       The question was:

04:39:34   15   What type of games do you work on?         And we heard about

04:39:38   16   donations from Microsoft and what happened the next year

04:39:41   17   when they wanted to come back.

04:39:43   18            This is all interesting information, Dr. Akl, but

04:39:46   19   you're going to have to limit your answers to the questions

04:39:49   20   asked.   And then Mr. Or -- Moore will ask follow-up

04:39:54   21   questions about these other things.         A long narrative

04:39:58   22   speech is not the way witnesses are examined in court.             So

04:40:02   23   we need to do this in discrete questions, and let's proceed

04:40:05   24   on that basis.

04:40:08   25            MR. MOORE:    Thank you, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 99 of 143 PageID #:
                                       17828                                         244



04:40:09    1               THE WITNESS:   Yes, Your Honor.

04:40:09    2   Q.   (By Mr. Moore)     Which Supercell games did you analyze

04:40:10    3   for this case, Dr. Akl?

04:40:12    4   A.   So if we go to the next slide.       Thank you.

04:40:14    5               So I analyzed the three games in question, Clash

04:40:18    6   of Clans, Clash Royale, and Brawl Stars.

04:40:21    7   Q.   All right.     And what opinions have you reached from

04:40:24    8   your analysis?

04:40:25    9   A.   So my opinions are that Supercell directly infringes

04:40:31   10   Claim 2 of the '594 template patent through Clash of Clans.

04:40:38   11               And then with Clash Royale, there is infringement

04:40:41   12   on three patents, the '137, the battle patent for Claims 1,

04:40:46   13   2, and 15; for the '481, which is also the battle patent,

04:40:52   14   the two patents are similar, Claims 4 and 5; and for the

04:40:57   15   '655, which is the donation patent, Claims 5 and 7.

04:41:01   16   Q.   All right.     And then what about the third game, Brawl

04:41:04   17   Stars?

04:41:04   18   A.   Brawl Stars?     It's my opinion that Supercell directly

04:41:10   19   infringes Claims 8 and 10 of the '873, the shooting patent

04:41:16   20   through Brawl Stars.

04:41:17   21   Q.   In addition to direct infringement, did you look at any

04:41:20   22   other types of infringement --

04:41:21   23   A.   Yes.

04:41:21   24   Q.   -- Supercell?     What else did you look at?

04:41:25   25   A.   It's also my opinion that Supercell indirectly
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 100 of 143 PageID #:
                                       17829                                         245



04:41:28    1   infringes those claims by encouraging and instructing and

04:41:31    2   teaching others to directly infringe.

04:41:35    3   Q.   All right.    Now, we've -- we've heard a lot about this

04:41:40    4   over the course of the day, Dr. Akl.         But just to -- to

04:41:42    5   understand your analysis, can you explain what a patent

04:41:44    6   claim is and how that factored into the work you did,

04:41:48    7   please?

04:41:48    8   A.   Yes.    So claims are the numbered sentences at the end

04:41:55    9   of the patents.     And here, for example, Claim 1 is an

04:41:59   10   independent claim.     Claim 2 is a dependent claim because it

04:42:02   11   depends on Claim 1.

04:42:06   12               And so, when I do my analysis on Claim 2, even if

04:42:09   13   Claim 1 is not asserted, I have to look at all the

04:42:12   14   limitations of Claim 1 in addition to the limitations of

04:42:15   15   Claim 2.

04:42:16   16   Q.   Okay.    Now, are you being compensated for the time you

04:42:21   17   spent on this case?

04:42:21   18   A.   Yes, I am being paid for my time.

04:42:24   19   Q.   And do you get anything extra if GREE were to prevail

04:42:27   20   in the case?

04:42:28   21   A.   No, I have no financial interest in the case.

04:42:30   22   Q.   Are you an employee or have you ever worked for GREE?

04:42:33   23   A.   No.

04:42:34   24   Q.   All right.    Have you ever testified as an expert

04:42:36   25   witness before?
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 101 of 143 PageID #:
                                       17830                                         246



04:42:37    1   A.   Yes, I've testified many times before, including in

04:42:42    2   Marshall a few times before.

04:42:44    3   Q.   And in those earlier cases, for which side of the case

04:42:47    4   did you work on?

04:42:48    5   A.   In some cases, I've worked for Plaintiffs.          In some

04:42:51    6   cases, I've worked for Defendants.         It's about 50/50

04:42:54    7   percent.

04:42:57    8   Q.   All right.

04:42:57    9              MR. MOORE:   Your Honor, at this time, the

04:42:58   10   Plaintiff would tender Dr. Robert Akl as an expert witness

04:43:02   11   in the field of computer science, video game systems, and

04:43:05   12   computer programming.

04:43:06   13              THE COURT:   Is there objection?

04:43:07   14              MR. SACKSTEDER:   No objection, Your Honor.

04:43:08   15              THE COURT:   Then, without objection, the Court

04:43:09   16   will recognize this witness as an expert in those

04:43:12   17   designated fields.

04:43:13   18              MR. MOORE:   Thank you, Your Honor.

04:43:14   19              THE COURT:   Please proceed.

04:43:14   20              MR. MOORE:   Thank you.

04:43:15   21   Q.   (By Mr. Moore)     Dr. Akl, what materials did you

04:43:18   22   consider as part of your analysis of Supercell's

04:43:25   23   infringement?

04:43:25   24   A.   So I looked at a lot of things.       First of all, the GREE

04:43:30   25   patents themselves, the file histories for the GREE
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 102 of 143 PageID #:
                                       17831                                         247



04:43:35    1   patents.     I looked at -- at a lot of source code for the

04:43:39    2   games.     I looked at prior art.     I looked at the Court's

04:43:44    3   claim construction, which I used and I adopted.            I looked

04:43:48    4   at the games themselves.      I played the games and took

04:43:52    5   videos of me playing the games, and I looked at the source

04:43:55    6   code for the games.

04:43:57    7              I've looked at testimony of Supercell's employees,

04:44:00    8   the documents that were produced in this case, the expert

04:44:04    9   reports that were submitted by Supercell's experts.             There

04:44:09   10   were three experts, Dr. Claypool, Dr. Zagal, and

04:44:12   11   Mr. Friedman.

04:44:13   12              And I looked at publicly available information

04:44:16   13   like Supercell's websites and YouTube channels where they

04:44:20   14   posted videos.

04:44:21   15   Q.   All right.    What is source code?

04:44:23   16   A.   So source code is what a programmer would type on a

04:44:29   17   computer.     It's the instructions and the language for how

04:44:34   18   the game, for example, is going to run.

04:44:36   19              It's a language like any other language.          And it's

04:44:41   20   readable by humans.      It looks a little cryptic, but we can

04:44:46   21   read it.

04:44:46   22   Q.   What are you illustrating about source code on this

04:44:48   23   slide, Dr. Akl?

04:44:49   24   A.   So what I'm showing here is a -- we start with the

04:44:53   25   source code.      We type -- this is the instructions.        That
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 103 of 143 PageID #:
                                       17832                                         248



04:44:57    1   gets converted to what we call executable code.

04:45:01    2            So these are the 0s and the 1s that then the

04:45:05    3   machine -- the computer can read and understand.            We can't

04:45:08    4   read them, but that's what makes the code run quickly.             And

04:45:11    5   that's -- and that's what I'm showing in the second column.

04:45:13    6   Q.   Thank you.

04:45:14    7            Why do you have two different -- the blue arrows

04:45:17    8   and the, I guess, orange arrows, why do you have those two

04:45:21    9   different paths there?

04:45:22   10   A.   So in this case, we have code and -- Supercell's source

04:45:27   11   code that both runs on Supercell's servers, and they also

04:45:31   12   run on the phones.

04:45:32   13            So the games themselves, the three games that we

04:45:35   14   talked about, like Clash of Clans, you have an app that you

04:45:39   15   can download on your phone from Google or from Apple, but

04:45:44   16   you also have very similar source code that runs on

04:45:47   17   Supercell's servers that maintains the game as you play it.

04:45:51   18   Q.   And how do the source code on the servers interact with

04:45:54   19   the source code on the games?

04:45:55   20   A.   So the games -- you can't play the game if you're not

04:46:01   21   connected to Supercell's server, if you don't have an

04:46:03   22   Internet connection.

04:46:04   23            So when you launch the game, the game will connect

04:46:07   24   to Supercell's server.      And the server will run the game

04:46:11   25   also.   And the Supercell server will look at what you're
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 104 of 143 PageID #:
                                       17833                                         249



04:46:17    1   doing in terms of any movement the player does.            It will

04:46:21    2   look at that information, make sure they're doing something

04:46:25    3   valid, and it will relay it to the other phones that you're

04:46:27    4   playing with.

04:46:28    5            So whatever is happening, the definitive condition

04:46:31    6   is on the Supercell server.

04:46:34    7   Q.   All right.   And what does the code -- the source code

04:46:38    8   on the app that's on the user's device do?

04:46:40    9   A.   So the -- the games on the user's devices provide the

04:46:44   10   interface for users to provide input and to play the game

04:46:48   11   against others.

04:46:49   12   Q.   All right.   And what specific source code did you

04:46:53   13   review in this case?

04:46:54   14   A.   So I reviewed the source code for Clash of Clans.            I

04:47:00   15   reviewed the source code for Clash Royale, and I reviewed

04:47:05   16   the source code for Brawl Stars.        And I reviewed the -- the

04:47:09   17   source code for the games that run on the phones.            I

04:47:13   18   reviewed them on Android and on iOS, and there's really not

04:47:16   19   much of a difference in terms of the two platforms.

04:47:21   20   Q.   Okay.

04:47:22   21   A.   And I also looked at the communication -- the source

04:47:25   22   code between the games and the servers.

04:47:26   23   Q.   All right.   And what are you trying to illustrate with

04:47:28   24   this slide where you're showing the servers in the middle

04:47:30   25   and then two different phones on each side for each of the
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 105 of 143 PageID #:
                                       17834                                         250



04:47:33    1   three games?

04:47:33    2   A.   So all the games are multiplayer, but you cannot play

04:47:39    3   them unless you're connected to the server.           So even though

04:47:42    4   two people can have the same game even if you're playing

04:47:45    5   with somebody across the street from you, your phone has to

04:47:48    6   be connected through the Internet and to Supercell's

04:47:54    7   servers.     So the users can only communicate through the

04:47:59    8   server, and the server will take information and give

04:48:01    9   information from each phone to the other phone --

04:48:02   10   Q.   Okay.

04:48:03   11   A.   -- in terms of the gameplay and reflect what one person

04:48:07   12   is doing on another person's phone.

04:48:10   13   Q.   So will the games show both what the player who is

04:48:13   14   using the phone is doing as well as the other players -- or

04:48:19   15   player or players against whom they are playing?

04:48:20   16   A.   Yes.

04:48:20   17   Q.   Now, what about on the servers, what were your -- what

04:48:25   18   was your analysis involving the Supercell servers and the

04:48:27   19   code there?

04:48:27   20   A.   So the servers keep a copy of any progress you do on

04:48:31   21   the game.     So, for example, if you break your phone and you

04:48:34   22   get a new phone and you download the game again, the game

04:48:39   23   will connect to the server if you sign in with the same ID.

04:48:43   24               It will know that you've played this game before,

04:48:45   25   and it will download all the updates and all the unlocks
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 106 of 143 PageID #:
                                       17835                                         251



04:48:49    1   that you've done, all the progress.         So you don't have to

04:48:53    2   start from scratch.     So anything that you do on your phone

04:48:56    3   is reflected and stored and maintained on the server and

04:48:58    4   can be downloaded at any time.

04:49:00    5   Q.   And why is that true?

04:49:03    6   A.   Because these games are server centric, which means you

04:49:10    7   cannot play them unless you're connected to the Internet

04:49:13    8   and the servers manage what the users do.          The servers, for

04:49:18    9   example, for Brawl Stars will make sure that you are alive,

04:49:20   10   the player, and can shoot before it allows you to shoot.

04:49:24   11   So a lot of the determination of what happens in the game

04:49:26   12   is determined by the server.

04:49:27   13   Q.   And did you review any other materials or testimony

04:49:32   14   relating to how the servers operated in this -- the

04:49:35   15   Supercell servers operate?

04:49:36   16   A.   Yes, I reviewed testimony from Supercell employees.

04:49:43   17   Q.   Okay.    Now, could you describe a little bit how you

04:49:46   18   went about the source code review process in this case?

04:49:49   19   A.   Yes.    So when we get source code, we get millions of

04:49:55   20   lines of code, and you're literally looking for a needle in

04:49:58   21   a haystack.     And so it takes a lot of time to look at the

04:50:01   22   source code.

04:50:01   23               And so I have some assistance in the source code,

04:50:08   24   and the assistance that I received are from Dr. John Strawn

04:50:13   25   and Robert Tidwell that went and sat in front of the source
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 107 of 143 PageID #:
                                       17836                                         252



04:50:21    1   code and spent days and days and days on the machine under

04:50:24    2   my direction and tell me what they see, and I tell them to

04:50:28    3   print the files that are important.

04:50:29    4               And then I get those files and I analyze the

04:50:32    5   source code in hard copy.

04:50:33    6   Q.   And how did you interact with Dr. Strawn and

04:50:37    7   Mr. Tidwell so that you were sure that they were looking

04:50:39    8   for the most relevant code to your analysis?

04:50:41    9   A.   So we have regular calls and conference calls.

04:50:44   10               First, I tell them what I'm looking for, so I

04:50:47   11   explain the patents.      I explain what I -- what I would need

04:50:54   12   them to find in the source code.        And then they -- we have

04:50:56   13   calls.      They tell me they found this or that.       And I say,

04:51:00   14   okay, yes, this looks good, go ahead and print it.            And

04:51:03   15   then I get it, and I look at those files.

04:51:06   16               And I have a stack -- a huge stack of files that

04:51:09   17   they've printed, and then I tell them, yes, this is

04:51:10   18   helpful.      No, I need you to go print something else.         And

04:51:13   19   so, they work under my direction for me to be able to do

04:51:16   20   the source code I reviewed.

04:51:17   21   Q.   And is the Supercell source code confidential?

04:51:19   22   A.   Yes.    We all signed what's called a protective order

04:51:24   23   where only a few number of people can look at the source

04:51:27   24   code, and -- and it's protected.        You cannot just print

04:51:32   25   anything, you cannot, you know, take the source code.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 108 of 143 PageID #:
                                       17837                                         253



04:51:35    1               When they go in and look at it, they can't take

04:51:37    2   their phones with them.      They can only -- they can't take

04:51:41    3   electronics and so on.      So the source code is protected on

04:51:44    4   a specific laptop when it's provided by Supercell.

04:51:48    5   Q.   And does that have any -- excuse me.         Does that have

04:51:51    6   anything to do with why you looked at source code printouts

04:51:53    7   on paper?

04:51:54    8   A.   Yes.    So this way I have the hard copies and I can

04:52:00    9   spend as much time with the hard copies, I can spend days

04:52:03   10   or weeks, and I can go back, and it makes it -- makes my

04:52:06   11   life easier having the hard copy with me as I'm writing my

04:52:10   12   report to look at the source code.

04:52:11   13   Q.   Were -- in this case, were you allowed to keep source

04:52:15   14   code electronically at your own office under the protective

04:52:15   15   order?

04:52:20   16   A.   I'm not allowed to keep it electronically, but I am

04:52:23   17   allowed to keep a hard copy under lock and key.

04:52:25   18   Q.   Okay.    I'd like to ask you about GREE's patents.          Just

04:52:30   19   before I get to each specific patent, can you introduce the

04:52:32   20   patents that you're here to talk about at a very high

04:52:37   21   level, please?

04:52:37   22   A.   Yes.    There are five patents in this case.        The '594,

04:52:44   23   which is the template patent.       The '137 and the '481 have

04:52:47   24   very similar specification.       Those are the -- kind of like

04:52:52   25   the beef of the patent, what's in the middle, and figures.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 109 of 143 PageID #:
                                       17838                                         254



04:52:56    1   They have different claims, but we're going to walk through

04:52:58    2   them together.    They're the battle patents.         The '655 is

04:53:01    3   the donation patent.     And the '873 is what I'm going to

04:53:04    4   refer to as the shooting patent.

04:53:06    5   Q.   What do these patents have in common with each other?

04:53:09    6   A.   So all these patents relate to improvements to video

04:53:15    7   games.   They all make the games more engaging and more fun.

04:53:20    8   They provide features that make the game more enjoyable,

04:53:23    9   and it allows the users to do less grinding.

04:53:26   10   Q.   So what is grinding?

04:53:28   11   A.   Grinding is the act of doing something that is boring

04:53:33   12   and repetitive in a video game.        For example, if you want

04:53:36   13   to just level or you just want to move something, if you

04:53:39   14   have to move every single building individually, it's a

04:53:42   15   repetitive boring task.      That's what's called grinding.          So

04:53:46   16   anything that gets rid of grinding is good.

04:53:49   17   Q.   And what do game developers want to do with respect to

04:53:53   18   grinding in their games?

04:53:55   19   A.   So, normally, what they want to do is you can progress,

04:53:59   20   for example, with grinding, you can unlock things, you can

04:54:03   21   pay money that can help you level so you do less grinding,

04:54:06   22   or you introduce features that gets rid of grinding.

04:54:10   23            For example, the ability to copy an entire

04:54:13   24   template would be something that's good, so you don't have

04:54:16   25   to copy an individual building if you have 30, 40 buildings
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 110 of 143 PageID #:
                                       17839                                         255



04:54:20    1   as you start advancing really a lot in a game.

04:54:23    2   Q.   And is this concept of grinding something that you deal

04:54:25    3   with in your work, as well, and, for example, in the camps

04:54:29    4   that you've described to the jury?

04:54:30    5   A.   Yes.    So when I held my summer camps, I wanted to make

04:54:34    6   sure that my -- my students enjoyed the games they're

04:54:39    7   designing, and they're not grinding as they're -- as a way

04:54:42    8   of programming.

04:54:43    9               So anything that you do to remove grinding from

04:54:47   10   the life of the student or the life of the person playing

04:54:49   11   the game makes it more engaging, and then they spend more

04:54:52   12   time playing it, and that's a good thing.

04:54:53   13   Q.   Let's discuss the patents one-by-one, starting with the

04:54:59   14   '594.

04:54:59   15               Could you please summarize at a high level what

04:55:03   16   the invention of the '594 patent is?

04:55:04   17   A.   Yes.    So -- so this patent is about improvements to a

04:55:09   18   user interface, and I'm showing on this slide just the

04:55:13   19   number of the patent, the title of the patent, and three

04:55:16   20   figures from the patent.      And it's improvements to the user

04:55:21   21   interface that makes it easier and faster to move game

04:55:28   22   content by using templates.

04:55:29   23   Q.   Okay.    What does the patent talk about in terms of what

04:55:33   24   happened before?

04:55:34   25   A.   So when you look at those patents, usually the first
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 111 of 143 PageID #:
                                       17840                                         256



04:55:40    1   section after the abstract is the background of the patent,

04:55:43    2   and this is where the patentee would describe the

04:55:47    3   background.

04:55:47    4              So what I'm showing on this slide is the

04:55:50    5   background from the '594 patent, and the patent itself

04:55:57    6   identifies the issues or the problems that were in the --

04:56:00    7   before the patent was invented.

04:56:02    8   Q.   All right.   And what specifically does the '594 patent

04:56:05    9   discuss in terms of what existed before?

04:56:08   10   A.   So the patent itself cites Clash of Clans.          It cites to

04:56:14   11   an early version of the game in question today where that

04:56:18   12   early version did not have the features that infringed.

04:56:22   13              So the inventors of the patent saw the game and

04:56:26   14   said, okay, this is an example of the game that can benefit

04:56:30   15   from what we are going to invent in this patent in terms of

04:56:33   16   the ability to copy and save templates.

04:56:39   17              So they cite to Clash of Clans and they cite to

04:56:43   18   SimCity, two games that have a lot of buildings that you

04:56:46   19   place around.

04:56:47   20   Q.   And how does the '594 patent describe the problems with

04:56:49   21   those earlier games?

04:56:51   22   A.   So the -- the patent itself -- now I'm citing sections

04:56:56   23   of the patents, and so the citations are below what I'm

04:56:59   24   showing.

04:57:00   25              So, for example, in Column 1, Lines 50 to 60, is
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 112 of 143 PageID #:
                                       17841                                         257



04:57:04    1   where I'm taking this quote.       And it describes that when

04:57:09    2   you're trying to develop cities, players would find it very

04:57:14    3   complicated sometimes to change the position of all these

04:57:17    4   buildings and types and so on, and so it would be -- so it

04:57:23    5   would make the game progress in a monotonous way.            And if

04:57:28    6   we could provide a way to improve that, it would make it

04:57:34    7   less monotonous.

04:57:36    8   Q.   Is that related in any way to grinding?

04:57:38    9   A.   Yes, that's kind of like what grinding is.

04:57:40   10   Q.   And then how does the patent describe the invention

04:57:42   11   that would solve that problem?

04:57:43   12   A.   So the -- the patent itself says, well, if I -- this is

04:57:47   13   now from Column 4, Lines 26 to 37.         The patent itself says

04:57:53   14   that if a player now can create a template and they can

04:57:56   15   stipulate where those facilities are, where the buildings

04:58:00   16   are, what are their types, what are their positions, then

04:58:05   17   it will make it much easier for them to move them around

04:58:08   18   and to place them, and it will make the game more engaging

04:58:11   19   and more fun.

04:58:12   20   Q.   And does the patent also describe copying a template

04:58:15   21   from a different user?

04:58:17   22   A.   Yes, and we are going to look at that in -- in --

04:58:22   23   later.

04:58:22   24   Q.   What is the benefit to a player of being able to copy a

04:58:25   25   different player's template?
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 113 of 143 PageID #:
                                       17842                                         258



04:58:27    1   A.   So if you have players that are your friends, they can

04:58:30    2   help you, if they're doing well.

04:58:33    3              Instead of you going and trying -- them telling

04:58:35    4   you what to do or how to place them if you can go to see

04:58:39    5   their village and just hit a button, copy that village, and

04:58:44    6   then be able to copy it to your own game space, then it

04:58:50    7   makes the game more fun because they can see what someone

04:58:53    8   else has done, and you don't have to do the individual

04:58:56    9   placement yourself.      You start out with a copy of someone

04:59:00   10   else's village, and then you can edit it if you want.

04:59:05   11   Q.   All right.    Let's go on to the next two patents.

04:59:07   12              Let's talk about the '137 and '481 battle patents.

04:59:13   13              Again, at a high level, how would you summarize

04:59:16   14   the inventions of these patents, Dr. Akl?

04:59:18   15   A.   So these patents describe an entire type of game, and

04:59:22   16   specifically they describe a battle between two or more

04:59:26   17   players.

04:59:27   18   Q.   All right.    How does -- how do the patents, I should

04:59:34   19   say, describe that battle game?

04:59:36   20   A.   So this is taken from the patent's abstract.           This is

04:59:40   21   the thing on the cover of the patent, and the -- the patent

04:59:42   22   itself says, you know, in a battle event, you can have a

04:59:47   23   lot of cards that are aligned, for example, down here in a

04:59:54   24   first field.      This is what it's saying the first field.

04:59:58   25              And this is a figure from the patent, Figure 7.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 114 of 143 PageID #:
                                       17843                                         259



05:00:01    1   It's showing you how the user can, for example, select game

05:00:06    2   content and then can place it, for example, here and the

05:00:10    3   different players, your player and the enemy player, can

05:00:15    4   battle each other in the game.

05:00:17    5   Q.   So what happens when the player selects the card, what

05:00:21    6   happens to that, according to the description of the

05:00:23    7   patent?

05:00:24    8   A.   So in this game, you can deploy it, and then -- and

05:00:30    9   then it becomes a -- a character and it can attack an enemy

05:00:36   10   character and do battle with an enemy character.

05:00:39   11   Q.   What is the CA that's referred to up at the top of

05:00:42   12   Figure 7?

05:00:42   13   A.   So this is like a character, like your own character

05:00:46   14   that's battling an enemy, so a C is your own character, E

05:00:49   15   is the enemy, for example.

05:00:50   16   Q.   And what's the relationship between the cards down at

05:00:52   17   the bottom of the figure and then the characters at the top

05:00:55   18   of the figure?

05:00:55   19   A.   So you can -- you can take a card, you can move it, and

05:01:00   20   you can deploy it, and it becomes a player character that

05:01:03   21   then can do battle on its own.        And it becomes engaging so

05:01:06   22   you don't, for example, have to keep hitting attack,

05:01:11   23   attack, and so.    This is all in the patents.

05:01:12   24   Q.   And how does the patent discuss the cards that you have

05:01:15   25   down at the bottom of the figure?        How does it describe how
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 115 of 143 PageID #:
                                       17844                                         260



05:01:17    1   those work?

05:01:18    2   A.   So you have different cards with different statistics,

05:01:22    3   and there are rules and resources that you have to abide

05:01:24    4   by -- and we'll talk about that later -- before you can

05:01:27    5   play a card or -- or use a card.

05:01:29    6   Q.   Okay.    What problem in earlier games did the '137 and

05:01:36    7   '481 battle patents solve?

05:01:37    8   A.   So this is from Column 1, Lines 44 through 54, in the

05:01:46    9   '137 patent.      And the patent is describing that the player

05:01:50   10   can only do monotonous work if they have to continuously

05:01:57   11   move their own character, micromanage it, keep hitting

05:02:00   12   attack, attack, attack, and instruct it to switch and so on

05:02:05   13   against an enemy character.

05:02:07   14               So, the patent was looking at ways to make the

05:02:10   15   game more engaging.

05:02:10   16   Q.   To be clear, the reference to monotonous work, what

05:02:16   17   type of games is that describing?

05:02:17   18   A.   That's grinding again.

05:02:19   19   Q.   Okay.    In the earlier prior art games?

05:02:21   20   A.   Yes.    So it's saying that what you see in the prior art

05:02:24   21   starts out by in such conventional games.          So it's

05:02:28   22   referring to previous games, you -- you would have a deck,

05:02:31   23   and once a deck is chosen, you can't change it.            You play

05:02:34   24   that deck, but it's not exciting and engaging.

05:02:38   25   Q.   All right.    Why is the invention of the '137 and the
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 116 of 143 PageID #:
                                       17845                                         261



05:02:44    1   '481 battle patents important to the video game industry

05:02:47    2   and to players that play them?

05:02:49    3   A.   So now I'm referring to Column 15, Lines 33 through 46,

05:02:55    4   in the '137 patent.     And the -- the patent is describing

05:02:58    5   how if we can use the invention in this patent, the patent

05:03:02    6   becomes -- the games become more engaging.

05:03:07    7            And the player is then -- can select from game

05:03:11    8   content at the bottom.      They can -- they need to manage.

05:03:15    9   And they can use strategy in managing the resources.             And

05:03:20   10   it describes the second parameter value, which we're going

05:03:24   11   to talk about later, where cards are assigned a value.             And

05:03:27   12   it's like a resource.     And you cannot play a card unless

05:03:31   13   you have enough resources.

05:03:33   14            So it's describing a complete way of playing the

05:03:36   15   battle to make the game engaging.

05:03:38   16   Q.   All right.   Thank you.

05:03:38   17            Move on to the '655 donation patent.

05:03:42   18            What is this patent about, again, at a very high

05:03:45   19   level?

05:03:46   20   A.   So at a high level, this is about donating virtual

05:03:52   21   objects that come from the server to different players, and

05:03:55   22   then they get a benefit.

05:03:57   23   Q.   Who gets the benefit?

05:03:59   24   A.   The -- the player.    So the -- the player decides that I

05:04:02   25   want to give another player something.          The server does the
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 117 of 143 PageID #:
                                       17846                                         262



05:04:07    1   transaction, and then the second player gets that gift.

05:04:11    2   And then they get the benefit -- an additional benefit.

05:04:15    3   Q.   And so is it the do -- the donating player or the

05:04:18    4   receiving player that gets the -- the additional benefit

05:04:22    5   besides the original gift?

05:04:24    6   A.   The receiving player.

05:04:25    7   Q.   Okay.   Why is it the receiving player would get the

05:04:28    8   benefit, not the donating player?

05:04:30    9   A.   This is part of how the patent comes up with a way to

05:04:33   10   make it engaging.    It's -- so if I'm going to gift somebody

05:04:37   11   something and it's going to give them an additional gift,

05:04:40   12   as somebody that's giving someone something, I -- I get the

05:04:44   13   joy of giving, and it helps them also level or it may help

05:04:48   14   them receive an additional benefit that's going to make

05:04:51   15   them enjoy the game and then hopefully they're going to

05:04:54   16   give me something later.      And then I will get that benefit.

05:04:56   17            So it's a way to kind of let the players engage

05:05:00   18   each other by ending up with whatever they're getting and

05:05:07   19   an additional benefit.

05:05:08   20   Q.   And what problem in earlier video games or gaming

05:05:11   21   systems did the '655 donation patent solve?

05:05:14   22   A.   So the -- the patent was looking at -- like previously

05:05:18   23   there wasn't very good incentive or any sort of

05:05:21   24   pre-determined incentive when you wanted to give a gift or

05:05:25   25   maybe, you know, buy something virtually and give it to
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 118 of 143 PageID #:
                                       17847                                         263



05:05:27    1   somebody.

05:05:28    2              So it was looking at ways to improve how virtual

05:05:32    3   merchandise is exchanged in -- in a video game.

05:05:36    4   Q.    And why is that invention important in video games and

05:05:40    5   to -- to video game companies and players?

05:05:43    6   A.    Right.    So now I'm referring to Column 3, Lines 13 to

05:05:48    7   29.     Because once someone gets something -- so someone can

05:05:51    8   ask for something or I can pick something for them, but I

05:05:55    9   need to select what I'm going to give them.           And if I give

05:05:58   10   them something and they get it and then they also get an

05:06:01   11   additional benefit, maybe they can return the favor.

05:06:04   12              And so it makes the game more engaging for the

05:06:08   13   people that are receiving, and then hopefully for me later,

05:06:11   14   and I also get the joy of giving from helping a player out

05:06:14   15   who may be, you know, on my team or part of my clan or

05:06:18   16   someone that I play with regularly.

05:06:21   17   Q.    All right.    Let's look at the last of the five patents,

05:06:23   18   the '873 shooting patent.      At a high level, again, Dr. Akl,

05:06:29   19   what is the '873 shooting patent about?

05:06:34   20   A.    The '873 is about improvements to the interface of a

05:06:40   21   touchscreen shooting game.

05:06:44   22   Q.    Okay.    When -- when you say interface, what do you

05:06:46   23   mean?

05:06:46   24   A.    So the -- so here I'm looking at Column 1, Lines 18

05:06:49   25   through 22, and Column 2, Lines 10 through 13.           And by
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 119 of 143 PageID #:
                                       17848                                         264



05:06:53    1   interface, I mean it's specifically looking at touch

05:07:01    2   panel-based games.

05:07:02    3               So when you're playing a game on a touchscreen,

05:07:05    4   whether it's a small phone or an iPad, you have -- you

05:07:09    5   don't a very good way to do shooting or a precise way to

05:07:11    6   shoot.      So it's looking at improvement to the interface, so

05:07:15    7   the interface is the way you touch the screen or you

05:07:16    8   interact with the screen.

05:07:17    9   Q.   So is that like a user interface?

05:07:20   10   A.   Yes.

05:07:20   11   Q.   Okay.    All right.   What problem in earlier video game

05:07:24   12   systems did the '873 shooting patent solve?

05:07:26   13   A.   So it's looking at ways to make the shooting more

05:07:29   14   precise.      And it's looking at ways to use that limited

05:07:35   15   display and to have a good way of doing the touch that the

05:07:42   16   user would interact with the screen in order to have a

05:07:44   17   better shooting mechanism.

05:07:46   18   Q.   Okay.    All right.   And were there problems with that

05:07:54   19   type of mechanic in earlier video games?

05:07:56   20   A.   Yes.    So previous games that -- as we started -- and,

05:08:02   21   remember, we're looking at when these patents came up with,

05:08:06   22   you know, 15 years ago, a long time ago, where we just had

05:08:10   23   touchscreens, the screens were very small, and we were

05:08:12   24   looking at games that ran on these touchscreens that did

05:08:15   25   not have very precise shooting.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 120 of 143 PageID #:
                                       17849                                         265



05:08:18    1                So what this patent was looking at is how I can

05:08:21    2   have precise shooting and how do I create an interface to

05:08:24    3   do that in a -- a touch-based screen where I have very

05:08:29    4   limited display area.        That's what it was looking at where

05:08:32    5   those operations would be complex.

05:08:34    6   Q.    All right.    And do the claims that we're going to look

05:08:36    7   at from the '873 shooting patent describe the role of a

05:08:41    8   server in carrying out this system?

05:08:43    9   A.    Yes.    So the -- the -- the patent itself looks at how

05:08:47   10   the -- the game we'll talk with the server and how the

05:08:50   11   server will instruct and will carry out the operations also

05:08:53   12   on the other screens of the players.

05:08:55   13                So if I play on my computer and I shoot, that

05:09:00   14   information is going to go to the server, and then the

05:09:02   15   server is going to relay that to another game.

05:09:05   16   Q.    All right.    Now, following up on what you said earlier

05:09:07   17   a little bit -- let's see.

05:09:12   18                MR. MOORE:   If you go one more, please.      There we

05:09:14   19   go.

05:09:15   20   Q.    (By Mr. Moore)      Are the GREE patents, the five patents

05:09:18   21   at issue in this case, comparable any way -- in any way?

05:09:22   22   A.    Yes.    All five patents are technologically comparable

05:09:27   23   for a few reasons, and I can go into those.

05:09:30   24   Q.    Please do explain why you believe that.

05:09:32   25   A.    So, first, all the claims deal with improvements to
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 121 of 143 PageID #:
                                       17850                                         266



05:09:39    1   video games that would make the games more engaging and

05:09:41    2   more fun.

05:09:44    3             Also, all the claims require a device

05:09:48    4   communicating with a server.       Sometimes the patent refers

05:09:50    5   to it as a terminal device or a device, and you have to

05:09:55    6   talk with the server, and -- and so they describe a system

05:09:57    7   between the device and -- and the server.

05:10:00    8             Also, if -- you may have heard the term "person of

05:10:04    9   ordinary skill."     This is the person who can analyze the

05:10:09   10   minimum qualifications to look at those patents.            And the

05:10:12   11   qualifications for somebody to understand these patents are

05:10:15   12   the same.     So each patent has the same qualifications

05:10:19   13   required for this person of ordinary skill.

05:10:22   14             MR. SACKSTEDER:    Your Honor, objection.        I think

05:10:23   15   he's going beyond his expert report.

05:10:27   16             THE COURT:   All right.     Do you have a response,

05:10:34   17   Mr. Moore?

05:10:34   18             MR. MOORE:   I don't believe he is.        I -- I

05:10:37   19   apologize.     I don't have the report in front of me, but I

05:10:41   20   don't think he said anything that was not also said in the

05:10:43   21   report.     I think he talked about the client server issue in

05:10:46   22   the report, how they relate to social aspects of games,

05:10:50   23   increased engagement, and -- and also talked about the

05:10:54   24   skill of -- the skill in the art, level of skill in the

05:10:56   25   art, but I don't have the report in front of me.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 122 of 143 PageID #:
                                       17851                                         267



05:10:58    1           THE COURT:     Well, we'll either -- we'll either be

05:11:01    2   able to resolve it between you two, or I'll have to get the

05:11:05    3   report and we'll have to look at it precisely.

05:11:08    4           MR. MOORE:     Understood.     Your Honor --

05:11:13    5           THE COURT:     Do you need a minute to confer with

05:11:16    6   counsel, or is this something we just need to get the

05:11:19    7   report out on?

05:11:20    8           MR. SACKSTEDER:      I'm trying to go through the

05:11:21    9   report right now, Your Honor.       I apologize, I wasn't on the

05:11:24   10   precise page.    It'll take me a minute or two to -- to

05:11:30   11   locate it.

05:11:30   12           THE COURT:     All right.     Well, then while -- while

05:11:37   13   we're doing this, ladies and gentlemen, I'm going to let

05:11:39   14   you have a short recess.      If you'd simply close your

05:11:42   15   notebooks and leave them in your chairs, don't discuss

05:11:45   16   anything about the case.

05:11:46   17           As soon as I can get this resolved, I'll have you

05:11:48   18   back, and we'll continue with this witness.

05:11:50   19           The jury is excused for recess.

05:11:52   20           COURT SECURITY OFFICER:        All rise.

05:11:53   21           (Jury out.)

05:11:54   22           THE COURT:     All right.     Be seated, please.

05:12:21   23           Tell me precisely, Mr. Sacksteder, what

05:12:26   24   substantively you believe the witness was queried about

05:12:30   25   that was beyond the scope of his report.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 123 of 143 PageID #:
                                       17852                                         268



05:12:33    1             MR. SACKSTEDER:    Your Honor, and, again, I'm going

05:12:35    2   on my recollection of the report, but I believe that he

05:12:38    3   just said that in his report, that he based his

05:12:44    4   determination of comparable technology on whether they were

05:12:48    5   mobile games and whether the features were -- the claimed

05:12:55    6   features were aimed at increasing user engagement or

05:13:00    7   interest.   I believe that's roughly the language, and I

05:13:03    8   apologize that I haven't been able to find it in the

05:13:05    9   report.

05:13:06   10             THE COURT:   Does that give -- does that give you

05:13:09   11   any more information from which to respond, Mr. Moore?

05:13:13   12             MR. MOORE:   I am -- I have a copy of the report

05:13:14   13   right there that I can go grab.

05:13:17   14             THE COURT:   Then you need to grab your copy of the

05:13:19   15   report.

05:13:19   16             MR. MOORE:   Thank you.

05:13:19   17             THE COURT:   That's why I sent the jury out.

05:13:21   18             MR. MOORE:   Thank you.

05:13:46   19             Your Honor, may I use the ELMO?

05:13:52   20             THE COURT:   You believe you've got a response for

05:13:55   21   me to see, Mr. Moore?

05:13:56   22             MR. MOORE:   Yes, Your Honor.

05:13:57   23             THE COURT:   All right.     Tell us what you're

05:13:59   24   putting on the screen and where it's from so Mr. Sacksteder

05:14:01   25   can see it, as well.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 124 of 143 PageID #:
                                       17853                                         269



05:14:03    1           MR. MOORE:     Certainly.     This is from Dr. Akl's

05:14:05    2   opening report in the 70 case.        And I think he hit a lot of

05:14:12    3   these same points, talking about client -- all relating to

05:14:16    4   video game services, client applications and servers,

05:14:18    5   enhance the user's experience, increase user engagement.              I

05:14:22    6   think that's essentially what he said on the stand just

05:14:25    7   now.

05:14:29    8           MR. SACKSTEDER:        There's a specific paragraph that

05:14:30    9   discusses comparable technology in his report, but I do

05:14:35   10   think it's about that.      And I think he was going to

05:14:39   11   whether -- you know, whether the patent would be

05:14:41   12   understandable at the same level of skill in the art and

05:14:44   13   whether they used a server, and I don't think that was in

05:14:47   14   the discussion of comparable technology.

05:14:54   15           THE COURT:     Well, where he was going is not what

05:14:57   16   we have to deal with.     What we have to deal with is where

05:15:02   17   he was asked to go and where he started to go.           I mean, if

05:15:05   18   this is an anticipatory objection that he's about to go too

05:15:08   19   far, then we're wasting our time.

05:15:11   20           MR. SACKSTEDER:        It is not, Your Honor.

05:15:11   21           THE COURT:     Okay.

05:15:12   22           MR. SACKSTEDER:        The last two -- the first couple

05:15:14   23   of things he said I recognized from his report.            And then

05:15:16   24   the next two I did not from his specific discussion of

05:15:22   25   comparable technology.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 125 of 143 PageID #:
                                       17854                                         270



05:15:23    1           THE COURT:     All right.     Mr. Moore, do you have any

05:15:28    2   references addressing that comparable technology issue?

05:15:30    3           MR. MOORE:     I believe this is the reference, and

05:15:32    4   so this -- this is the discussion in the report.            And I

05:15:38    5   don't have the live feed in front of me, but from my

05:15:41    6   recollection of the answer, I don't think he introduced

05:15:44    7   concepts that weren't in the report.

05:15:46    8           I would also note that I know this is not in the

05:15:49    9   report, but counsel asked him at length at the deposition

05:15:52   10   and asked him a lot more questions about why he had

05:15:55   11   underpinnings of all these opinions, and he explained that

05:15:59   12   fully at deposition.

05:16:00   13           THE COURT:     That's not germane to this objection.

05:16:02   14           All right.     Let me ask this, Mr. Moore:         Do you

05:16:05   15   have more to offer the Court other than what you have on

05:16:07   16   the ELMO in support of your response to the objection?

05:16:12   17           MR. MOORE:     No, Your Honor.      This is the relevant

05:16:14   18   section of the report.

05:16:15   19           THE COURT:     And, Mr. Sacksteder, in light of this,

05:16:19   20   what else do you have to tell me?

05:16:21   21           MR. SACKSTEDER:      Well, I -- I think perhaps I was

05:16:23   22   mistaken that it's in Dr. Becker's report where he relies

05:16:26   23   on a conversation with Dr. Akl.        And Dr. Becker refers to

05:16:32   24   those things that I referenced; that it's a mobile game,

05:16:36   25   and it is a feature designed to improve user engagement.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 126 of 143 PageID #:
                                       17855                                         271



05:16:42    1   And I think that's all he said that Dr. Akl said to him.

05:16:49    2           And the last -- he listed four things, and he

05:16:52    3   talked about using a server, and then he talked about

05:16:54    4   having the patents be understandable to the same level of

05:16:57    5   skill in the art, and he just didn't say that in -- in

05:17:02    6   Dr. Becker's recounting of the conversation, and I don't

05:17:06    7   see it in his report.     I see the first part in Paragraph 4

05:17:10    8   of his report.

05:17:14    9           THE COURT:     You have something else, Mr. Moore?

05:17:16   10           MR. MOORE:     I think he does.       I mean, I -- I don't

05:17:20   11   have Dr. Becker's report in front of me, but if what we're

05:17:23   12   talking about is what Dr. Akl is saying and he talks about

05:17:27   13   servers, and he talks about user experience and user

05:17:30   14   engagement.

05:17:30   15           He separately does talk in the report -- in his

05:17:33   16   report, Dr. Akl's report, about level of ordinary skill, as

05:17:36   17   well, and he uses the same level of ordinary skill for all

05:17:39   18   the patents.     But -- so I -- I don't think there's an

05:17:44   19   inconsistency.

05:17:48   20           THE COURT:     All right.     This is exactly why I

05:17:50   21   talked to both sides about the disruptive nature of this

05:17:53   22   kind of exhibit (sic), especially at 17 minutes after 5:00

05:18:00   23   p.m. on a long day.

05:18:01   24           All things considered, I'm not persuaded that

05:18:11   25   there's an adequate discussion of technological
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 127 of 143 PageID #:
                                       17856                                         272



05:18:13    1   comparability.     Now, the objection was raised on several

05:18:17    2   points.     I'll sustain it on that.

05:18:20    3             On the other points, it appears that there is

05:18:23    4   adequate coverage in the report, and I'll overrule it on

05:18:27    5   that.

05:18:28    6             But as to the technological comparability, it just

05:18:36    7   doesn't look like what he's answered is within the scope of

05:18:39    8   what's there before us.

05:18:43    9             I'm going to charge this time equally since both

05:18:47   10   kind of won half of this and lost half of this.

05:18:52   11             I'm going to bring the jury in, we'll continue

05:18:54   12   with the examination, but you'll need to examine the

05:18:58   13   witness based on this ruling going forward.

05:19:01   14             MR. MOORE:   Yes, Your Honor.       And -- and just so

05:19:03   15   I -- I'm understanding, am I -- I mean, I would like to

05:19:09   16   examine the witness on this -- these statements in

05:19:11   17   Paragraph 4 of his report.

05:19:12   18             THE COURT:   Then I would hue closely to those

05:19:15   19   statements in Paragraph 4.

05:19:17   20             MR. MOORE:   Okay.    I will do that.

05:19:18   21             THE COURT:   All right?

05:19:18   22             MR. MOORE:   May I ask one other thing in terms of

05:19:21   23   forecast?

05:19:22   24             I was actually right at the point where I was

05:19:24   25   going to switch from the introduction to the infringement
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 128 of 143 PageID #:
                                       17857                                         273



05:19:26    1   analysis and introduce the accused games, but just in terms

05:19:30    2   of the Court's planning, I wanted to just alert you to

05:19:33    3   that's where I am in terms of the examination.

05:19:36    4              THE COURT:   Well, all other things being equal, I

05:19:39    5   had thought I would stop for the day at 5:30.           We're about

05:19:41    6   11 minutes away from that.       I don't want to break in the

05:19:45    7   middle of a thought that will have to be completed tomorrow

05:19:50    8   morning.    There may not be a perfect place to do it.

05:19:53    9              What does another 10 minutes or so of examination,

05:19:56   10   where does that put you in your outline?

05:19:58   11              MR. MOORE:   Well, we're planning -- I'm -- I'm

05:20:00   12   going to have to go back through and try to get some more

05:20:03   13   on the com -- comparability issue, and then we're -- I was

05:20:07   14   going to have Dr. Akl introduce the three accused games and

05:20:10   15   just describe them.     And then we're going to get into the

05:20:13   16   infringement about first dealing with --

05:20:15   17              THE COURT:   All right.    Let's get through his

05:20:17   18   description of the games, and we'll use that as a place to

05:20:19   19   break.

05:20:19   20              MR. MOORE:   Thank you.

05:20:20   21              THE COURT:   All right.    Let's bring in the jury,

05:20:22   22   please, Mr. Prim.

05:20:24   23              COURT SECURITY OFFICER:     All rise.

05:20:25   24              (Jury in.)

05:20:26   25              THE COURT:   Please be seated.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 129 of 143 PageID #:
                                       17858                                         274



05:20:57    1               Thank you for your understanding, ladies and

05:21:01    2   gentlemen of the jury.

05:21:01    3               For purposes of the record, the Defendant objected

05:21:06    4   to the testimony of the witness on three or four discreet

05:21:10    5   points and asserted that they were beyond the scope of the

05:21:14    6   expert's report.

05:21:17    7               I've reviewed this matter outside of your presence

05:21:19    8   with counsel, and I've had the benefit of reviewing the

05:21:22    9   reports.     It's my ruling that on three of those points, the

05:21:29   10   Defendant is overruled.       On one of those points, the

05:21:33   11   Defendant is sustained.

05:21:34   12               With regard to a technological comparability, you

05:21:39   13   should disregard what's been said heretofore.           I understand

05:21:43   14   Plaintiff's counsel is going to revisit it more in line

05:21:46   15   with the outlines of the expert's report, and we'll proceed

05:21:48   16   on that basis.

05:21:49   17               MR. MOORE:   All right.

05:21:50   18               THE COURT:   Let's proceed, Mr. Moore.

05:21:51   19               MR. MOORE:   Thank you, Your Honor.

05:21:51   20   Q.   (By Mr. Moore)      Dr. Akl, could you please describe, at

05:21:58   21   a high level, what all of the accused -- I'm sorry, let me

05:22:01   22   start over.

05:22:01   23               Could you please describe, at a high level, what

05:22:04   24   all of the asserted GREE patents relate to?

05:22:06   25   A.   Yes.    So all -- the -- all five patents deal with
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 130 of 143 PageID #:
                                       17859                                         275



05:22:13    1   improvements to video games to make the games more engaging

05:22:15    2   and more fun.

05:22:16    3   Q.   All right.    And what type of systems are used in those

05:22:21    4   patents?

05:22:22    5   A.   And they deal with server/client systems where you have

05:22:27    6   a server and you have a remote device that communicates

05:22:29    7   with the server.     And both of them become the system for

05:22:34    8   the game.

05:22:34    9   Q.   And as a result of those similarities, what conclusions

05:22:39   10   do you draw from that in terms of their comparability?

05:22:42   11   A.   That they are technologically comparable.          Like all

05:22:46   12   five patents are technologically comparable because they

05:22:48   13   deal with the same field with video games, with ways of

05:22:52   14   improving the video games, with making the games engaging

05:22:55   15   in a client/server environment.

05:22:59   16   Q.   Thank you, Dr. Akl.

05:23:00   17               All right.   I'd like to ask you about the

05:23:07   18   Supercell games, and let's start with Clash of Clans.

05:23:10   19   Could you please describe what Clash of Clans is for the

05:23:12   20   jury?

05:23:12   21   A.   Yes.    So what I'm showing here on the left is the

05:23:16   22   splash screen.     And by splash screen, is normally the first

05:23:20   23   screen you see when you load the game.          But just so that we

05:23:22   24   get a sense of the game, I'm also showing on the right a

05:23:27   25   screenshot from me playing the games.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 131 of 143 PageID #:
                                       17860                                         276



05:23:29    1               So Clash of Clans is a freemium game, and you

05:23:31    2   place buildings around, you generate troops, and the point

05:23:37    3   is to defend your village.

05:23:40    4               So, ultimately, you're going to have towers and

05:23:44    5   walls and soldiers, and the point is you can take your

05:23:49    6   troops and you can attack another village, or if your

05:23:52    7   village is attacked, you can defend it.

05:23:55    8   Q.   Okay.    And is Clash of Clans a social game, you play

05:23:59    9   with others?

05:23:59   10   A.   Yes.    So it's a social game because you can join like a

05:24:08   11   clan or like a guild.     It's basically like you having your

05:24:12   12   friends, like a friends' list and you can play against your

05:24:16   13   friends or you can play against anybody in the world.             And

05:24:19   14   it's -- it's -- it's -- you either win or lose depending on

05:24:23   15   if you destroy your village or they destroy your village.

05:24:27   16   Q.   And how do you join a clan?

05:24:30   17   A.   You just click the social tab and then you can join a

05:24:35   18   clan or you can get an invite from a friend to join a clan.

05:24:39   19   Q.   Do the people in your clan have to be people you know?

05:24:43   20   A.   No, they can be anybody on the Internet.

05:24:46   21   Q.   Excuse me.    How does Supercell receive revenue from

05:24:49   22   Clash of Clans?

05:24:50   23   A.   So the game is free to download.        So they don't get

05:24:53   24   paid when you download the game, but they -- it's a

05:24:56   25   freemium game, which means you can use real money to get
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 132 of 143 PageID #:
                                       17861                                         277



05:25:01    1   gold in the games.     So you can unlock freemium features or

05:25:06    2   you can unlock buildings or you can make things develop

05:25:12    3   faster.

05:25:12    4             See, it's called microtransactions where if you

05:25:16    5   download it from the Apple Store, you use real money to get

05:25:19    6   game currency that then allows you to unlock stuff, or you

05:25:24    7   can use real money to get additional virtual buildings and

05:25:28    8   so on.

05:25:29    9             And it's the same thing if you download it from

05:25:31   10   the Google Store, the Google App Store, you can also use

05:25:34   11   real money to unlock things.       So they make money from the

05:25:39   12   microtransactions.

05:25:39   13   Q.   And what can you do if you were to spend real money to

05:25:42   14   get the gold within the game, what do you do with that

05:25:44   15   gold?

05:25:44   16   A.   So you can unlock additional buildings, and you can

05:25:48   17   make your village stronger.       So it's a way to give you an

05:25:51   18   advantage to win.

05:25:53   19   Q.   Is there something called gems in the game, as well?

05:25:56   20   A.   Yeah, so what you see here are different resources.            So

05:25:59   21   you have the gems in green and you have, like, gold and you

05:26:03   22   have the -- so you have different resources.

05:26:05   23             Some of the resources like the -- the pink, you

05:26:07   24   have buildings that generate pink, and gold you have

05:26:11   25   resources that generate gold, but then you can buy stuff
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 133 of 143 PageID #:
                                       17862                                         278



05:26:14    1   with gems.

05:26:15    2                So there's multiple currencies in the game,

05:26:20    3   multiple resources.      Some of those resources you generate

05:26:23    4   within the game and some you unlock and some you win and so

05:26:27    5   on.

05:26:27    6   Q.    All right.    And what about Clash Royale, could you

05:26:30    7   please describe that game for us?

05:26:32    8   A.    Yes.    So, again, on the left, is the splash screen, the

05:26:36    9   title screen, and on the right is a snapshot from playing

05:26:41   10   the game.

05:26:42   11                So in this game, you are battling another player

05:26:44   12   in this example, and -- so I'm the player at the bottom.

05:26:50   13   And down here, I can select game content.          So right now,

05:26:54   14   they're all grayed out, so I cannot select one of these

05:26:56   15   four cards.

05:26:57   16   Q.    Why are they grayed out?     Sorry to interrupt you.

05:27:02   17   A.    They're grayed out, because if you look, they have a

05:27:04   18   number assigned to them.      So this is 4, this is 3, this is

05:27:08   19   5, and 5, but I only have two.        So you require at least

05:27:13   20   enough resources to play it.

05:27:14   21                So the number at the bottom we're going to see is

05:27:18   22   called the Elixir, and so this meter is going to grow.             And

05:27:21   23   until this hits three points -- once it hits three points,

05:27:25   24   I can play this card.

05:27:26   25   Q.    Okay.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 134 of 143 PageID #:
                                       17863                                         279



05:27:26    1   A.   Once it hits four points, I can select this card to

05:27:29    2   attack.      But until then, my cards are grayed out.

05:27:33    3   Q.   I think you said the word for that resource is Elixir;

05:27:37    4   is that right?

05:27:37    5   A.   Yes, yes.

05:27:38    6   Q.   Okay.    And what is Elixir?

05:27:39    7   A.   Elixir is just a term used to denote a resource.

05:27:44    8   Q.   Okay.

05:27:44    9   A.   It's -- it's a mystical term that's used in video

05:27:48   10   games.

05:27:48   11   Q.   So what happens when my Elixir gets to three or four

05:27:51   12   points, and I decide to play one of those two cards?

05:27:55   13   How -- how do I play it, and what happens?

05:27:58   14   A.   Right.    So the point is -- also you want to defend your

05:28:02   15   side.     So this is my king in the middle, and I have two

05:28:05   16   towers, and the enemy has a king, and they have two towers.

05:28:09   17              And what you see -- the red is the health for the

05:28:17   18   enemy side and the blue is the health for my side.            And I

05:28:21   19   want to -- you basically grab and drag and release.             And

05:28:26   20   you'll see a video.

05:28:27   21              So right now this is a still.       But we'll have

05:28:30   22   plenty of videos of me doing that.         And then the card will

05:28:34   23   become a character, and it will attack.

05:28:35   24   Q.   Who are you -- well, strike that.

05:28:39   25              When you say the enemy, what are you referring to?
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 135 of 143 PageID #:
                                       17864                                         280



05:28:43    1   Who is the enemy in the game?

05:28:45    2   A.   So in this example, an enemy character is -- the -- the

05:28:49    3   other side will also have their other cards, and they will

05:28:52    4   move them and deploy them, and they will create enemy

05:28:56    5   characters that will come down and attack me.           And so in

05:28:59    6   the middle, they'll start fighting.

05:29:01    7   Q.   Is Clash Royale a social game?

05:29:03    8   A.   Yes, because, again, you play your friends or you can

05:29:06    9   play anybody around the world.        You can have social clubs.

05:29:11   10   And it's a three-minute game, and you either win or lose,

05:29:15   11   and you keep trying, and you build better cards.            And it's

05:29:19   12   fun.

05:29:19   13   Q.   All right.   Now, when you sign on to the game and want

05:29:24   14   to play, are you playing the computer, or are you playing

05:29:27   15   another person?

05:29:27   16   A.   When you start, it walks you through a tutorial.            So

05:29:31   17   the game will teach you how to play, and you initially play

05:29:35   18   the computer a couple of times to get comfortable with the

05:29:37   19   game mechanics.    And then it will allow you to play other

05:29:40   20   people.

05:29:40   21   Q.   And how does it find those other people for you to

05:29:44   22   play?

05:29:45   23   A.   Again, everything happens through Supercell's servers.

05:29:48   24   So you can't play the game unless you're connected to

05:29:51   25   Supercell's server.     So when you launch the game, if you
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 136 of 143 PageID #:
                                       17865                                         281



05:29:54    1   don't have an Internet connection, it won't start.

05:29:56    2            Once you have an Internet connection and it

05:29:59    3   connects to Supercell's server, the server will send a ping

05:30:02    4   and will try to find somebody else who also is looking for

05:30:06    5   a player, and it will -- the server will match you with

05:30:08    6   another player usually at the same rank.          So you're playing

05:30:12    7   somebody at your skill level.

05:30:13    8   Q.   And how does Supercell make money on Clash Royale?

05:30:15    9   A.   So the game becomes very competitive.         Like, I've

05:30:19   10   played it, and you get hooked quickly.          So the point is you

05:30:23   11   want better soldiers.      You want things that are going to do

05:30:27   12   more damage.      And you can unlock them as you level up, or

05:30:30   13   you can use real money to get game currency that then will

05:30:35   14   help you level and unlock cards and have a better set of

05:30:40   15   troops so you win more often.

05:30:41   16   Q.   All right.    Lastly, what is Brawl Stars?

05:30:43   17   A.   Brawl Stars is our third game.       On the left is the

05:30:47   18   splash screen, the title, and on the right is a screenshot

05:30:53   19   of me playing that game.

05:30:54   20   Q.   And how do you play Brawl Stars?

05:30:56   21   A.   So in this example, you have three players on your

05:31:00   22   side, you're 1 out of 3.      And there are three enemies.         And

05:31:05   23   you -- in here you control your character.

05:31:07   24            So, in this case, this is my character that's

05:31:10   25   highlighted in green.      And the way you play it is through
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 137 of 143 PageID #:
                                       17866                                         282



05:31:15    1   virtual controls.     So it's meant for a touchscreen where

05:31:19    2   you don't have a controller.

05:31:20    3               So the way you play is once you put your thumb on

05:31:24    4   the screen, when I put my left thumb, I get this virtual

05:31:28    5   blue controller.     When I put my right thumb, I get this

05:31:31    6   virtual red controller.      And that's how you play the game.

05:31:34    7   Q.   And is Brawl Stars a social game?

05:31:37    8   A.   Yes.    It's -- it's a social game.      Because, again, you

05:31:42    9   play your friends or you play people that you don't know,

05:31:46   10   and you level up.     And you -- you get to play more people,

05:31:49   11   and you can join social clubs.

05:31:51   12   Q.   How does the game decide who you're going to play

05:31:55   13   against or with?

05:31:55   14   A.   The server will decide that.       So, again, for all the

05:32:00   15   games, you need an Internet connection.          You need to be

05:32:03   16   connected to Supercell's server.        The server will look at

05:32:07   17   your level, will try to see who is also interested in

05:32:10   18   playing and launching the game at that point in time and

05:32:15   19   their skill sets, and will try to match you with another

05:32:18   20   player.     So we're going to see a video later that shows

05:32:21   21   looking for opponent.     And then once you have two teams

05:32:24   22   ready, the game will launch.

05:32:25   23   Q.   How does Supercell make money on Brawl Stars?

05:32:27   24   A.   The -- the game makes money.       Again, it's free to

05:32:33   25   download, but there's a lot of stuff that you can unlock.
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 138 of 143 PageID #:
                                       17867                                         283



05:32:36    1   And, again, you can use real money to get currency in the

05:32:42    2   game.

05:32:42    3             And then you can unlock different players.

05:32:45    4   They're called brawlers, like Brawl Stars.          So a brawler is

05:32:48    5   the name of your character.       You can unlock more

05:32:51    6   characters.    You can unlock better weapons.         You can unlock

05:32:55    7   different features and game modes, and this is how the game

05:32:59    8   makes money.

05:32:59    9   Q.   All right.

05:33:00   10             MR. MOORE:   Your Honor, at this time, we would be

05:33:01   11   proceeding to the detailed infringement analysis of the

05:33:05   12   claims.   I just wanted to let you know that's where we

05:33:07   13   were.

05:33:08   14             THE COURT:   All right.     I appreciate that

05:33:09   15   information.

05:33:09   16             Ladies and gentlemen of the jury, this is a good

05:33:12   17   juncture to stop for the day.       I'm informed by counsel that

05:33:16   18   this witness has a considerable amount of additional

05:33:19   19   testimony, and I'm not going to stay as late as it would

05:33:23   20   take to finish this witness tonight.

05:33:25   21             I'm going to ask you when you leave the courtroom

05:33:28   22   to go through the jury room, leave your notebooks closed on

05:33:31   23   the table in the jury room, leave your face shields there

05:33:35   24   on your notebooks.

05:33:37   25             Please remember my instructions not to bring your
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 139 of 143 PageID #:
                                       17868                                         284



05:33:40    1   cell phone or electronic devices into the courtroom

05:33:42    2   tomorrow.     Please travel safely to your homes.

05:33:49    3             I'm aware that several of our jurors live in the

05:33:52    4   far reaches of the division from where we are, and I want

05:33:56    5   to be mindful of your travel time.

05:33:57    6             However, I want you to know, and I haven't --

05:34:00    7   haven't mentioned this earlier, but this is as good a point

05:34:03    8   as any.     It's been my experience while on the bench that

05:34:07    9   jurors in East Texas would rather work longer days and be

05:34:12   10   away from their families and their work a fewer number of

05:34:15   11   days than to work shorter days and be gone a much longer

05:34:16   12   number of days.     So that's the way I'm going to approach

05:34:19   13   this trial.

05:34:21   14             And what that means is I'd like to start each

05:34:24   15   morning with the jury at 8:30, which means I'm going to ask

05:34:29   16   you to be assembled in the jury room by about 8:15 or 8:20

05:34:32   17   and ready to go at 8:30.

05:34:34   18             Now, there are things I take up with counsel

05:34:37   19   outside of your presence each morning, and we may not hit

05:34:40   20   that target and start exactly at 8:30, but I want you, if

05:34:45   21   you will, to be here and ready to go by that time.

05:34:48   22             Also, we may go to 5:30 or even 6:00 o'clock to go

05:34:54   23   through the remainder of the week to get this case

05:34:57   24   completed without having to go beyond the time I gave you.

05:35:00   25             So, for planning purposes, those of you that have
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 140 of 143 PageID #:
                                       17869                                         285



05:35:05    1   families at home, people that you interact with, you might

05:35:09    2   let them know not to expect you to be leaving here any

05:35:12    3   earlier than 5:30 or 6:00 o'clock.

05:35:15    4           It's not an exact science, ladies and gentlemen.

05:35:17    5   If we have a witness who's been on the stand a lengthy

05:35:22    6   period of time and staying an extra five or 10 minutes

05:35:27    7   finishes that witness, then that's something I will

05:35:29    8   probably do.

05:35:30    9           It's -- it's always preferable to complete a

05:35:35   10   witness and not break a witness in the middle of their

05:35:37   11   testimony, if you can.      It makes for a more -- in my view,

05:35:42   12   it makes for a more understandable narrative of the

05:35:42   13   evidence and easier to follow both for the Court and for

05:35:42   14   the jury.

05:35:47   15           So it's not an exact science.          We're not going to

05:35:50   16   punch a clock, and exactly at a certain time, we're not

05:35:54   17   going to stop no matter where we are in the case.

05:35:56   18           But in a general sense, I'm going to try to go

05:35:59   19   from about 8:30 in the morning to about 5:30 or 6:00

05:36:04   20   o'clock each evening.     And if you'll take that into account

05:36:07   21   as you deal with your family members and those that you're

05:36:10   22   in contact for planning purposes.

05:36:12   23           So, with that, please travel safely to your homes.

05:36:16   24   Remember when you get home, you're going to get asked what

05:36:19   25   happened here today.     Don't even try to answer that
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 141 of 143 PageID #:
                                       17870                                         286



05:36:21    1   question.   Be very vigilant not to communicate with anybody

05:36:27    2   about this case.    Follow all my other instructions, travel

05:36:31    3   safely to your homes, and I will see you tomorrow morning.

05:36:35    4            The jury is excused for the evening.

05:36:37    5            COURT SECURITY OFFICER:       All rise.

05:36:38    6            (Jury out.)

05:36:38    7            THE COURT:    Be seated, please.

05:37:11    8            Counsel, let me remind you that beginning first

05:37:13    9   thing in the morning and throughout the remainder of the

05:37:15   10   trial, I will -- when I come into the courtroom, I will ask

05:37:19   11   each side to have a representative prepared and able to go

05:37:22   12   to the podium and read into the record the items from the

05:37:26   13   list of pre-admitted exhibits that have been used by each

05:37:29   14   side of the case during the preceding day's portion of the

05:37:32   15   trial.

05:37:32   16            And I'll begin that first thing in the morning.

05:37:36   17            Also, I remind you that I will be in chambers by

05:37:39   18   7:30, and I will look for the reports from you regarding

05:37:45   19   any possible overnight disputes that have not been

05:37:49   20   resolved.

05:37:49   21            Let me encourage you to meet and confer to the

05:37:51   22   fullest extent possible and to keep those disputes to a

05:37:56   23   minimum, but to maximize the effective use of your

05:38:01   24   designated trial time, I will be available from 7:30 to

05:38:03   25   8:30 to give you guidance on any surviving disputes in
    Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 142 of 143 PageID #:
                                       17871                                         287



05:38:08    1   chambers before we begin with the jury at 8:30.

05:38:10    2              Are there questions from either side before we

05:38:12    3   recess for the evening?

05:38:14    4              MR. MOORE:   Not from the Plaintiff, Your Honor,

05:38:17    5   thank you.

05:38:18    6              MR. DACUS:   No, Your Honor, thank you.

05:38:20    7              THE COURT:   And I assume, Mr. Moore, that this

05:38:22    8   witness is not going to be woodshedded overnight to

05:38:27    9   continue his testimony tomorrow.

05:38:28   10              MR. MOORE:   No, Your Honor.

05:38:29   11              THE COURT:   That's my expectation.       I just wanted

05:38:34   12   to be clear on that.

05:38:35   13              All right.   We stand in recess until tomorrow

05:38:38   14   morning.

05:38:39   15              COURT SECURITY OFFICER:     All rise.

05:38:41   16              (Recess.)

           17

           18

           19

           20

           21

           22

           23

           24

           25
Case 2:19-cv-00070-JRG-RSP Document 481 Filed 09/18/20 Page 143 of 143 PageID #:
                                   17872                                         288



      1                            CERTIFICATION

      2

      3              I HEREBY CERTIFY that the foregoing is a true and

      4   correct transcript from the stenographic notes of the

      5   proceedings in the above-entitled matter to the best of my

      6   ability.

      7

      8

      9    /S/ Shelly Holmes                               9/10/2020
          SHELLY HOLMES, CSR, TCRR                         Date
     10   OFFICIAL REPORTER
          State of Texas No.: 7804
     11   Expiration Date: 12/31/2020

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
